Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 1 of 75




           EXHIBIT 1
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 2 of 75

                                                                                                                                                 US010218606B2

(12) United States Patent                                                                                           (10) Patent No.: US 10 ,218,606 B2
        Perreault et al.                                                                                            (45) Date of Patent:                                              * Feb . 26 , 2019
(54 ) PRODUCING ROUTING MESSAGES FOR                                                                      (56 )                                     References Cited
        VOICE OVER IP COMMUNICATIONS
                                                                                                                                          U .S . PATENT DOCUMENTS
( 71) Applicant: VoIP - Pal.com , Inc ., Bellevue, WA (US )                                                          4 ,747, 124 A                     5/ 1988 Ladd
( 72 ) Inventors : Clay Perreault, Panama ( PA ); Steve                                                              4 ,916 , 491 A                    4 / 1990 Katoh
                   Nicholson , Hamilton (NZ ); Rod                                                                                                         (Continued )
                    Thomson , North Vancouver (CA );
                    Johan Emil Viktor Björsell, Vancouver                                                                         FOREIGN PATENT DOCUMENTS
                   (CA ); Fuad Arafa , Vancouver (CA )                                                    BR                      PI 0718312 - 7 A2                        11/ 2013
                                                                                                          BR                      PI 0719682 - 2 A2                         1 /2014
(73) Assignee: VoIP -Pal .com , Inc., Bellevue, WA (US)                                                                                                    (Continued )
( * ) Notice :     Subject to any disclaimer, the term of this                                                             OTHER PUBLICATIONS
                   patent is extended or adjusted under 35
                   U .S . C . 154 (b ) by 0 days.                                                         Abrazhevich , Dennis. “ Electronic Payment Systems: a User
                   This patent is subject to a terminal dis                                               Centered Perspective and Interaction Design,” Thesis under the
                   claimer .                                                                             auspices of the J. F. Schouten School for User -System Interaction
                                                                                                         Research , Technische Universiteit Eindhoven , Netherlands, 2004,
(21) Appl. No.: 15 /942, 282                                                                             pages Cover page p . 189 .
( 22 ) Filed : Mar. 30 , 2018                                                                                                    (Continued )
(65 )                   Prior Publication Data                                                           Primary Examiner — Kodzovi Acolatse
                                                                                                         (74 ) Attorney, Agent, or Firm — Thorpe North &
        US 2018/0227222 A1 Aug. 9, 2018                                                                  Western , LLP
              Related U .S . Application Data                                                             (57 )                                          ABSTRACT
(63) Continuation of application No. 15/730 ,600 , filed on                                               A process and apparatus to facilitate communication
     Oct. 11, 2017 , now Pat. No. 9 ,935 ,872, which is a                                                between callers and callees in a system comprising a plu
                      ( Continued )                                                                      rality of nodes with which callers and callees are associated
                                                                                                          is disclosed . In response to initiation of a call by a calling
(51) Int. Ci.                                                                                            subscriber, a caller identifier and a callee identifier are
        H04L 12 / 725             (2013 .01)                                                             received . Call classification criteria associated with the
        H04L 9 /32                ( 2006 .01)                                                            caller identifier are used to classify the call as a public
                          (Continued )                                                                   network call or a private network call. A routing message
(52 ) U .S . CI.                                                                                          identifying an address, on the private network , associated
        CPC .... H04L 45 / 3065 ( 2013 .01); A61K 39/ 39558                                               with the callee is produced when the call is classified as a
                           (2013 .01) ; A61K 45/ 06 (2013.01);                                            private network call and a routing message identifying a
                          (Continued )                                                                    gateway to the public network is produced when the call is
(58 ) Field of Classification Search                                                                      classified as a public network call.
      None
      See application file for complete search history.                                                                              49 Claims, 32 Drawing Sheets
                                                                                 259                          261                 - 263              Formatted 269
                                                  257      Set call type to        Format callee identifier                                      callee Identitler has
                                                                International           and remove IDD                     OK ?                    DID bank table
                                 Identifier begins                                                                                                     (ecords
                                   with caller                                                                           NI          265
                                                                                                                         Incorrect                      YI 279
                                                                                       382                                 length          End        Set called
                                                                         Catlee                        384               message
                                                                                                                                                         D to
                                       Calee                        Identifier starts             Set cal type as
                                 Identifier begins               with cailer local area              national                                         username
                                    with caller                   code starting from                                      Format callee
                                                                      NOD length                                             Identifier,
                                                                        Wolfset?                Set cal type as           remove NOD
                                                  390                                               local cal             prepend with
                                                                                                 national style
                               para dentifler startsY                        2392                                - 394          code
                                    with caler area                                                                                             Private
                                          coda ?             Set cal type to
                                                                  local
                                                                                     Format callee vientifier and
                                                                                  prepend with calar country code
                                                                                                                                         388 System Call /
                                     AZ                   - 396                                                             - 400
                                                                                                                                                                408
                                                                                    398                                                             Set calea
                                  compare identifier length                                        Format  callee idenifler  and                   identitlar -
                                natches calier local diaâng lengths Set cal type to 1 prepend with caller country
                                         and no mult localarea                                         code and area code                           formatted
                                                                                                                                                  E164 number
                                                                                                                                                                     410
                                                                                       408                                                             ??
                                           Calee                  y Set call type to                                                                   from E184
                                  Identifiername
                                             is a ?valid user             ????
                                                                             404
                                                                         Error          End       Private System Call)                             Public System Call
              Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 3 of 75


                                                                   US 10 ,Page
                                                                          218 ,2606 B2

                   Related U . S . Application Data                               5 ,661,790 A           8 / 1997 Hsu
                                                                                                        10 / 1997 Doggett et al.
                                                                                  5 ,677, 955     A
          continuation of application No. 15 /396 , 344 , filed on                5 ,712 , 907    A       1/ 1998    Wegner et al.
         Dec . 30 , 2016 , now Pat. No. 9 ,813 , 330 , which is a                 5 ,719 ,926     A      2 /1998 Hill
         continuation of application No. 14 / 877, 570 , filed on                 5 ,722, 067     A      2 / 1998    Fougnies et al.
         Oct. 7 , 2015 , now Pat. No. 9 ,537 ,762 , which is a                    5 ,724 ,355     A      3 / 1998    Bruno et al .
                                                                                  5 ,726 ,984     A      3 / 1998    Kubler et al.
         continuation of application No. 13 / 966 ,096 , filed on                 5 ,737 ,414     A      4 / 1998 Walker et al.
         Aug . 13 , 2013 , now Pat. No. 9, 179,005 , which is a                   5 ,742, 596
                                                                                  5 ,751, 961
                                                                                                  A
                                                                                                  A
                                                                                                         4 / 1998 Baratz et al.
                                                                                                         5 /1998 Smyk
         continuation of application No. 12 /513, 147, filed as                   5 , 768, 521    A      6 / 1998 Dedrick
         application No . PCT/CA2007/001956 on Nov. 1 ,                           5 ,793, 762     A     8 / 1998     Penners et al.
          2007 , now Pat. No. 8 ,542 ,815 .                                       5 ,799 ,072     A      8 / 1998 Vulcan et al.
                                                                                  5 ,802 , 502    A     9 / 1998     Gell et al.
(60 ) Provisional application No. 60/856 ,212 , filed on Nov.                     5 ,825 ,863     A    10 / 1998     Walker
         2 , 2006 .                                                               5 ,828 ,740     A    10/ 1998      Khuc et al.
                                                                                  5 ,838 ,682     A    11/ 1998      Dekelbaum et al.
                                                                                  5 ,845 , 267    A     12/ 1998 Ronen
(51) Int. Cl.                                                                     5 ,850 ,433     A     12/ 1998 Rondeau
         H04L 12 / 14                        ( 2006 .01)                          5 ,864 ,610     A      1 /1999 Ronen
         H04L 12 /66                         ( 2006 .01)                          5 ,867,495 A           2 / 1999    Elliott et al.
         H040 3766                           ( 2006 .01 )                         5 ,883,810 A           3 / 1999    Franklin et al.
         H040 3 / 70                         (2006 .01)                           5 ,883, 891 A          3 / 1999    Williams et al.
         H04M          7700                  ( 2006 .01)
                                                                                  5 ,889,774 A           3 / 1999    Mirashrafi et al.
                                                                                  5 ,905,736 A           5 / 1999    Ronen et al.
         H04M          15 /00                ( 2006 .01 )                         5 ,907, 547     A      5 / 1999    Foladare et al.
          H04M         15/ 02                (2006 .01)                           5 ,910 , 946    A      6 / 1999    Csapo
         H04M          3 /42                 (2006 .01)                           5 ,915 ,005     A      6 / 1999    He
          A61K 39 /395                       ( 2006 .01)                          5 ,915 , 093    A      6 / 1999    Berlin et al.
                                                                                  5 ,917 ,899     A      6 / 1999    Moss et al.
          A61K 45 /06                        ( 2006 .01)                          5 , 923 ,659 A         7 / 1999    Curry et al .
         COZK 16 / 18                        ( 2006 .01 )                         5 ,930, 343     A       7 / 1999    Vasquez
         H04L 29/ 12                         ( 2006 .01)                          5 ,937, 045     A      8 / 1999     Yaoya et al .
         H04L 29 /06                         ( 2006 .01)                          5 ,940 , 598    A       8 / 1999   Strauss et al.
                                                                                  5 ,953,504      A       9 / 1999    Sokal et al.
(52 ) U .S . CI.                                                                  5 ,956 , 391    A       9 / 1999   Melen et al .
      CPC ..                  . CO7K 16 / 18 ( 2013. 01) ; H04L 9 /3226           5 ,970,477 A          10 / 1999    Roden
                             (2013 .01 ); H04L 12 / 14 ( 2013 .01 ); H04L         5 ,974 ,043 A         10 /1999     Solomon
                   12 / 1439 ( 2013 .01) ; H04L 12 / 1496 ( 2013 .01) ;           5 ,991,291 A          11/ 1999      Asai et al .
                           H04L 12 /66 ( 2013 .01); H04L 61/ 2007                 5 ,991,378 A          11/ 1999     Apel
                                                                                  6 ,005, 870 A         12 / 1999    Leung et al.
                        (2013 .01) ; H04L 65 / 1033 (2013 .01) ; H04L             6 ,005, 926     A     12/ 1999     Mashinsky
                      65 /1069 ( 2013 .01) ; H04M 3 /4211 ( 2013 .01) ;           6 ,014, 379     A       1 /2000    White et al.
                            H04M 77006 ( 2013 .01) ; H04M 770075                  6 ,021, 126     A      2 /2000     White et al.
                            (2013 .01 ); H04M 15 /51 ( 2013 .01); H04M            6 ,029 ,062     A      2 / 2000 Hanson
                                                                                  6 ,036 ,090     A      3 /2000 Rahman et al.
                        15 /56 ( 2013 .01); H04M 15 / 8083 (2013 .01) ;           6 ,052 ,445 A          4 / 2000 Bashoura et al.
                           H04M 15 /8228 (2013 .01) ; H04M 15 /887                6 ,058, 300 A          5 /2000 Hanson
                        ( 2013 .01) ; H04M 15 /888 ( 2013 .01) ; H040             6 ,069 ,890 A          5 / 2000 White et al.
                      3 /66 (2013 .01 ); H04Q 3 / 70 (2013 .01) ; H04Q            6 ,073 ,013 A          6 /2000 Agre et al .
                             2213 / 1322 (2013 .01 ); H040 2213/ 13091            6 ,078 ,647 A          6 /2000 D ’Eletto
                             (2013 .01) ; H040 2213 / 13141 ( 2013 .01) ;         6 , 104 ,704 A         8 /2000 Buhler et al.
                                                                                  6 ,104 ,711 A          8 /2000 Voit
                                 H040 2213 / 13196 ( 2013 .01); H040              6 , 115 ,737    A   9 /2000 Ely et al.
                                                      2213 / 13384 (2013. 01 )    6 , 128 , 304   A  10 /2000 Gardell et al .
                                                                                  6 , 137, 869    A  10 / 2000 Voit et al.
(56 )                     References Cited                                        6 , 141,404     A  10 / 2000 Westerlage et al.
                                                                                  6 , 151,385     A  11/ 2000 Reich et al.
                  U . S . PATENT DOCUMENTS                                        6 , 173 ,272    B1   1/2001 Thomas et al.
                                                                                  6 , 185 ,414    B1 2 /2001 Brunner et al.
        4 ,992,971 A        2/ 1991 Hayashi                                       6 , 188 ,752    B1 2 /2001 Lesley
        5 ,146 ,491     A         9 / 1992   Silver et al.                        6 , 192 , 123   B1 2 /2001 Grunsted et al .
        5 ,247, 571     A         9 / 1993   Kay et al.                           6 , 236 ,851    B1 5 /2001 Fougnies et al.
        5 ,303, 297     A        4 / 1994    Hillis                               6 ,240 ,449     B1 5 /2001 Nadeau
        5 , 325 ,421    A        6 / 1994    Hou et al.                           6 ,243 ,689     B1  6 /2001 Norton
                                10 / 1994    Castro                               6 ,249 ,573     B1 6 / 2001 Hudson
        5 ,359,642      A                                                         6 , 282,574     B1   8 /2001 Voit
        5 ,425 ,085     A        6 / 1995    Weinberger et al.                    6 ,292 , 547    B1   9 /2001 Katz
        5 ,440 ,621     A        8 / 1995    Castro                               6 , 298,062     B1 10 /2001 Gardell et al.
        5 ,454 ,030     A        9/ 1995 de Oliveira et al.                       6 ,298 ,250 B1        10 / 2001 Nilsson
        5 ,469 ,497     A       11/ 1995 Pierce et al.                            6 ,310 , 859 B1       10 / 2001 Morita et al.
        5 ,506 , 893    A        4 / 1996 Buscher et al.                          6 ,327 , 351 B112 /2001            Walker et al.
        5 ,519 , 769 A           5 / 1996 Weinberger et al.
        5 ,559 ,871 A            9 / 1996 Smith                                   6 , 351,464 B1  2 /2002            Galvin et al.
        5 ,561,707 A            10 / 1996 Katz                                    6 ,359 ,880 B1 3/ 2002             Curry et al.
        5 ,590, 133     A       12 / 1996 Billstrom et al.                        6 ,430 ,275 B1 8 /2002             Voit et al.
        5 ,602,907      A        2 / 1997 Hata et al.                             6 ,434 , 143    B1     8 / 2002    Donovan
        5 ,608,786      A        3 / 1997 Gordon                                  6 ,445 ,694     B1     9 / 2002    Swartz
        5 ,621 ,787     A        4 / 1997 McKoy et al.                            6 ,507 ,644     B1     1/ 2003     Henderson et al.
        5 ,633 ,913     A        5 / 1997 Talarmo                                 6 ,553 ,025     B1     4 / 2003    Kung et al.
               Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 4 of 75


                                                                   US 10 ,Page
                                                                          218 ,606
                                                                               3
                                                                                   B2

(56 )                         References Cited                                    7 , 593, 884 B2
                                                                                  7 ,599, 944 B2
                                                                                                        9 / 2009 Rothman et al.
                                                                                                       10 / 2009 Gaurav et al.
                         U . S . PATENT DOCUMENTS                                 7 ,639 ,792 B2       12 /2009 Qiu et al.
                                                                                  7 ,644, 037 B1        1/2010 Ostrovsky
        6 ,560,224 B1          5 / 2003 Kung et al.                               7 ,647, 500 B2        1/2010 Machiraju et al.
        6 ,574 ,328      B1  6 / 2003      Wood et al.                            7 ,657,011 B1         2/2010 Zielinski et al.
        6 ,594 ,254      B1  7 /2003       Kelly                                  7 ,664, 495 B1        2 /2010     Bonner et al.
        6 , 597,686      B1  7 /2003       Smyk                                   7 ,676 ,215 B2        3 /2010     Chin et al.
        6 , 597,783      B1 7 / 2003       Tada et al.                            7 ,676 ,431 B2        3 / 2010 O 'Leary et al.
        6 ,603, 977      B18 /2003         Walsh et al.                           7 ,680 , 114 B2       3 / 2010 Yazaki et al.
        6 ,636 ,833      B1 10 / 2003      Flitcroft et al.                       7 ,680, 737 B2        3 /2010 Smith et al.
        6 ,650 ,641      B1 11/2003        Albert et al.                          7 ,702, 308 B2        4 /2010 Rollender
        6 ,674 ,745      B1 1 / 2004       Schuster et al.                        7 ,715 ,413 B2        5 /2010 Vaziri et al .
        6 ,674 ,850      B2  1/ 2004       Vu et al.                              7 ,715 ,821 B2        5 / 2010 Rollender
        6 ,724 , 860     B2 4 /2004        Stumer et al.                          7 ,734 ,544 B2        6 /2010 Schleicher
        6 ,744 ,858      B1    6 /2004     Ryan et al.                            7 ,738 ,384 B2        6 /2010 Pelletier
        6 , 760 ,324     B1    7 /2004     Scott et al.                           7 ,764,777 B2         7 / 2010    Wood et al.
        6 ,766 , 159     B2    7 /2004     Lindholm                               7 , 764, 944 B2       7 /2010     Rollender
        6 ,772 , 188     B1     8 / 2004   Cloutier                               7 ,765,261 B2         7 /2010     Kropivny
        6 ,772 ,210      B1     8 / 2004   Edholm                                 7 , 765, 266 B2       7 /2010     Kropivny
        6 ,775 ,534 B2  8/ 2004            Lindgren et al.                        7 ,774 ,711 B2        8 /2010 Valeski
        6 ,785, 266 B2  8 /2004            Swartz                                 7 ,797,459 B1         9 /2010 Roy et al .
        6 ,798 ,767 B19 / 2004             Alexander et al.                       7 ,882,011 B2         2 / 2011 Sandhu et al.
        6 ,819 ,929 B2 11/2004             Antonucci et al.                       7 ,894 ,441 B2        2 / 2011 Yazaki et al.
        6 ,873 ,599 B1 3 / 2005            Han                                    7 ,899, 742     B2    3 / 2011 Berkert et al.
        6 , 892, 184 B1 5 /2005            Komen et al.                           7 ,907, 551     B2    3 /2011 Croy et al.
        6 ,934 ,279 B1 8 /2005             Sollee et al.                          7 ,907 ,714     B2     3/ 2011 Baniak et al.
        6 ,937,713 B18 / 2005              Kung et al.                            7 , 929, 955    B1    4 / 2011 Bonner
        6 , 947, 531 B1 9 / 2005           Lewis et al.                           7 ,944, 909     B2    5 / 2011 James
        6 , 954,453 B1 10 / 2005           Schindler                              7 ,950, 046     B2    5 / 2011    Kropivny
        6 ,961,334 B1 11/ 2005             Kaczmarczyk                            7 ,958 ,233 B2        6 / 2011    Gutierrez
        6 ,963, 557 B2        11/ 2005 Knox                                       7 , 965,645     B2    6 / 2011    Pelletier
        6 , 963,739      B2   11/ 2005     Dorenbosch et al.                      7 ,979, 529     B2     7 / 2011   Kreusch et al.
        6 , 985 ,440     B1     1/ 2006    Albert et al.                          7 ,995 ,589     B2    8 / 2011    Sollee et al.
        6 , 993,015      B2     1/ 2006    Kobayashi                              8 ,024 ,785     B2     9 /2011    Andress et al.
         7 ,006 ,508     B2    2 / 2006    Bondy et al.                           8 ,027, 333     B2     9 /2011    Grabelsky et al .
        7 ,010 , 727     B1    3 / 2006    Stucker                                8 ,036 , 366    B2   10 /2011     Chu
        7 , 027 ,564     B2    4 / 2006    James                                  8 ,041,022 B1        10 / 2011     Andreasen et al.
         7 , 042 ,985    B1    5 / 2006    Wright                                 8 ,050 ,273 B2       11/ 2011     Gass
         7 ,046 ,658     B1    5 / 2006    Kundaje                                8 , 060 ,887 B2      11/ 2011     Kropivny
         7 ,047, 561     B1    5 /2006     Lee                                    8 ,078, 164     B2   12/ 2011     Ganesan
         7 ,051, 072     B2    5 / 2006    Stewart et al.                         8 , 111,690     B2    2 /2012     Hussain et al.
         7 ,055 , 174    B1    5 /2006     Cope et al.                            8 , 116 , 307   B1    2 / 2012     Thesayi et al.
        7 ,068,668       B2    6 / 2006    Feuer                                  8 , 125, 982    B2    2 / 2012    Feuer
        7 , 068,772      B1    6 / 2006    Widger et al .                         8 ,127 ,005 B2        2 /2012     Gutierrez
         7 ,079 ,526     B1    7/ 2006     Wipliez et al.                         8 , 145, 182 B2       3 / 2012    Rudolf et al.
         7 , 120,682     B1   10 / 2006    Salama                                 8 , 161,078 B2        4 / 2012    Gaurav et al.
         7 , 151,772     B1   12 / 2006    Kalmanek , Jr. et al.                  8 , 166 ,533    B2    4 /2012 Yuan
         7 , 174 , 156   B1    2 / 2007    Mangal                                 8 , 166 ,547    B2    4 /2012 Bevan et al.
         7 , 177, 399    B2     2/2007     Dawson et al.                          8 , 189 ,568    B2    5 /2012 Qiu et al.
         7 ,203, 478     B2    4 / 2007    Benco et al.                           8 , 190 ,739    B2    5 /2012 Gutierrez
        7 ,212 ,522      B1    5 / 2007    Shankar et al.                         8 ,200 ,575 B2        6 /2012 Torres et al.
        7 ,218 ,722      B1    5 / 2007     Turner et al .                        8 ,204 ,044 B2        6 /2012 Lebizay
         7 ,277, 528     B2   10 / 2007    Rao et al.                             8 ,219, 115 B1         7 /2012 Nelissen
         7 ,330 ,835     B2    2 / 2008    Deggendorf                             8 ,223 ,927 B2        7 /2012     Di Serio et al.
        7 ,346 , 156     B1    3 /2008     Choupak et al .                        8 ,228 ,837 B2        7 /2012     Sheriff et al.
         7 , 366 , 157   B1    4 / 2008    Valentine et al.                       8 ,228 ,897 B2        7 /2012     Mitchell
        7 ,400 , 881 B2        7 /2008 Kallio                                     8 ,243,730 B1         8 / 2012    Wong et al.
        7 ,426 ,492 B1         9/ 2008 Bishop et al.                              8 ,244 ,204 B1         8 /2012 Chen et al.
        7 ,436 ,835      B2 10 /2008       Castleberry et al.                     8 , 275,404     B2    9 /2012 Berger et al.
        7 ,437,665       B2 10 /2008       Perham                                 8 , 300 ,632    B2   10 / 2012 Davis et al .
        7 ,440 ,441      B210 /2008        Lakhani et al.                         8 , 306 ,021    B2   11/ 2012     Lawson et al.
        7 ,440, 442      B2 10 / 2008      Grabelsky et al.                       8 ,306 ,063     B2   11/2012      Erdal et al.
        7 ,447, 707      B2 11/ 2008       Gaurav et al.                          8 , 315 ,521 B2      11/ 2012     Leiden et al .
        7 ,454 , 200     B2 11/ 2008       Cai et al.                             8 ,363 ,647 B2        1 /2013     Fangman et al.
        7 ,454,510       B2 11/2008        Kleyman et al.                         8 , 364, 172 B2       1/2013 Guanfeng et al.
        7 ,457, 865      B2 11/ 2008       Ramakrishnan et al.                    8 , 396 ,445 B2       3 /2013 Crawford et al .
        7 ,477,843 B1 * 1/2009             Peeters ........ ..... H04Q 11/0062    8 ,410 , 907 B2       4 /2013 Twitchell, Jr.
                                                                        398/ 49   8 ,417 , 791 B1       4 / 2013    Peretz et al.
        7 ,486 ,664 B2 2 / 2009            Swartz                                 8 ,422, 507 B2        4 /2013     Björsell et al.
        7 ,486 ,667 B2 2 / 2009            Feuer                                  8 ,423, 791 B1        4 / 2013     Yu et al.
        7 ,486 ,684 B2 2 / 2009            Chu et al.                             8 ,427, 981 B2        4 / 2013    Wyss et al.
        7 ,512 ,117 B2  3 / 2009           Swartz                                 8 ,437,340 B2         5 /2013     James
        7 , 545 ,761 B1 6 / 2009           Kalbag                                 8 ,462,915 B2         6 / 2013    Breen et al.
        7 , 565, 131 B2 7 /2009            Rollender                              8 , 468, 196    B1    6 /2013 Roskind et al.
        7 ,573,982 B2          8 /2009 Breen et al.                               8 ,493 ,931     B1    7 / 2013 Nix
        7 ,580 ,886 B1         8 / 2009 Schulz                                    8 ,509, 225     B2    8/2013 Grabelsky et al.
        7, 587 ,036 B2         9 /2009 Wood et al.                                8 ,526 ,306     B2    9/ 2013 Jungck et al.
        7 ,593,390 B2          9 /2009 Lebizay                                    8 ,532 ,075     B2    9 /2013 Rassool et al.
              Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 5 of 75


                                                              US 10 ,Page
                                                                     218 ,4606 B2

(56 )                        References Cited                             2002/0122391 A1 9 / 2002 Shalit
                                                                          2002/0122547 AL 9 /2002 Hinchey et al.
                        U . S . PATENT DOCUMENTS                          2002/0141352 A1 10 / 2002 Fangman et al .
                                                                          2002/0150080 A1 * 10 /2002 Bhattacharya ... H04L 29 /06027
        8 ,537 , 805 B2 9 /2013 Björsell et al.                                                                             370 / 351
        8 ,542,815 B2 9 /2013 Perreault et al.                            2003 / 0008635 Al        1/2003 Ung et al.
        8 ,543 ,477 B2 9 / 2013 Love et al .                              2003 /0012196 A1         1 /2003 Ramakrishnan
        8 , 594 , 298   B2   11/ 2013    Klein et al.                     2003/ 0043974 Al         3 /2003 Emerson , III
        8 ,599, 747     B1   12 / 2013   Saleem et al                     2003/0095539 A1          5 / 2003   Feuer
        8 ,599,837      B2   12 / 2013   Kyle                             2003/0114145 Al          6 /2003 Boda et al .
        8 ,605,714      B2   12 / 2013   Lebizay                          2003/0121967 Al          7 / 2003   Goldberg et al.
        8 ,605, 869 B1 12 / 2013 Mobarak et al.                           2003/0179747 Al          9 /2003    Pyke et al.
        8 ,607, 323     B2   12 / 2013 Yuan                               2003/0200311 Al         10 /2003     Baum
        8 ,611, 354     B2   12 / 2013 Keränen et al.                     2003/0211840 AL         11/ 2003     Castrogiovanni et al.
        8 ,625 ,578     B2    1/ 2014 Roy et al.                          2003/ 0219103 A1        11/ 2003    Rao et al.
        8 ,627,211      B2    1/2014 Kropivny                             2004/ 0009761 A1          1/2004    Money et al.
        8 ,630,234      B2    1/ 2014 Björsell et al.                     2004 /0019539 Al         1 /2004    Raman et al.
        8 ,634 , 838 B2       1 /2014 Hellwig et al.                      2004 /0022237 A1         2 / 2004   Elliot et al.
        8 ,675 , 566 B2       3 / 2014   Huttunen et al.                  2004 /0034793 Al         2 /2004     Yuan
        8 ,682,919      B1    3 / 2014   Golliher                         2004/0157629 Al          8 / 2004   Kallio et al.
        8 , 702 , 505   B2    4 /2014    Kropivny                         2004 /0165709 Al         8 /2004 Pence et al .
        8 ,713 , 098    B1    4 / 2014   Adya et al .                     2004/0181599 AL          9 / 2004 Kreusch et al.
        8 ,724 ,643     B2    5 / 2014 Feuer                              2004 /0202160 A1 * 10 /2004 Westphal ..... ... H04L 12/ 4633
        8 ,738, 051     B2    5 /2014 Nowack et al.                                                                                       370 /389
        8 ,749,610      B1    6 / 2014 Gossweiler et al.                  2004 /0202295 A1 10 / 2004 Shen et al .
        8 ,750, 290     B2    6 / 2014 Vance et al .                      2004/ 0203565 Al 10 / 2004 Chin et al.
        8 ,755, 376     B2    6 / 2014   Lawson et al.                    2004 /0203582 Al 10 /2004 Dorenbosch et al.
        8 , 763, 081    B2    6 / 2014   Bogdanovic et al.                2004 /0218748 Al        11/2004 Fisher
        8 , 767,717     B2    7 /2014    Siegel et al.                    2004 /0240439 Al        12/ 2004 Castleberry et al.
        8 , 768, 951    B2    7 / 2014   Crago                            2004 /0255126 Al        12/2004 Reith
        8 ,774 , 171 B2       7 /2014    Mitchell                         2005 /0007999    Al      1/2005     Becker et al.
        8 ,774 ,378 B2        7 / 2014   Björsell et al.                  2005 /0021939    Al      1/ 2005    Le et al.
        8 ,774 ,721 B2        7 / 2014   Hertel et al.                    2005/ 0025043    A1      2 / 2005   Mussman et al.
        8 ,780 ,703 B1        7 /2014     Eidelson et al .                2005 /0063519    Al      3 /2005    James
        8 ,792 ,374 B1        7 / 2014   Jain et al.                      2005 /0069097    A1      3 / 2005   Hanson et al.
        8 ,792, 905     B1    7 / 2014   Li et al.                        2005 /0083911    A1      4 / 2005   Grabelsky et al.
        8 , 804 , 705   B2    8 /2014 Fangman et al.                      2005 /0094651 A1         5 /2005 Lutz et al.
        8 ,805,345      B2    8 /2014    Ling et al.                      2005/0131813 A1          6 / 2005 Gallagher et al.
        8 ,810 , 392    B1    8 / 2014    Teller et al.                   2005/0169248 A1          8 /2005     Truesdale et al.
        8 ,819 ,566     B2    8 / 2014   Mehin et al.                     2005/0171898 AL          8 /2005 Bishop et al.
        8 ,837, 360     B1    9 / 2014   Mishra et al.                    2005/0174937 A1          8 /2005    Scoggins et al.
        8 ,837, 465     B2    9 /2014    Lawson et al .                   2005/0177843 A1          8 /2005    Williams
        8 ,838, 539     B1    9 / 2014   Ashcraft et al.                  2005 /0188081 Al         8 /2005    Gibson et al.
        8 , 848 ,887    B2    9 / 2014   Willman et al.                   2005/0190892 A1          9 / 2005   Dawson et al.
        8 ,862,701      B2   10 /2014    Havriluk                         2005/0192897 A1          9 /2005    Rogers et al.
        8 ,885,609      B2   11/ 2014    Nix                              2005/0192901 A1          9 / 2005   McCoy et al.
        8 ,903,051      B2   12/2014     Li et al.                        2005 /0198499    A       9 / 2005   Salapaka et al.
        8 ,903, 360     B2   12 / 2014   Celi, Jr. et al.                 2005 /0202799    A1      9 / 2005   Rollender
        8 ,909,556      B2   12/2014     Huxham                           2005/0222952     AL     10 /2005    Garrett et al.
        8 ,938, 209     B2     1/ 2015   Crawford et al.                  2005 /0267842    Al     12 / 2005   Weichert et al.
        8 , 938 ,534    B2     1/ 2015   Le et al.                        2005 /0287979    Al     12 / 2005   Rollender
        8 ,948, 061     B2    2 /2015    Sridhar                          2006 /0006224 Al         1 /2006 Modi
        8 ,972,612      B2    3 / 2015   Le et al.                        2006 /0007940 A1         1/ 2006 Sollee et al.
        8 ,982,719      B2     3 /2015   Seetharaman et al.               2006 /0013266 Al         1/ 2006 Vega -Garcia et al.
        8 ,995,428      B2    3 / 2015   Haster                           2006 /0025122 A1         2 /2006 Harris et al.
        9 ,003 ,306     B2    4 / 2015   Mehin et al .                    2006 /0030290    A1      2 /2006    Rudolf et al.
        9 , 137, 385 B2       9 / 2015   Björsell et al.                  2006 / 0036522   Al      2 / 2006 Perham
        9 , 143 ,608    B2    9 /2015 Björsell et al.                     2006 / 0072547   A1      4 / 2006   Florkey et al.
        9 , 154 ,417    B2   10 /2015 Huttunen et al .                    2006 / 0072550   A1      4 /2006    Davis et al.
        9 , 179 ,005    B2   11/ 2015    Perreault et al.                 2006 /0078094    Al      4 / 2006   Breen et al .
        9 ,432 , 830    B2    8 / 2016   Lahtiranta et al.                2006 /0093135    Al      5 /2006    Fiatal et al.
        9 ,537 ,762     B2    1 /2017    Perrault et al.                  2006 /0095320    A1      5 /2006     Jones
        9 ,549 ,071 B2        1/ 2017    Björsell et al.                  2006 /0109960    A1      5 /2006     D ’Evelyn et al.
        9 ,565,307 B2         2 /2017 Björsell et al.                     2006 /0111116    A1      5 /2006    Palmer et al.
                B2 11/2017
        9 ,813 , 330                  Perreault et al.                    2006 /0116892    A1      6 /2006    Grimes et al.
                B2 11/ 2017
        9 , 826 ,002                  Perreault et al.                    2006 /0142011    A1      6 /2006    Kallio
        9 , 935, 872
                B2 4 / 2018              Perreault et al.                 2006 /0146797    Al      7 /2006    Lebizay
        9 ,948,549
                B2   4 / 2018            Perreault et al.                 2006 /0153342 Al         7 /2006 Sasaki
                B2 6 / 2018
        9 , 998 , 363                    Björsell et al .                 2006 /0160565    A1      7 /2006    Singh et al.
    10 ,021,729 B2   7 / 2018            Huttunen et al.                  2006 /0177035    Al      8 /2006    Cope et al.
    10 ,038,779 B2   7 / 2018             Björsell et al.                 2006 /0189303    Al      8/ 2006    Rollender
 2001/0027478 Al 10 / 2001               Meier et al.                     2006 /0195398    A18       / 2006   Dheer et al.
 2001/0052081 Al             12 / 2001   McKibben et al.                  2006 /0195584    A1 *    8/ 2006    Baumann ........         H04M 3 /54
 2002/ 0002041 Al              1/ 2002   Lindgren et al.                                                                                 709/ 227
 2002/ 0018445          AL    2 / 2002   Kobayashi                        2006 /0205383 AL         9 /2006 Rollender et al.
 2002/0051518           A1    5 /2002    Bondy et al.                     2006 /0209768    A1 9/ 2006          Yan et al.
 2002/ 0057764          AL    5 / 2002   Salvucci et al.                  2006 /0233317    A1 10 /2006        Coster et al.
 2002 /0068545          Al    6 /2002    Oyama et al.                     2006 /0248186    A1 11/ 2006        Smith
 2002 /0116464 A1             8 / 2002 Mak                                2006 /0251056    AL 11/ 2006        Feuer
          Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 6 of 75


                                                           US 10 ,Page
                                                                  218 ,606
                                                                       5
                                                                           B2

( 56 )                 References Cited                                   2010 /0272242 Al      10 / 2010 Croy et al.
                                                                          2010 /0278534 Al      11/ 2010 Leiden et al.
                  U . S . PATENT DOCUMENTS                                2010 /0316195 Al      12/2010 Di Serio et al.
                                                                          2011/0013541 A1        1/ 2011 Croy et al.
  2006 / 0258328 A1 11/ 2006 Godoy                                        2011/0072095 A1        3/ 2011 Havriluk
 2006 /0264200 A1      11/ 2006 Laiho et al.                              2011 /0122827A1       5 / 2011 Björsell et al.
 2006 / 0268921   A1 11/ 2006      Ekstrom et al.                         2011/0153809     A1   6 /2011     Ghanem et al.
 2006 / 0281437   Al 12/ 2006      Cook                                   2011 /0167164    A1   7 / 2011    Gutierrez
 2007 /0016524    AL 1/ 2007       Diveley et al.                         2011 /0176541    A1   7 / 2011     James
 2007 /0036139    AL 2 / 2007      Patel et al.                           2011/0201321 Al        8 / 2011 Bonner
 2007/0036143 Al        2 /2007 Alt et al.                                2011/0208859 Al        8/ 2011 Gutierrez
 2007/0047548 Al        3 /2007 Yazaki et al.                             2011/0235543 A1        9 /2011 Seetharaman et al.
 2007 /0053382 Al       3 / 2007 Bevan et al .                            2011 /0255553 Al      10 / 2011 Bobba et al.
 2007 /0064919 A        3 / 2007 Chen et al.                              2011/0261717 Al 10 / 2011 Akuzuwa et al.
 2007 /0092070 A1       4 / 2007 Croy et al.
  2007 /0112964 AL      5 /2007 Guedalia et al.                           2011 /0267986 AL      11/ 2011 Grabelsky et al.
 2007/0115935 Al        5 / 2007 Qiu et al.                               2011/0273526 AL       11/ 2011 Mehin et al.
 2007/0121590 A1 *      5 / 2007 Turner .................... HO4L 12/66   2011/0276903 AL       11 / 2011 Mehin et al.
                                                              370 /352    2011/0276904 AL       11/ 2011 Mehin et al.
  2007/0121593 A15 / 2007 Vance et al.                                    2011 /0292929 A112/2011 Haster
 2007 /0121602 A1 *     5 /2007 Sin ...................... HO4L 12/6418   2012 /0014383 A1       1/2012 Geromel et al.
                                                              370 / 356   2012 / 0089717 A1      4 / 2012 Chen
 2007/0127676 A1        6 / 2007 Khadri                                   2012 /0096145 Al       4 / 2012 Le et al .
 2007/0174469 A1         7 / 2007 Andress et al.                          2012 / 0099599   Al    4 /2012 Keränen et al.
 2007 /0217354 A1       9 / 2007 Buckley                                  2012 /0113981    A1   5 /2012 Feuer
 2007 /0220038 A1       9 /2007 Crago                                     2012 /0155333    A1   6 /2012 Yoon et al.
 2007 /0253418 AL      11/ 2007 Shill et al.                              2012 /0170574    Al    7 /2012 Huttunen et al.
 2007/0253429 A1       11/ 2007 James                                     2012 /0195236    Al    8 /2012 Knight
 2007/0263609 AL 11/ 2007 Mitchell                                        2012 /0195415 A1       8/ 2012 Wyss et al.
 2007/0297376 Al       12/ 2007 Gass                                      2012 /0227101 Al       9 / 2012
 2008/ 0013523    AL    1/ 2008    Nambakkam                              2012 / 0250624 Al     10 / 2012 Lebizay
 2008 /0037715    A1    2 / 2008   Prozeniuk et al.                       2012 /0259975 Al      10 /2012 Le et al.
 2008/ 0043718    Al    2/ 2008     Chu                                   2012 /0270554 Al      10 /2012 Hellwig et al.
 2008 /0056235    Al    3 / 2008    Albina et al.                         2012 /0282881 AL      11/2012 Mitchell
 2008 /0056243    Al    3 / 2008   Roy et al.
 2008 /0056302    A1    3 / 2008   Erdal et al.                           2012/0314699 A112 /2012 Qiu et al.
 2008/0063153     Al    3 / 2008   Krivorot et al.                        2013 / 0039226 A1      2 /2013 Sridhar
 2008 /0160953    Al    7 / 2008   Mia et al.                             2013 /0097308    A1   4 / 2013    Le et al.
 2008 /0166999    A1    7 /2008    Guedalia et al.                        2013 /0114589    Al   5 / 2013    Fangman et al.
 2008/0167019     A1    7 / 2008   Guedalia et al.                        2013 /0128879    A1   5 /2013     Kyle
 2008/0167020     A1    7 / 2008   Guedalia et al.                        2013/0148549     Al   6 /2013     Crawford et al.
 2008 /0167039    A1    7 / 2008   Guedalia et al .                       2013/0173534     Al   7 /2013     Nelakonda et al.
 2008/0187122 Al        8 / 2008 Baker                                    2013 / 0223276   A1
                                                                                            8 /2013         Padgett
 2008/0188198     Al    8 / 2008   Patel et al.                           2013 / 0229950   A19 /2013        Björsell et al.
 2008/0188227     Al    8 / 2008   Guedalia et al.                        2013 / 0237198   Al
                                                                                            9 / 2013        Vashi et al.
 2008 /0205378    AL    8/ 2008    Wyss et al.                            2013 /0254301    A1
                                                                                            9 / 2013        Lin et al.
 2008/0310599     Al   12/ 2008    Purnadi et al.                         2013 / 0272297   A1
                                                                                           10 / 2013        Breen et al .
 2009/0003535 A1        1/2009 Grabelsky et al.                           2013 /0281147    Al
                                                                                           10 /2013         Denman et al.
 2009/ 0012851    Al     1/ 2009   Marc                                   2013 / 0287006   A1
                                                                                           10 / 2013        Nix
 2009 /0017842    A1     1 /2009   Fukasaku                               2013 / 0310002   A1
                                                                                           11 /2013         Celi , Jr. et al.
 2009 /0028146    Al    1 /2009    Kleyman et al.                         2013 /0318166 AL 11/2013 Jungck et al.
 2009 /0129566    Al    5 / 2009   Feuer                                  2013/0329722 AL 12 /2013 Perrault et al.
 2009 /0135724    A1    5 / 2009   Zhang et al.                           2013 /0329864 Al 12 /2013 Björsell et al.
 2009/0135735     A1    5 / 2009   Zhang et al.                           2014 / 0010119 Al      1/ 2014 Björsell et al.
 2009/0141883     A1    6 / 2009   Bastien
 2009 /0213839 A1       8/ 2009 Davis et al.                              2014 / 0016764 A1      1 /2014 Björsell et al.
 2009 /02 14000 A       8 /2009 Patel et al .                             2014 /0024367 A1       1/2014 Björsell et al.
 2009 /0238168 A1       9/ 2009 Lavoie et al.                             2014 /0101749 Al       4 / 2014 Yuan
 2009/ 0268615 A1 10 / 2009 Pelletier                                     2014 /0141884 A1       5 /2014 Kropivny
 2009/ 0292539 AL 11/ 2009 Jaroker                                        2014 /0153477 A1      6 /2014 Huttunen et al.
 2009/0296900 A1       12/ 2009 Breen et al.                              2014 /0211789 A1      7 /2014 Feuer
 2009 /0325558 Al 12/ 2009 Pridmore et al.                                2014 / 0215642A1 7 /2014          Huxham
 2010 /0002701    Al     1/ 2010   Hsieh et al.                           2014 /0220944 A1 8 / 2014         Balasubramanian
 2010 / 0008345   AL     1/ 2010   Lebizay                                2014 / 0244393A1 8 /2014          Rimmer et al.
 2010 /0039946    A1     2/ 2010   Imbimbo et al.                         2014 / 0247730A1 9 / 2014         Thota et al.
 2010 /0083364    Al    4 / 2010   Gutierrez                              2014 /0269624 A1 9 / 2014         Khay - Lbbat et al.
 2010 /0086119    A1    4 / 2010   De Luca et al.                         2014 /0307858 Al 10 /2014         Li et al .
 2010 /0105379    A1    4 /2010    Bonner et al .                         2014 /0321333 A1 10 / 2014        Björsell et al.
 2010 /0114896 A1       5 /2010 Clark et al.                              2014 /0324969 A1      10 /2014 Riddle
 2010 /0115018 Al       5 / 2010 Yoon et al.                              2014 / 0337961 A1 11/ 2014        Chien et al .
 2010 /0128729 Al       5 /2010 Yazaki et al.                             2014 /0337962 AL  11/2014         Brandstatter
 2010 /0142382 Al       6 / 2010 Jungck et al.
 2010 /0150138 A1       6 / 2010 Björsell et al .                         2014 /0349602 A1  11/ 2014        Majumdar et al.
 2010 /0150328 Al       6 / 2010 Perrault et al .                         2015 / 0327320 AL 11/ 2015      Huttunen et al.
 2010 /0172345 Al       7 / 2010 Björsell et al.                          2015 /0358470 A1 12 /2015       Björsell et al.
 2010 /0177671 A1       7 / 2010   Qiu et al.                             2016 /0006882 A1 1 /2016        Björsell et al.
 2010 /0220852 A1       9 / 2010   Willman et al.                         2016 /0028619 Al       1/2016 Perreault et al.
 2010 /0233991 A1       9 /2010    Crawford et al.                        2017 /0104868 A1       4 / 2017 Björsell et al.
 2010 /0246589 AL       9/ 2010    Pelletier                              2017 /0111265 A14 /2017 Perreault et al.
            Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 7 of 75


                                                US 10 ,Page
                                                       218 ,6606 B2

( 56 )                    References Cited                 EP
                                                          EP
                                                                              2 215 755 A1
                                                                               2 227 048 Al
                                                                                                     8 /2010
                                                                                                     9 /2010
                 U . S . PATENT DOCUMENTS                                     2 127 232 A4           3 / 2011
                                                          EP                  2 165 489 A4            3 / 2011
    2017 /0126752 Al 5/ 2017 Perreault et al.             EP                  2 311 292              4 /2011
    2017 /0142256 A15 /2017 Björsell et al.               EP                   1 829 300 A4          5 / 2012
                                                           EP                 2 449 749 Al           5 / 2012
                                                           EP                 2 478 678              7 / 2012
             FOREIGN PATENT DOCUMENTS                      EP                  2 215 755 A4         10 /2012
                 2 218 218 Al    10 / 1997                EP
                                                          EP
                                                                               1 829 300 B111 / 2012
                                                                               2 449 749 B1  3 /2014
                   2249668 A1     4 / 1999                 EP                  1 266 516 B1          5 / 2014
                 2 299 037 A1     8 /2000                 GB                  2 332 337 A            6 / 1999
                 2 437 275 Al   10 / 2002                  ID          W00200902627                   9 /2009
                  2598200 A1      2 /2008                  IN                    24 /2009            6 / 2009
                  2668025 A1      5 /2008                  IN                    29 /2009            7 /2009



O
                  2670510 A1      6 / 2008                 IN                     287412             9 /2017
                 2 681 984 Al    10 /2008                                  2011 - 199384 A          10 /2011
                 2 690 236 Al    12 / 2008                KR          10 - 2009 -0086428 A           8 /2009
                 2 659 007 A1     9 /2009                 KR          10 - 2009 - 0095621 A          9 /2009
                  2732148 A1      2 / 2010                MX                2009004811 A             8 / 2009
                 2 778 905 A1     8 /2010                 MX                2009005751 A             8 / 2009
                   2812174 A1     3 / 2011                 SG                     151991 A1          6 / 2009
                  2812174 C       5 /2018                  SG                     152752 A1          6 /2009
CA                2732148 C       6 /2018                  SG                     155474            10 /2009
CN                1498029 A       5 / 2004                 WO            WO 01/ 50693       A1       7 /2001
CN                1498482 A       5 /2004                 WO             WO 01/69899        A2       9 / 2001
CN                1668137   A     9 /2005
                                                           WO            WO 01/69899        A3       9 /2001
CN                1274114   C     9 /2006                 WO             WO 01/ 80587       Al      10 /2001
CN              101005503   A     7 / 2007                WO             WO 01/89145  A2            11/2001
CN              101069390   A    11/2007                  WO            WO 02 /082728 AL            10 /2002
CN              101095329   A    12 /2007                 WO            WO 02/ 082782 A2            10 /2002
CN              101584150   A    11/2009                  WO            WO 02 /082782 A3            10 /2002
CN              101584166   A    11/2009                   WO           WO 03 /027801 A2             4 / 2003
CN              101605342 A      12 /2009                 WO         WO    2004 /008786     A1        1 / 2004
CN                1498029 B       5 /2010                 WO         WO    2005 /084002     Al       9 / 2005
CN              101772929 A       7 /2010                 WO         WO    2006 /067269     Al       6 /2006
CN              101069390 B      12/2010                  WO         WO    2006 /072099     Al       7 /2006
CN              102137024 A       7 /2011                 WO         WO    2006 /078175     A2       7 /2006
CN              102457494   A     5 /2012                 WO         WO 2006 / 078175 A3             7 /2006
CN              102484656   A     5 /2012                 WO         WO 2007 /044454 A2              4 / 2007
CN              102572123   A     7 / 2012                WO         WO 2007 /056158 A2              5 /2007
CN              101095329   B    10 /2012                 wo         WO 2007 /087077 A2              8 /2007
CN              101605342   B    12 /2012                 WO         WO    2007 /087077     A3       8 /2007
CN              102833232 A      12 /2012                 wo         WO    2008 /027065     Al       3 /2008
CN              101005503 B        1 /2013                 WO        WO    2008 /052340     A1       5 / 2008
CN              101772929 B       7 /2014                 WO         WO    2008 / 064481    A1       6 / 2008
CN              102457494 B      10 /2014                 Wo         WO 2008 /085614 A2              7 /2008
DE              602 01 827 T2    11/2005                  WO         WO    2008/085614      A3       7 /2008
DE         11 2005 003 306 T5      1 /2008                WO         WO    2008/086350      A2       7 /2008
DE              601 33 316 T2     7 /2008                 WO         WO    2008 /086350     A3       7 /2008
DE              603 17 751 T2    11 / 2008
                                                          WO         WO    2008 / 103652    AL       8 / 2008
EP               0 841 832 A2     5 /1998                 WO         WO    2008/ 116296     Al      10 / 2008
EP               0 841 832 A3     5 /1999                 WO         WO    2008 /085614     A8      12 /2008
EP               1 032 224 A2     8 /2000                 WO         WO    2008 / 151406    AL      12 /2008
EP               1 032 224 A3     2 /2001                 WO         WO    2008 / 151406    A8      12 /2008
EP               1 244 250 A1     9 /2002                 WO         WO    2009 /070202     A1       6 /2009
EP               1 266 516 A2    12/2002                   WO        WO    2009 /070278     AL       6 /2009
EP               1 362 456 A2    11 / 2003                WO         WO    2010 /012090     A2        2 /2010
EP               1 371 173 AL    12 / 2003                 WO        WO    2011/000405      A1        1 /2011
EP               1 389 862 A1     2 / 2004                WO         WO    2011 /032256     A1        3 /2011
EP               1 411 743 A1     4 / 2004                WO         WO    2013 /013189     A2         1 / 2013
EP               1 389 862 B1    11 /2004                  WO        WO    2013 / 120069    Al        8 / 2013
EP               1 526 697 A2     4 /2005                 WO         WO    2014 /066155     A2        5 / 2014
EP               1 362 456 A4     5 / 2005                WO         WO 2014 / 117599 A1             8 / 2014
EP               1 575 327 A1     9 /2005                 WO         WO 2014 / 166258 A1            10 /2014
EP               1 610 583 Al    12/2005
EP               1 526 697 A3     3 /2006
EP               1 721 446 AL    11/2006                                       OTHER PUBLICATIONS
EP               1 829 300 A1     9 / 2007
EP               1 371 173 B1    11 / 2007                 Baker et al., “ Cisco Support for Lawful Intercept in IP Networks,”
EP               1 411 743 B1    11/2007                   Internet Draft — working document of the Internet Engineering Task
??               1 362 456 B1     3 /2008                  Force (IETF ) , accessible at http ://www .ietf.org / ietf/lid -abstracts .txt,
EP               1 974 304 A2   10 /2008
EP               1 974 304 A4    10 /2008                  Apr. 2003, expires Sep . 30 , 2003, pp . 1- 15 .
EP               1 610 583 B1     8 /2009                  F . Baker et al. “ RFC 3924Cisco Architecture for Lawful Intercept
EP           2 084 868 AO         8 / 2009                 in IP Networks.” Oct. 2004 .
EP           2 090 024 AO         8 / 2009                 Bhushan et al., “ Federated Accounting : Service Charging and
EP               2 127 232 Al    12 /2009                  Billing in a Business -to -Business Environment,” 0 - 7803 -6719 - 7 /01,
EP               2 165 489 A1     3 / 2010                  © 2001 IEEE , pp . 107 - 121 .
             Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 8 of 75


                                                                  US 10 ,Page
                                                                         218 ,606
                                                                              7
                                                                                  B2

( 56 )                     References Cited                                        Rosenberg , et al.; “ RFC 3261 — SIP : Session Initiation Protocol” ,
                                                                                   Jun. 2002.
                    OTHER PUBLICATIONS                                             Sippy SIP B2BUA . “ About Sippy RTPproxy." http ://www .rtpproxy .
                                                                                   org . Jul. 15 , 2009.
Cisco . “ Lawful Intercept Requirements Summary.” http://www . faqs.               Sripanidkulchai et al., “ Call Routing Management in Enterprise
org /rfcs/rfc3924 .html. Nov . 8 , 2006 .                                          VoIP Networks,” Copyright 2007 ACM 978 - 1 -59593 -788 -9 /07 /
DOTS IP Address Validation , “ Overview ” , http ://www .serviceobjects .          0008, 6 pages.
com / products/ dots _ ipgeo . asp ; printed Jun . 21 , 2012.                      Stallings, William , “ The Session Initiation Protocol,” The Internet
DOTS Phone Exchange, “ Overview ” , http ://www .serviceobjects .                  Protocol Journal, vol. 6 , No. 1, Mar. 2003, pp. 20 - 30 .
com / demos/PhoneExchangeDemo. asp (URL no longer valid , cur                      Technical Report, “ 3rd Generation Partnership Project; Technical
rent URL is http ://www .serviceobjects.com /products/ phone/phone                 Specification Group Core Network and Terminals; Study into route
exchange ); printed Jun. 21, 2012 .                                                ing of MT- SMs via the HPLMN (Release 7 ),” 3GPP TR 23 .840
ETSI Technical Specification . “ Lawful Interception (LI); Handover
Interface and Service - Specific Details (SSD ) for IP delivery ; Part 5 :         V0.1 .0 (Feb . 2006 ), 13 pages.
Service -specific details for IP Multimedia Services.” Apr. 2008 , 25               Thernelius, Fredrik , “ SIP, NAT , and Firewalls,” Master's Thesis,
pgs, v.2 .3 . 1, France .                                                          Ericsson , Department of Teleinformatics, May 2000 , pp . 1 -69 .
Handley, M . et al. “ RFC 2543 — SIP : Session Initiation Protocol.”                Townsley, et al.; “ RFC 2661 – Layer Two Tunneling Protocol
Mar. 1999 .                                                                        * L2TP ? ” , Aug. 1999 .
IETF ENUM WG R Stastny OEFEG Informational Numbering for                            Trad et al., “ Adaptive VoIP Transmission over Heterogeneous
Voip and Other IP Communications: “ Numbering for ViOP and                         Wired /Wireless Networks,” V. Roca and F. Rousscau ( Eds.):MIPS
other IP Communications , draft-stastny -enum -numbering- voip - 00 .               2004 , LNCS 3311, pp . 25 -36 , 2004 , © Springer- Verlag Berlin
txt", Oct. 1, 2003, Oct. 1, 2003, pp . 1 -43 , XP015035676 , ISSN :                Heidelberg 2004 .
0000 - 0004 .                                                                      Wikipedia , “ Internationalmobile subscriber identity (IMSI),” http ://
IP2Location , http ://www .ip2location . com /; printed Jun . 20 , 2012 .           en . wikipedia.org/wiki/IMSI, Jul. 16 , 2013 .
ETSI TS 122 173 V12.7 .0 (Oct. 2014 ) Digital cellular telecommu                   Wikipedia , “ Roaming,” http ://en .wikipedia .org/wiki/Roaming , Jul.
nications system (Phase 2 + ); Technical Specification 8 . 2 . 2 . 3 —              16 , 2013 .
Interoperability with PSTN / ISDN and mobile CS Networks, Con                       Yu et al., " Service -Oriented Issues:Mobility, Security, Charging and
tents and Forward , pp . 1 - 9 ; Sec . 8, pp . 14 - 17.                            Billing Management in Mobile Next Generation Networks,” IEEE
Huitema et al., “ Architecture for Internet Telephony Service for                   BcN2006 , 1 -4244-0146 - 1/06 , © 2006 IEEE , pp . 1 - 10 .
Residential Customers,” Academic Paper for Bellcore,Mar. 2 , 1999 ,                International Search Report and Written Opinion of the Interna
pp . 1 -14 .                                                                       tional Searching Authority completed Jun . 6 , 2008 for PCT/CA2008 /
Jajszczyk et al ., “ Emergency Calls in Flow - Aware Networks,” IEEE               000545 .
 Communications Letters, vol. 11, No. 9 , Sep . 2007, pp. 753-755 .                International Search Report and Written Opinion of the Interna
Ketchpel et al. “ U - PAI: A universal payment application interface”              tional Searching Authority completed Feb . 6 , 2008 for PCT/CA2007/
Second USENIX Workshop on Electronic Commerce Proceedings,                         001956 .
 1996 - 8, pp . 1 -17.                                                             International Preliminary Report on Patentability dated May 14 ,
Kim et al., “ An Enhanced VoIP Emergency Services Prototype,"                      2009 for PCT/CA2007/ 001956 .
Proceedings of the 3rd International ISCRAM Conference ( B . Van de                International Search Report and Written Opinion of the Interna
Walle and M . Turoff, eds.), Newark, NJ (USA ), May 2006 , pp . 1 -8 .             tional Searching Authority completed Mar. 3 , 2008 for PCT/CA2007/
Kornfeld et al., “ DVB - H and IP Datacast - Broadcast to Handheld                 002150 .
Devices,” IEEE Transactions on Broadcasting , vol. 53 , No. 1, Mar.                International Preliminary Report on Patentability dated Feb . 13 ,
2007, pp . 161 - 170 .                                                             2009 for PCT/CA2007/002150 .
Kortebi et al., " SINR -Based Routing in Multi-Hop Wireless Net                    International Preliminary Report on Patentability and Written Opin
works to Improve VoIP Applications Support," 1 - 4244 -0667 -6 /07 ,               ion of the International Searching Authority dated Feb . 10 , 2011 for
©2007 IEEE, pp . 491- 496 .                                                        PCT/CA2009/001062.
Lee et al., “ VoIP Interoperation with KT-NGN ,” in the 6th Inter                  International Search Report and Written Opinion completed on Jun .
national Conference on Advanced Communication Technology ,                         18, 2010 for PCT/CA2009 /001317 .
Technical Proceedings, 2004, pp . 126 - 128 , accompanied by Title                 International Search Report and Written Opinion dated Mar. 12 ,
and Contents 4 pages .                                                             2010 for PCT/CA2009 /001062 .
Lin et al., “ Effective VoIP Call Routing in Wlan and Cellular                     International Preliminary Report on Patentability dated Sep . 29 ,
Integration ,” IEEE Communications Letters, vol. 9 , No . 10 , Oct.                2009 for PCT/CA2008/ 000545 .
2005, pp . 874 -876 .                                                              International Preliminary Report on Patentability dated Mar. 20 ,
Lind AT & T S : “ ENUM Call Flows for VoIP Interworking; draft                     2012 for PCT/CA2009 / 001317 .
lind -enum - callflows-03.txt” , Feb . 2 , 2002, No. 3 , Feb . 1 , 2002, pp .      Canadian Office Action dated Jan . 27 , 2015 for Canadian       Patent
1 - 17 , XP015004214 , ISSN : 0000 - 0004 .                                        Application No. CA 2 ,681, 984.
List of North American Numbering Plan area codes, http :// en .                    Canadian Office Action dated Nov . 18 , 2015 for Canadian       Patent
wikipedia .org /wiki/ List_ of _ NANP _ area _ codes ; printed Jun . 20 , 2012 .   Application No . CA 2 ,681 , 984 .
Ma et al., “ Realizing MPEG4 Video Transmission Based on Mobile                    Canadian Office Action dated Dec . 1, 2015 for Canadian         Patent
Station over GPRS,” 0 - 7803 - 9335X / 05, ©2005 IEEE , pp . 1241                  Application No. CA 2 ,812, 174 .
 1244 .                                                                            Canadian Office Action dated Jan . 22 , 2016 for Canadian       Patent
Mintz -Habib et al., “ A VoIP Emergency Services Architecture and                  Application No. CA 2 ,916 , 220 .
Prototype," {mm2571,asr,hgs ,xiaotaow @ cs. columbia . edu , 0 -7803               Canadian Office Action dated Mar. 3, 2016 for Canadian          Patent
9428-3 /05, © 2005 IEEE, pp . 523 -528 .                                           Application No. CA 2 ,670 ,510 .
Moberg & Drummond , “MIME -Based Secure Peer-to - Peer Busi                        Canadian Office Action dated Jun . 8 , 2016 for Canadian Patent
ness Data Interchange Using HTTP, Applicability Statement 2                        Application No. CA 2 ,916 ,217 .
(AS2 ),” Network Working Group , Request for Comments: 4130 ,                      Canadian Office Action dated Aug. 16 , 2016 for Canadian Patent
Category : Standards Track , Copyright © The Internet Society Jul.                 Application No. CA 2,681, 984 .
2005 , pp . 1 -47.                                                                 Canadian Office Action dated Mar. 31, 2017 for Canadian Patent
Munir, Muhammad Farukh , “ Study of an Adaptive Scheme for                         Application No . CA 2 , 916 ,220 .
Voice Transmission on IP in a Wireless Networking Environment                      Canadian Office Action dated Apr. 27 , 2018 for Canadian Patent
802 . 11e," Dept. of Networks and Distributed Computing , Ecole                    Application No . CA 2,916 ,220 .
Superieure En Sciences Informatiques (ESSI), Université De Nice,                   Canadian Office Action dated Nov. 7, 2014 for Canadian Patent
Jun . 2005 , (pp . 1 -35 ), pp . 1 - 11.                                           Application No . CA 2 ,668,025 .
            Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 9 of 75


                                                             US 10 ,Page
                                                                    218 ,606
                                                                         8
                                                                             B2

( 56 )                   References Cited                                  Chart 2 to Exhibit F ; Chart 3 to Exhibit F ; Chart 4 to Exhibit F ;
                                                                           Chart 5 to Exhibit F ; Chart 6 to Exhibit F ; Exhibit G ; Exhibit H ; and
                    OTHER PUBLICATIONS                                     Addendum 1 to Exhibit H .
                                                                           Document Title : Complaint for Patent Infringement [Jury Dem
Canadian Office Action dated May 14 , 2018 for Canadian Patent             and ] ; Case Title: Voip -Pal. Com , Inc., a Nevada corporation , Plain
Application No . CA 2 ,668,025 .                                           tiff , v. Apple, Inc ., a California corporation ; Defendants ; Case No :
Canadian Office Action dated May 29 , 2017 for Canadian Patent             2 : 16 -CV -00260 ; Court: United States District Court District of
Application No. CA 2 ,668,025.                                             Nevada . Attachments : Table of Exhibits ; Exhibit A ; Exhibit B ;
Canadian Office Action dated Jun . 9, 2017 for Canadian Patent             Exhibit C ; Exhibit D ; Chart 1 to Exhibit D ; Chart 2 to Exhibit D ;
Application No. CA 2, 916 ,217 .                                           Chart 3 to Exhibit D ; Chart 4 to Exhibit D ; Exhibit E ; Exhibit F ; and
Canadian Office Action dated Aug. 2 , 2017 for Canadian Patent             Addendum 1 to Exhibit F .
Application No . CA 2 ,681, 984 .                                          Letter dated Nov . 30 , 2015 , from VoIP - Pal.com Inc . giving notice
Canadian Office Action dated Sep . 18 , 2014 for Canadian Patent           and inviting the company listed herein below to contact VoIP -Pal.
Application No . CA 2,670 ,510 .                                           com about U . S . Pat. Nos. 9, 179 ,005 and 8,542,815 and related
Canadian Office Action dated Aug. 18 , 2015 for Canadian Patent            patents listed in the accompanying Attachment A . Sent to the
Application No. CA 2,732 , 148 .                                           following company: Apple Inc . In the U .S .
Chinese Office Action dated Mar. 24 , 2011 for Chinese Patent              Letter dated Dec . 1, 2015 , from VoIP -Pal.com Inc . giving notice and
Application No. CN 200780049791. 5 .                                       inviting the company listed herein below to contact VoIP - Pal. com
                                                                           about U .S . Pat. Nos . 9 , 179,005 and 8 , 542 ,815 and related patents
Chinese Office Action dated Jun . 23, 2011 for Chinese Patent              listed in the accompanying Attachment A . Sent to the following
Application No. CN 200780049136 . X .                                      company : Verizon Communications in the U . S .
Extended European Search Report dated Nov. 2 , 2012 for European           Letters dated Dec . 18 , 2015 , from VoIP -Pal. com Inc . giving notice
Application No. EP 07 855 436 .7 .                                         and inviting the companies listed herein below to contact VoIP -Pal.
Extended European Search Report dated Dec. 20 , 2013 for Euro              com about U .S . Pat. Nos. 9 ,179 ,005 and 8,542,815 and related
pean Application No. EP 09 849 358.8 .                                     patents listed in the accompanying Attachment A . (Please Note:
Extended European Search Report dated Apr. 16 , 2014 for European          Attachment A is attached here only to the first letter.) Sent to the
Patent Application No. EP 09 802 316 . 1.                                  following companies : Airtel in India ; Alcatel-Lucent in France ;
Supplementary European Search Report for European Application              Avaya Inc . In the U . S .; AT & T in the U . S ., Blackberry in Canada ;
No . 07 816 106 , dated Jun . 18 , 2012 .                                  Cable One in the U . S ., CenturyLink in the U .S ., Charter Commu
European Examination Report dated Nov . 26 , 2015 for European             nications in the U . S .; Cisco Systems in the U .S .; Comcast in the
Patent Application No. EP 07 816 106 .4 .                                  U . S ., Cox Communications in the U . S .; Cricket Wireless in the
Communication for European Patent Application No . EP 07 816               U .S .; Facebook in the U . S .; Freedom Pop in the U .S .; Frontier
106 .4 — Invitation pursuant to Article 94 (3 ) and Rule 71( 1 ) EPC       Communications in the U .S .; Google Inc. In the U .S .; HP in the
dated Apr. 15 , 2016 . All pages.                                          U . S ., Juniper Networks in the U .S ., LoopPay , Inc . In the U . S .;
European Examination Report dated Aug. 29 , 2016 for European              Magic Jack in the U .S .; MetroPCS in the U . S .; Ooma in the U .S .;
Patent Application No. EP 07 855 436 .7 .                                  PayPal in the U .S .; Republic Wireless in the U .S .; Rok Mobile in the
Communication under Rule 71( 3 ) EPC - Intention to Grant - dated          U . S .; Samsung Electronics — America in the U . S .; ShoreTel, Inc . In
Oct. 14 , 2016 for European Patent Application No. EP 07 816 106 .4 .      the U . S ., Siemens in Germany; Skype USA in the U .S .; Sprint in the
European Examination Report dated May 12 , 2017 for European               U . S ., Square Cash in the U .S ., Suddenlink Communications in the
Patent Application No. EP 09 -802- 316 . 1.                                U . S .; Talktone in the U . S .; Tango in the U . S .; Time Warner Cable
Extended European Search Report dated Jul. 5 , 2018 for European           in the U .S ., T -mobile in the U .S .; Twitter in the U . S .; US Cellular
Application No. 18 174 930 .0 .                                            in the U .S .; Venmo in the U . S .; Virgin Mobile USA in the U .S .;
European Examination Report and Summons to Oral Proceedings                Vodafone in the UK , and Vonage in the U . S .
dated Jun . 4 , 2018 for European Patent Application No . 07 855           Letters dated Jan . 4 , 2016 , from VoIP -Pal.com Inc . giving notice and
436 . 7 .                                                                  inviting the companies listed herein below to contact VoIP - Pal.com
First Examination Report dated Dec . 9 , 2015 , India Patent Appli         about U . S . Pat. Nos. 9 , 179, 005 and 8 ,542 ,815 and related patents
cation No . 1047 /MUMNP/2009 , which corresponds to subject U .S .         listed in the accompanying Attachment A . (Please Note : Attachment
Appl. No. 14 /802, 929 .                                                    A is attached here only to the first letter.) Sent to the following
Indian Office Action dated Jun . 21, 2017 for Indian Patent Appli          companies: Rogers Communications Inc. In Canada ; Shaw Cable in
cation No . IN 1227/MUMNP /2009 .                                          Canada ; Walmart in Alaska; and WIND Mobile in Canada .
Intimation of the grant and recordal of India Patent No. 28 / 7412         Letters dated Jan . 21, 2016 , from VoIP - Pal.com Inc. giving notice
entitled “ Producing Routing Messages for Voice Over IP Commu              and inviting the companies listed herein below to contact VoIP - Pal.
nications” , dated Sep . 15 , 2017 , for India Patent Application No. IN   com about U .S . Pat. Nos. 9, 179 ,005 and 8, 542, 815 and related
1047/MUMNP / 2009 filed Nov . 1, 2007.                                     patents listed in the accompanying Attachment A . (Please Note :
Indonesian Examination Report dated Jul. 5 , 2012 for Indonesian           Attachment A is attached here only to the first letter.) Sent to the
Patent Application No. W -00200901414 .                                    following companies: Alibaba ( China ) Co., Ltd in China ; Comwave
 Indonesian Examination Report dated Feb . 8 , 2013 for Indonesian         Telecommunications in Canada ; and Intel in the U . S .
Patent Application No. W -00200901165.                                     Letters dated Feb . 2 , 2016 , from VoIP - Pal.com Inc . giving notice
Mexican Exam Report dated Jul. 11, 2011 for Mexican Patent                 and inviting the companies listed herein below to contact VoIP -Pal .
Application No. MX /a /2009/004811 .                                       com about U .S . Pat. Nos. 9, 179 ,005 and 8, 542, 815 and related
Mexican Notice of Allowance dated Sep . 2 , 2011 for Mexican               patents listed in the accompanying Attachment A . (Please Note :
Patent Application No. MX /a/ 2009/005751.                                 Attachment A is attached here only to the first letter.) Sent to the
Document Title : Complaint for Patent Infringement [ Jury Dem              following companies: Netflix Inc . in the U . S .; Skype Technologies
and ] ; Case Title : Voip -Pal.Com , Inc ., a Nevada corporation , Plain   in the U . S ., and WhatsApp Inc . In the U . S .
tiff , v. Verizon Wireless Services, LLC , a Delaware limited liability    Document Title: Petition for Inter Partes Review of U .S . Pat. No.
corporation ; Verizon Communications, Inc., a Delaware corpora             8 , 542 ,815 ; United States Patent and Trademark Office ; Before the
tion ; AT & T, Inc ., a Delaware corporation ; AT & T Corp ., a Delaware   Patent Trial and Appeal Board ; Unified Patents Inc., Petitioner
corporation ; and Does I through X , inclusive , Defendants ; Case No :    v. Voip -Pal.Com Inc., Patent Owner; IPR2016 -01082 ; Patent 8,542,815 ;
2 : 16 -CV -00271; Court: United States District Court District of         Producing Routing Messages for Voice Over IP Communications ;
Nevada . Attachments: Table of Exhibits ; Exhibit A ; Exhibit B ;          Dated May 24 , 2016 . 64 sheets
Exhibit C ; Exhibit D ; Exhibit E ; Chart 1 to Exhibit E ; Chart 2 to      Document Title : Declaration of Michael Caloyannides ; United
Exhibit E ; Chart 3 to Exhibit E ; Chart 4 to Exhibit E ; Chart 5 to       States Patent and Trademark Office ; Before the Patent Trial and
Exhibit E ; Chart 6 to Exhibit E ; Exhibit F ; Chart 1 to Exhibit F ;      Appeal Board ; Unified Patents Inc., Petitioner v. Voip - Pal. Com Inc.,
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 10 of 75


                                                               US 10 ,Page
                                                                      218 ,9606 B2

( 56 )                    References Cited                                     Exhibit D , Case 2 : 16 - cv - 02338 -RFB -CWH , Filed Oct. 6 , 2016 ,
                                                                               Asserted Claims and Infringement Conditions, United States Dis
                   OTHER PUBLICATIONS                                          trict Court, District of Nevada , Voip - Pal.Com , Inc., a Nevada
                                                                               corporation , Plaintiff v. Twitter, Inc., a California corporation ,
Patent Owner; IPR2016 -01082; U .S . Pat. No . 8 ,542,815 ; Producing          Defendants, 6 pages .
RoutingMessages for Voice Over IP Communications; Signed May                   Chart 1 to Exhibit D , Case 2 : 16 - cv - 02338 -RFB -CWH, Filed Oct. 6 ,
23, 2016 ; Filed May 24 , 2016 . 84 sheets .                                   2016 , Chart 1 , Asserted Claims and Infringement Conditions Con
Document Title: Public Switched Telephone Networks : A Network                 cerning U . S . Pat. No. 8, 542 , 815 , United States District Court,
Analysis of Emerging Networks ; Daniel Livengood, Jijun Lin and                District of Nevada , Voip -Pal.Com , Inc., a Nevada corporation ,
Chintan Vaishnav ; Engineering Systems Division ; Massachusetts                Plaintiff v. Twitter, Inc., a California corporation , Defendants, 20
Institute of Technology ; Submitted May 16 , 2006 ; to Dan Whitney,            pages
Joel Moses and Chris Magee. 27 sheets .                                        Chart 2 to Exhibit D , Case 2 : 16 -cv -02338 -RFB -CWH , Filed Oct . 6 ,
Document Title : A Brief History of VoIP ; Document OneThe                     2016 , Chart 2 , Asserted Claims and Infringement Conditions Con
Past; Joe Hallock ; joe @ sitedifference.com ; date on cover page Nov .        cerning U .S . Pat. No. 9, 179 ,005, United States District Court ,
26 , 2004 ; Evolution and Trends in Digital Media Technologies                 District of Nevada, Voip -Pal. Com , Inc., a Nevada corporation ,
COM 538; Masters ofCommunication in DigitalMedia ; University                  Plaintiff v. Twitter, Inc., a California corporation , Defendants, 28
                                                                               pages.
of Washington . 17 sheets.                                                     Exhibit E , Case 2 : 16 -cv - 02338 -RFB -CWH , Filed Oct. 6 , 2016 ,
Document Title: Petitioner 's Voluntary Interrogatory Responses;               VPLM Active U .S . Patent Matters as of Oct. 1, 2016 , 2 pages .
United States Patent and Trademark Office ; Before the Patent Trial            Exhibit F, Case 2: 16 -cv -02338 - RFB -CWH , Filed Oct. 6 , 2016 ,
and Appeal Board ; Unified Patents Inc., Petitioner v. Voip - Pal.Com          Twitter Royalty Monetization Analysis Overview , 4 pages.
Inc., Patent Owner; IPR20161082; U .S . Pat. No. 8, 542, 815 ; Pro             Patent Owner 's Preliminary Response, Case No. IPR2016 -01082 ,
ducing Routing Messages for Voice Over IP Communications;                      U . S . Pat. No. 8,542 ,815 , Unified Patents Inc., Petitioner, v. Voip
Signed and Filed not later than May 24 , 2016 . 8 sheets .                     Pal.Com Inc., Patent Owner, Filing Date: Aug . 26 , 2016 , 80 pages.
Document Title : VoIP -Pal, The World is Calling !, “ Over $ 7 Billion          Voip -Pal.com , Inc. Exhibit 2001, Comparison of portions of Petition
in Lawsuits File by Voip - Pal. com Inc. vs Apple, Verizon and AT & T          with portions of Declaration , IPR2016 -01082 , Unified Patents v.
for Various Patent Infringements,” Business Wire® , A Berkshire                Voip -Pal, Filing Date : Aug. 26 , 2016 , 9 pages .
Hathaway Company, Feb . 11, 2016 . 2 sheets .                                  Patent Owner 's Preliminary Response to Petition for Inter Partes
Document Title: United States Patent and Trademark Office ; Before             Review , Case No. IPR2016 -01201, U .S . Pat. No. 8 ,542,815, Apple
the Patent Trial and Appeal Board ; Apple Inc ., Petitioner v . Voip           Inc., Petitioner, v. Voip - Pal.Com Inc., Patent Owner, Filing Date:
Pal.Com Inc., Patent Owner ; Case No. TBD , U . S . Pat.No. 9 , 179 ,005 ;     Sep . 19 , 2016 , 74 pages.
Petition for Inter Partes Review of U . S . Pat. No. 9 , 179 , 005 ; Dated     Voip - Pal.com , Inc. Exhibit 2001, Comparison of Petition (Ground
Jun . 15 , 2016 . 70 sheets .                                                  1) with Petition (Ground 2), IPR2016 - 01201, Apple v. Voip - Pal,
Document Title : in the United States Patent and Trademark Office ;            Filing Date: Sep . 19 , 2016 , 19 pages.
Petition for Inter Partes Review Pursuant to 37 C .F .R . $ 42 . 100 ET        Patent Owner's Preliminary Response to Petition for Inter Partes
SEQ .; In re U .S . Pat. No. 9 , 179 ,005; Currently in Litigation Styled :    Review , Case No. IPR2016 -01198 , U . S . Pat. No . 9 , 179 ,005 , Apple
VoIP -Pal. com , Inc. V. Apple Inc., Case No: 2 : 16 - cv -00260 -RFB          Inc., Petitioner, v . Voip -Pal. Com Inc ., Patent Owner, Filing Date :
VCF ; Issued : Nov. 3 , 2015 ; Application Filed : Aug. 13, 2013 ;             Sep . 21, 2016 , 74 pages .
Applicant: Clay Perreault , et al.; Title: Producing RoutingMessages           Voip -Pal.com , Inc . Exhibit 2001 , Comparison of Petition (Ground
for Voice Over IP Communications; Declaration of Henry H . Houh ,              1 ) with Petition (Ground 2 ), IPR2016 -01198, Apple v . Voip - Pal,
PhD ; Signed Jun . 14 , 2016 . 143 sheets.                                     Filing Date: Sep . 21 , 2016 , 21 pages.
Document Title : United States Patent and Trademark Office ; Before            Decision : Denying Institution of Inter Partes Review , 37 C .F .R .
the Patent Trial and Appeal Board ; Apple Inc ., Petitioner v . Voip           42. 108, United States Patent and Trademark Office, Before the
Pal.Com Inc., Patent Owner; Case No. TBD , U . S . Pat.No. 8 ,542 ,815 ;       Patent Trial and Appeal Board , Unified Patents Inc ., Petitioner v .
Petition for Inter Partes Review of U . S . Pat. No . 8 ,542 ,815 ; Dated      Voip - Pal.Com Inc., Patent Owner, Case IPR2016 - 01082, U . S . Pat.
Jun. 15 , 2016 . 67 sheets .                                                   8 ,542,815 B2, Paper 8 , Entered : Nov . 18 , 2016 .
Document Title: in the United States Patent and Trademark Office ;             Decision : Institution of Inter Partes Review , 37 C .F . R . $ 42 . 108 ,
Petition for Inter Partes Review Pursuant to 37 C .F .R . $ 42 . 100 ET        United States Patent and Trademark Office , Before the Patent Trial
SEQ .; in re U . S . Pat. No. 8 , 542,815 ; Currently in Litigation Styled :   and Appeal Board , Apple Inc ., Petitioner v . Voip -Pal. Com Inc .,
VoIP -Pal. com , Inc. v. Apple Inc ., Case No: 2 : 16 - cv -00260 -RFB         Patent Owner, Case IPR2016 -01201, U . S . Pat. No. 8 ,542 ,815 B2 ,
VCF ; Issued : Sep . 24, 2013; Application Filed : Nov. 1 , 2007 ;             Paper 6 , Entered : Nov. 21, 2016 .
Applicant: Clay Perreault, et al.; Title: Producing Routing Messages           Decision : Institution of Inter Partes Review , 37 C . F. R . § 42 . 108 ,
for Voice Over IP Communications; Declaration of Henry H . Houh ,              United States Patent and Trademark Office , Before the Patent Trial
PhD ; Signed Jun . 14 , 2016 . 143 sheets .                                    and Appeal Board , Apple Inc ., Petitioner v . Voip -Pal. Com Inc .,
Complaint for Patent Infringement, United States District Court,               Patent Owner, Case IPR2016 -01198, U . S . Pat. No. 9 , 179 ,005 B2,
District of Nevada , Case No . 2 : 16 -cv -2338 , Voip -Pal. Com , Inc., a     Paper 6 , Entered : Nov . 21, 2016 .
Nevada corporation , Plaintiff v. Twitter, Inc., a California corpora          Scheduling Order: United States Patent and Trademark Office,
tion , Defendant, Filed Oct. 6 , 2016 , 8 pages.                               Before the Patent Trial and Appeal Board , Apple Inc ., Petitioner v.
Civil Docket for Case # : 2 : 16 -cv -02338-RFB -CWH , United States           Voip - Pal.Com Inc., Patent Owner, Cases IPR2016 -01201, IPR2016
District Court, District of Nevada (Las Vegas ), Voip -Pal. com , Inc. v .     01198 , U .S . Pat. No. 8 ,542 ,815 B2, U . S . Pat. No. 9 , 179 ,005 B2,
Twitter, Inc., Date Filed : Oct. 6 , 2016 , 2 pages.                           Paper 7 , Entered : Nov . 21, 2016 .
 Table of Exhibits, Case 2: 16 -cv - 02338 -RFB -CWH, Filed Oct. 6 ,           Patent Owner Response to Petition , Apple Inc ., Petitioner, v. Voip
2016 , 1 page .                                                                Pal.Com , Inc., Patent Owner, Case No. IPR2016 -01201, U . S . Pat.
Exhibit A , Case 2 : 16 - cv -02338 -RFB -CWH , Filed Oct. 6 , 2016 , U .S .   No . 8 , 542 ,815 , United States Patent and Trademark Office , Before
Pat. No. 8 ,542 ,815 B2, Issued Sep . 24 , 2013 , to Clay Perrault et al.,     the Patent Trial and Appeal Board , Filed : Feb . 10 , 2017 , 76 pages.
60 pages .                                                                     Patent Owner Updated Exhibit List, Apple Inc., Petitioner, V .
Exhibit B , Case 2 : 16 - cv -02338 -RFB -CWH , Filed Oct. 6 , 2016 , U .S .    Voip - Pal. Com , Inc ., Patent Owner, Case No. IPR2016 -01201, U .S .
Pat . No. 9 , 179 ,005 B2, Issued Nov . 3, 2015 , to Clay Perrault et al.,     Pat. No. 8 ,542, 815 , United States Patent and Trademark Office,
63 pages .                                                                     Before the Patent Trial and Appeal Board , Filed : Feb . 10 , 2017 , 6
Exhibit C , Case 2 : 16 -cv - 02338 -RFB -CWH , Filed Oct. 6 , 2016 ,          pages
Letter dated Dec . 18 , 2015 giving notice of U .S . Pat. Nos . 8 ,542, 815    Voip -Pal Ex . 2002 , IPR2016 -01201 , “ Declaration of Ryan Thomas
B2; 9 , 179 ,005 B2; and related Patents listed in Attachment A , 4 .          in Support of Pro HAC Vice Motion ," Apple Inc., Petitioner, v .
pages.                                                                         Voip -Pal.Com , Inc., Patent Owner, Case No. IPR2016 -01201, U . S .
             Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 11 of 75


                                                                US 10 ,218 ,606 B2
                                                                           Page 10

( 56 )                    References Cited                                      Voip - Pal Ex. 2017 , IPR2016 -01201, DF DigiFonica International
                                                                                Inc Memo — “ notes from your presentation , 1 message" From
                     OTHER PUBLICATIONS                                         Konstantin Kropivny, To : Emil Björsell , Tue , Jun . 14 , 2005 at
                                                                                7 :33PM , 4 pages.
Pat. No. 8,542, 815 , United States Patent and Trademark Office ,               Voip - Pal Ex . 2018 , IPR2016 -01201, David Terry — “ Declaration in
Before the Patent Trial and Appeal Board , Dated : Jan . 20 , 2017 , 4 .        Support Patent Owner Response to Inter Partes Petition ," Apple
pages.                                                                          Inc., Petitioner, v . Voip -Pal.Com , Inc., Patent Owner, Case No .
Voip -Pal Ex . 2003 , IPR 2016 -01201 ,“ Technical Review of Digifonica         IPR2016 -01201, U . S . Pat. No. 8 ,542,815, United States Patent and
VoIP System ,” Digifonica , Global Telephone Solutions , Author:                 Trademark Office, Before the Patent Trial and Appeal Board , Dated :
John Rutter, Stuart Gare , Version V0. 7 (Draft ), Date : May 7 , 2005 ,        Feb . 8 , 2017, 5 pages.
35 pages .                                                                      Voip -Pal Ex . 2019 , IPR2016 - 01201 , DF DigiFonica International
Voip -Pal Ex. 2004, IPR2016 -01201, Memo — “ Subject: Smart 421                 Inc Memo — “ Software release 10 : 30 am PST – 11 : 00 am PST for
Contract signed and Faxed ,” From : Clay S . Perreault, Date : Jun . 6 ,        Aug. 25 , 2005 . 1 message ” From Samantha Edwards , to :
2005 , 8 :53 AM , to : Steve Nicholson , et al., 2 pages .                      everyone @ digifonica.com , Wed., Aug . 24 , 2005 at 4 :02 PM , 8
Voip -Pal Ex. 2005, IPR2016 -01201, Memo — “ Subject: Digifonica                pages .
TEchnology review ," From : Clay Perreault, Date: Jun . 6 , 2005 , 5 :37        Voip -Pal Ex . 2020 , IPR2016 -01201, “ Next Generation Net
PM ; to : John Rutter, et al., 5 pages .                                        works— A Migration Path Digifonica Voice Over IP Technologies .
Voip -Pal Ex . 2006 , IPR2016 -01201, Memo — “ Subject: Re: Sample               Technology Overview , Draft Jun . 3 , 2005 , Not for Distribution ,” by
code for review Next document upload complete,” From : Clay                     Clay S Perreault, CEO / CTO , Digifonica International Ltd , Gibral
Perreault, Date: Jun . 15 , 2005 , 3 :28 PM , to : John Rutter, et al., 3       tar, 45 pages
pages .                                                                         Voip -Pal Ex . 2021, IPR2016 -01201 , DF DigiFonica International
Voip -Pal Ex. 2007 , IPR2016 -01201, DigiFonica International Inc                Inc Memo — “ Software roll out for supernodes.:: Salm Rev 341,
Memo — “ [Fwd : Digifonica Technical Reviewdraft report],” From                 RBR Rev 341 added , 1 message ” Fuad A . To : E . Björsell , Tue ,May
Clay Perreault, to: Rod Thomson, et al., Tue, Jul. 5, 2005 at 4 :45             31, 2005 at 1: 13 PM , 1 page.
PM , 2 pages.                                                                    Voip -Pal Ex . 2022 , IPR2016 - 01201 , DF DigiFonica International
Voip -Pal Ex . 2008, IPR2016 -01201, John Rutter — “ Declaration in             Inc Memo— “ Salm Rev 341 , RBR Rev 341, 2 messages” Emil
Support Patent Owner Response to Inter Partes Petition ,” Apple                 Björsell to : Fuad , et al., Tue, May 31 , 2005 at 2 : 38 and 2 :44 PM , 1
Inc., Petitioner, v . Voip -Pal.Com , Inc., Patent Owner, Case No .             page .
IPR2016 -01201, U . S . Pat. No. 8,542 ,815 , United States Patent and          Voip - Pal Ex . 2023 , IPR2016 -01201 , DF DigiFonica International
Trademark Office , Before the Patent Trial and Appeal Board , Dated :           Inc Memo — “ Software roll out for supernodes.::RBR Roll out Rev
Jan . 31 , 2017 , 4 pages.                                                       353 added , 1 message ” Fuad A . To : E . Björsell, Thu , Jun. 2 , 2005
Voip -Pal Ex . 2009, IPR2016 -01201, Stuart Gare — “ Declaration in             at 1 : 12 PM , 1 page .
Support Patent Owner Response to Inter Partes Petition ,” Apple                  Voip -Pal Ex . 2024 , IPR2016 -01201, DF DigiFonica International
Inc ., Petitioner, v . Voip - Pal.Com , Inc., Patent Owner, Case No .            Inc Memo — “ Software roll out for supernodes.::RBR Roll outRev
IPR2016 -01201, U . S . Pat . No . 8, 542 ,815 , United States Patent and       358 added , 1 message” Fuad A . To : E . Björsell, Sun , Jun . 5 , 2005
Trademark Office , Before the Patent Trial and Appeal Board , Dated :           at 1 : 18 PM , 1 page.
Feb . 2 , 2017 , 4 pages.                                                        Voip -Pal Ex . 2025 , IPR2016 -01201, DF DigiFonica International
Voip -Pal Ex . 2010 , IPR2016 -01201, Pentti Kalevi Huttunen                     IncMemo — “ Software roll out for supernodes.::RBR Roll out Rev
“ Declaration in Support Patent Owner Response to Inter Partes                   361 updated , 1 message” Fuad A . To : E . Björsell,Mon ., Jun . 6 , 2005
Petition ,” Apple Inc., Petitioner, v. Voip -Pal.Com , Inc., Patent             at 9 : 26 AM , 1 page .
Owner, Case No. IPR2016 -01201, U . S . Pat. No . 8 , 542,815 , United           Voip -Pal Ex . 2026 , IPR2016 -01201, DF DigiFonica International
States Patent and Trademark Office , Before the Patent Trial and                 Inc Memo “ RBR Roll out Rev 361, 1 message ” David Terry to :
Appeal Board , Dated : Feb . 3 , 2017, 4 pages .                                Fuad , et al., Mon., Jun . 6 , 2005 at 9 : 33 AM , 1 page .
Voip -Pal Ex . 2011, IPR2016 -01201, Ryan Purita — “Declaration in              Voip -Pal Ex. 2027 , IPR2016 -01201, Df DigiFonica International
Support Patent Owner Response to Inter Partes Petition ,” Apple                 Inc Memo — “ RBR Roll out Rev 361, 1 message ” Emil Björsell to :
Inc ., Petitioner, v . Voip - Pal. Com , Inc., Patent Owner, Case No.           Fuad , et al., Mon ., Jun . 6 , 2005 at 11:33 AM , 1 page.
IPR2016 -01201, U .S . Pat. No. 8 , 542 ,815 , United States Patent and         Voip - Pal Ex. 2030 , IPR2016 -01201 , DF DigiFonica International
Trademark Office, Before the Patent Trial and Appeal Board , Dated :             Inc Memo — “ Software roll out for supernodes.::RBR Rev 541
Jan . 31 , 2017 , 3 pages.                                                      updated , 1 message ” Fuad A . To : E . Björsell, Thu , Aug. 4 , 2005 at
Voip -Pal Ex . 2012 , IPR2016 -01201, Johan Emil Viktor Bjorsell                11:57 AM , 1 page.
“ Declaration in Support Patent Owner Response to Inter Partes                  Voip - Pal Ex . 2031 , IPR2016 -01201 , DF DigiFonica International
Petition ,” Apple Inc., Petitioner, v. Voip -Pal. Com , Inc., Patent            Inc Memo— “ RBR Rev 541 , 1 message” David Terry to : Fuad , et
Owner, Case No. IPR2016 -01201, U . S . Pat. No. 8 ,542 ,815 , United           al., Thu , Aug. 4 , 2005 at 1: 58 PM , 1 page.
States Patent and Trademark Office, Before the Patent Trial and                 Voip -Pal Ex . 2032 , IPR2016 - 01201 , DF DigiFonica International
Appeal Board , Dated : Feb . 9 , 2017 , 9 pages .                                Inc Memo — “ RBR Rev 541, 1 message ” Emil Björsell to : Fuad , et
 Voip -Pal Ex . 2013 , IPR2016 - 01201 , Clay Perreault — “ Declaration         al., Thu , Aug. 4 , 2005 at 3 :59 PM , 1 page .
in Support Patent Owner Response to Inter Partes Petition ,” Apple              Voip - Pal Ex. 2033 , IPR2016 -01201, DF DigiFonica International
Inc., Petitioner, v . Voip -Pal.Com , Inc ., Patent Owner, Case No .            Inc Memo— “ Software roll out for supernodes.::RBR Roll out Rev
IPR2016 -01201, U . S . Pat . No. 8, 542 , 815 , United States Patent and       554 added , 1 message ” Fuad A . To : Emil Björsell , Mon, Aug. 8 ,
Trademark Office , Before the Patent Trial and Appeal Board , Dated :           2005 at 10 :55 AM , 1 page .
Feb . 8 , 2017 , 6 pages.                                                       Voip -Pal Ex . 2034 , IPR2016 -01201, DF DigiFonica International
Voip -Pal Ex . 2014 , IPR2016 -01201 , RBR Source Code, Version                 Inc Memo — “ RBR Roll out Rev 554 , 2 messages ” David Terry to :
361, " call _ e164.class.php RBR Version 361, Jun . 6 , 2005 09 :22 :59,"       Fuad , et al., Mon , Aug. 8 , 2005 at 11 :48 AM and 12 : 00 PM , 1 page .
45 pages .                                                                       Voip - Pal Ex. 2035 , IPR2016 - 01201, DF DigiFonica International
Voip -Pal Ex. 2015 , IPR2016 -01201, RBR Source Code Log for                    Inc Memo — “ RBR Roll out Rev 554 , 1 message ” Emil Björsell to :
Trunk Directory , " r1879 | cdelalande | Oct. 31, 2006 17 : 07:46 -0800         Fuad , et al., Mon, Aug. 8 , 2005 at 12 :09 PM , 1 page .
( Tue, Oct. 31 , 2006 ) | 3 lines,” 56 pages.                                   Voip -Pal Ex. 2036 , IPR2016 -01201, DF DigiFonica International
Voip -Pal Ex. 2016 , IPR2016 -01201, William Henry Mangione                     Inc Memo — “ Digifonica : RBR and Salma Deployment,” Samantha
Smith — “ Declaration in Support Patent Owner Response to Inter                 Edwards to : everyone @ digifonica.com , Mon , Aug. 8 , 2005 at 4 : 12
Partes Petition ,” Apple Inc ., Petitioner, v . Voip -Pal. Com , Inc., Patent   PM , 4 pages.
Owner, Case No. IPR2016 -01201, U . S . Pat. No. 8 ,542,815 , United             Voip - Pal Ex. 2042, IPR2016 -01201, DF DigiFonica International
States Patent and Trademark Office , Before the Patent Trial and                 Inc Memo — “ RBR Roll out Rev 693 694 , 1 message " Chris Huff
Appeal Board , Dated : Feb . 10, 2017, 82 pages.                                to : Fuad , et al., Tue, Aug. 23, 2005 at 1 :33 PM , 1 page.
             Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 12 of 75


                                                               US 10 ,218 ,606 B2
                                                                          Page 11

( 56 )                 References Cited                                         Voip -Pal Ex . 2009, IPR2016 -01198 , Stuart Gare “ Declaration in
                                                                               Support Patent Owner Response to Inter Partes Petition," Apple
                    OTHER PUBLICATIONS                                         Inc., Petitioner, v . Voip -Pal.Com , Inc ., Patent Owner, Case No .
                                                                               IPR2016 -01198 , U .S . Pat. No. 9 , 179 ,005 , United States Patent and
Voip -Pal Ex . 2043 , IPR2016 -01201, “ Deposition ofHenry H . Houh ,          Trademark Office, Before the Patent Trial and Appeal Board , Dated :
Ph . D ., vol . I, Taken on Behalf of the Patent Owner,” Apple Inc .,          Feb . 2 , 2017 , 4 pages.
Petitioner, v. Voip - Pal. Com , Inc., Patent Owner, Case No. IPR2016          Voip - Pal Ex . 2010 , IPR2016 -01198 , Pentti Kalevi Huttunen
01201, U . S . Pat. No. 8 , 542,815 , United States Patent and Trademark       “ Declaration in Support Patent Owner Response to Inter Partes
Office , Before the Patent Trial and Appeal Board , Dated : Jan . 25 ,         Petition ,” Apple Inc ., Petitioner, v . Voip - Pal.Com , Inc ., Patent
2017 , 128 pages.                                                              Owner, Case No . IPR2016 -01198 , U .S . Pat. No . 9 , 179 ,005 , United
Voip -Pal Ex . 2044 , IPR2016 -01201, “ Deposition of Henry H . Houh ,         States Patent and Trademark Office, Before the Patent Trial and
Ph.D ., Volume II, Taken on Behalf of the Patent Owner,” Apple Inc.,           Appeal Board , Dated : Feb . 3, 2017 , 4 pages.
Petitioner, v. Voip -Pal. Com , Inc. , Patent Owner, Case No . IPR2016
01201, U . S . Pat. No. 8 ,542 , 815 , United States Patent and Trademark      Voip -Pal Ex . 2011, IPR2016 -01198, Ryan Purita — “ Declaration in
Office , Before the Patent Trial and Appeal Board , Dated : Jan . 26 ,         Support Patent Owner Response to Inter Partes Petition ," Apple
2017 , 158 pages .                                                             Inc., Petitioner, v. Voip -Pal.Com , Inc., Patent Owner, Case No.
Voip -Pal Ex . 2045, IPR 2016 -01201, Curriculum Vitae of William              IPR2016 -01198 , U .S . Pat. No . 9 ,179 ,005 , United States Patent and
Henry Mangione - Smith , Ph . D ., 23 pages .                                  Trademark Office, Before the Patent Trial and Appeal Board , Dated :
Voip -Pal Ex . 2046 , IPR2016 -01201, U . S . Pat. No. 3 ,725 , 596 , Issued   Jan . 31, 2017 , 3 pages.
Apr. 3 , 1973 , Rodney Robert Maxon et al., 18 pages.                          Voip -Pal Ex. 2012 , IPR2016 -01198 , Johan Emil Viktor Bjorsell —
Voip -Pal Ex . 2047 , IPR2016 -01201, “Merlin® Communications                  “ Declaration in Support Patent Owner Response to Inter Partes
System , Centrex /PBS Connection ,” Lucent Technologies, Bell Labs             Petition,” Apple Inc ., Petitioner, V . Voip -Pal.Com , Inc., Patent
Innovations, © 1984 AT & T, 999 -500 - 138 IS , Issue 1, Mar. 1985 , 26        Owner, Case No. IPR2016 -01198 , U . S . Pat. No . 9 , 179 , 005, United
pages.                                                                         States Patent and Trademark Office , Before the Patent Trial and
Voip -Pal Ex . 2048 , IPR2016 -01201 , “ Telephone Features,” Quick             Appeal Board , Dated : Feb . 9 , 2017 , 9 pages.
Reference Guide, Definity, Rockefeller Group , Telecommunications               Voip - Pal Ex. 2013, IPR2016 -01198 , Clay Perreault — “ Declaration
Services, Inc ., 2000 , 2 pages .                                              in Support Patent Owner Response to Inter Partes Petition ," Apple
Voip -Pal Ex . 2049, IPR2016 - 01201 , Valdar, Andy, Understanding             Inc., Petitioner, v . Voip -Pal. Com , Inc., Patent Owner, Case No .
Telecommunications Networks, © 2006 the Institution of Engineer                IPR2016 -01198 , U . S . Pat. No. 9 , 179 , 005 , United States Patent and
ing and Technology, London , UK , Title page, copyright page, pp .             Trademark Office, Before the Patent Trial and Appeal Board , Dated :
38 - 39 .                                                                      Feb . 8 , 2017 , 6 pages .
 Voip -Pal Ex . 2050 , IPR2016 -01201, Horak , Ray, “ Webster's New            Voip - Pal Ex . 2014 , IPR2016 - 01198 , RBR Source Code , Version
World® Telecom Dictionary," © 2008 by Wiley Publishing, Inc.,
Indianapolis, Indiana , Title page , copyright page, p . 133 .                 361, " call_ e164 .class.php RBR Version 361, Jun . 6 , 2005 09 : 22 :59,"
Patent Owner Response to Petition , Apple Inc., Petitioner, v . Voip           45 pages.
Pal.Com , Inc., Patent Owner, Case No. IPR2016 -01198 , U .S . Pat.            Voip -Pal Ex. 2015 , IPR2016 -01198 , RBR Source Code Log for
No . 9 , 179, 005 , United States Patent and Trademark Office , Before         Trunk Directory , “ r1879 | cdelalande | Oct. 31, 2006 17:07:46 - 0800
the Patent Trial and Appeal Board , Filed : Feb . 10 , 2017 , 78 pages .       ( Tue, Oct. 31, 2006 ) | 3 lines,” 56 pages
Patent Owner Updated Exhibit List, Apple Inc., Petitioner, V .                 Voip -Pal Ex . 2016 , IPR2016 -01198, William Henry Mangione
Voip - Pal. Com , Inc., Patent Owner, Case No. IPR2016 -01198 , U .S .         Smith — “ Declaration in Support Patent Owner Response to Inter
Pat. No. 9 , 179 ,005, United States Patent and Trademark Office ,             Partes Petition ," Apple Inc., Petitioner, v . Voip - Pal. Com , Inc., Patent
Before the Patent Trial and Appeal Board , Filed : Feb . 10 , 2017, 6          Owner, Case No . IPR2016 -01198 , U . S . Pat . No . 9 , 179 ,005 , United
pages .                                                                        States Patent and Trademark Office , Before the Patent Trial and
 Voip -Pal Ex . 2002 , IPR2016 -01198 , “ Declaration of Ryan Thomas           Appeal Board , Dated : Feb . 10 , 2017 , 96 pages .
in Support of Pro HAC Vice Motion,” Apple Inc., Petitioner, v .                Voip -Pal Ex . 2017 , IPR2016 -01198 , DF DigiFonica International
Voip -Pal.Com , Inc., Patent Owner, Case No. IPR2016 -01198 , U . S .          Inc Memo— “ notes from your presentation , 1 message ” From
Pat. No . 9 , 179 ,005 , United States Patent and Trademark Office ,           Konstantin Kropivny, to : Emil Björsell, Tue , Jun . 14 , 2005 at
Before the Patent Trial and Appeal Board , Dated : Jan . 20 , 2017 , 4         7 :33PM , 4 pages.
pages.                                                                         Voip - Pal Ex. 2018 , IPR2016 -01198 , David Terry — “ Declaration in
Voip -Pal Ex . 2003, IPR2016 -01198 ,“ Technical Review of Digifonica          Support Patent Owner Response to Inter Partes Petition ," Apple
 VoIP System ,” Digifonica , Global Telephone Solutions , Author:              Inc., Petitioner, v . Voip - Pal.Com , Inc., Patent Owner, Case No .
John Rutter, Stuart Gare, Version 10.7 ( Draft), Date: May 7 , 2005 ,          IPR2016 -01198 , U . S . Pat . No . 9 , 179 ,005 , United States Patent and
35 pages .
Voip -Pal Ex . 2004 , IPR2016 -01198 , Memo— “ Subject: Smart 421              Trademark Office , Before the Patent Trial and Appeal Board , Dated :
Contract signed and Faxed ,” From : Clay S . Perreault , Date : Jun . 6 ,      Feb . 8 , 2017 , 5 pages .
2005, 8 :53 AM , to: Steve Nicholson, et al., 2 pages .                        Voip - Pal Ex . 2019 , IPR2016 -01198 , DF DigiFonica International
Voip -Pal Ex . 2005, IPR2016 - 01198 , Memo— “ Subject: Digifonica             Inc Memo — " Software release 10 :30 am PST – 11 :00 am PST for
TEchnology review ," From : Clay Perreault, Date : Jun . 6 , 2005 , 5 :37      Aug. 25 , 2005. 1 message ” From Samantha Edwards, to :
PM ; To : John Rutter, et al., 5 pages.                                        everyone @ digifonica . com , Wed ., Aug . 24 , 2005 at 4: 02 PM , 8
Voip -Pal Ex . 2006 , IPR2016 -01198, Memo — “ Subject: Re: Sample             pages .
code for review Next document upload complete,” From : Clay                    Voip -Pal Ex. 2020, IPR2016 - 01198 , “ Next Generation Net
Perreault, Date : Jun. 15 , 2005 , 3 :28 PM , to : John Rutter, et al., 3      works — A Migration Path Digifonica Voice Over IP Technologies.
pages .                                                                         Technology Overview , Draft Jun . 3 , 2005 , Not for Distribution ," by
Voip -Pal Ex . 2007 , IPR2016 -01198 , DigiFonica International Inc            Clay S Perreault , CEO / CTO , Digifonica International Ltd , Gibral
Memo — “ [Fwd : Digifonica Technical Reviewdraft report],” From                tar, 45 pages .
Clay Perreault , to: Rod Thomson , et al., Tue, Jul. 5 , 2005 at 4 :45         Voip -Pal Ex . 2021, IPR2016 -01198 , DF DigiFonica International
PM , 2 pages.                                                                  Inc Memo — “ Software roll out for supernodes.:: Salm Rev 341 ,
Voip -Pal Ex . 2008 , IPR2016 - 01198 , John Rutter — “ Declaration in         RBR Rev 341 added , 1 message ” Fuad A . To : E . Björsell, Tue , May
Support Patent Owner Response to Inter Partes Petition ,” Apple                31 , 2005 at 1: 13 PM , 1 page .
Inc ., Petitioner, v . Voip -Pal.Com , Inc., Patent Owner, Case No.             Voip -Pal Ex . 2022, IPR2016 -01198 , DF DigiFonica International
IPR2016 -01198 , U . S . Pat. No. 9 , 179 ,005, United States Patent and       Inc Memo — “ Salm Rev 341, RBR Rev 341, 2 messages ” Emil
Trademark Office , Before the Patent Trial and Appeal Board , Dated :          Björsell to : Fuad , et al., Tue , May 31, 2005 at 2 : 38 and 2 :44 PM , 1
Jan . 31, 2017 , 4 pages.                                                      page
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 13 of 75


                                                               US 10 ,218 ,606 B2
                                                                          Page 12

( 56 )                    References Cited                                     Voip -Pal Ex. 2049, IPR2016 -01198 , Valdar, Andy, Understanding
                                                                               Telecommunications Networks , © 2006 The Institution of Engineer
                    OTHER PUBLICATIONS                                         ing and Technology , London , UK , Title page , copyright page, pp.
                                                                               38 - 39 .
Voip -Pal Ex . 2023 , IPR2016 -01198 , DF DigiFonica International             Voip - Pal Ex . 2050, IPR2016 -01198, Horak , Ray, “Webster 's New
Inc Memo — “ Software roll out for supernodes.::RBR Roll out Rev               World® Telecom Dictionary," © 2008 by Wiley Publishing, Inc .,
353 added , 1 message” Fuad A . To : E . Björsell, Thu , Jun . 2 , 2005        Indianapolis , Indiana, Title page , copyright page , p . 133 .
at 1: 12 PM , 1 page .                                                         Document Title: United States Patent and Trademark Office ; Before
Voip -Pal Ex . 2024 , IPR2016 - 01198 , DF DigiFonica International            the Patent Trial and Appeal Board ; Apple Inc., Petitioner v. Voip
Inc Memo — “ Software roll out for supernodes.::RBR Roll out Rev               Pal.Com Inc., Patent Owner ; Case No . IPR2017 -01399 -815 ; U . S .
358 added , 1 message ” Fuad A . To : E . Björsell , Sun , Jun . 5 , 2005      Pat. No . 8 ,542 , 815 ; Petition for Inter Partes Review of U . S . Pat. No .
at 1 : 18 PM , 1 page.                                                         8,542 ,815 ; Dated May 9 , 2017 , 63 pages.
Voip -Pal Ex . 2025 , IPR2016 -01198 , DF DigiFonica International             Petitioner Apple Inc . Exhibit 1003 , Case No. IPR2017 - 01399 -815 ;
Inc Memo — “ Software roll out for supernodes.::RBR Roll out Rev               U . S . Pat. No. 8,542 ,815 : U . S . Pat. No. 7,486 ,684 to Chu, et al., 59
361 updated , 1 message ” Fuad A . To : E . Björsell,Mon ., Jun . 6 , 2005     pages.
at 9 : 26 AM , 1 page .                                                        Petitioner Apple Inc. Exhibit 1004 , Case No. IPR2017 - 01399 -815 ;
Voip -Pal Ex . 2026 , IPR2016 -01198 , DF DigiFonica International             U .S . Pat. No. 8 ,542, 815 : U .S . Pat. No. 6 ,760 , 324 to Scott , et al., 65
Inc Memo — “ RBR Roll out Rev 361, 1 message ” David Terry to :                pages.
Fuad , et al., Mon ., Jun . 6 , 2005 at 9 : 33 AM , 1 page.                    Petitioner Apple Inc. Exhibit 1005, Case No. IPR2017-01399 -815 ;
Voip -Pal Ex . 2027 , IPR2016 - 01198 , DF DigiFonica International            U .S . Pat. No . 8 , 542 ,815 : Declaration of Henry H . Hough , PhD , 45
Inc Memo — “ RBR Roll out Rev 361, 1 message ” Emil Björsell to :              pages.
Fuad , et al., Mon ., Jun . 6 , 2005 at 11 :33 AM , 1 page .                   Petitioner Apple Inc . Exhibit 1006 , Case No. IPR2017 -01399 - 815 ;
Voip -Pal Ex . 2030 , IPR2016 -01198 , DF DigiFonica International             U . S . Pat. No. 8, 542 ,815 : U . S . Publication No. 2002/0122547 to
Inc Memo — “ Software roll out for supernodes.::RBR Rev 541                    Hinchey et al., 21 pages .
updated , 1 message ” Fuad A . To : E . Björsell, Thu , Aug. 4 , 2005 at       Document Title : United States Patent and Trademark Office ; Before
11 :57 AM , 1 page .                                                           the Patent Trial and Appeal Board ; Apple Inc ., Petitioner v . Patent
Voip - Pal Ex . 2031 , IPR2016 -01198, DF DigiFonica International             of Voip -Pal.Com Inc ., Patent Owner; Case No. IPR2017 -01398
Inc Memo — “ RBR Rev 541 , 1 message ” David Terry to : Fuad , et              005 ; U . S . Pat. No. 9 , 179 ,005 ; Petition for Inter Partes Review of
al., Thu , Aug. 4 , 2005 at 1 : 58 PM , 1 page .                               U . S . Pat. No. 9, 179 ,005; Dated May 9 , 2017 . 54 pages.
Voip -Pal Ex. 2032 , IPR2016 -01198 , DF DigiFonica International              Petitioner Apple Inc . Exhibit 1006 , Case No . IPR2017 -01398 -005 ;
Inc Memo — “ RBR Rev 541, 1 message ” Emil Björsell to : Fuad , et             U . S . Pat. No. 9 , 179 ,005 : U . S . Pat. No. 7,486 ,684 to Chu , et al., 59
al., Thu , Aug . 4 , 2005 at 3: 59 PM , 1 page .                               pages.
Voip -Pal Ex. 2033 , IPR2016 - 01198 , DF DigiFonica International
Inc Memo — “ Software roll out for supernodes .::RBR Roll out Rev              Petitioner Apple Inc . Exhibit 1007 , Case No. IPR2017 -01398 -005 ;
554 added , 1 message ” Fuad A . To : Emil Björsell, Mon , Aug . 8 ,           U .S . Pat. No . 9 , 179, 005 : U .S . Pat. No . 6 , 760, 324 to Scott, et al., 65
2005 at 10 : 55 AM , 1 page .                                                  pages .
Voip -Pal Ex. 2034 , IPR2016 -01198 , DF DigiFonica International              Petitioner Apple Inc. Exhibit 1008 , Case No. IPR2017-01398 -005 ;
Inc Memo — “ RBR Roll out Rev 554 , 2 messages” David Terry to :               U . S . Pat. No. 9 , 179 , 005 : Declaration of Henry H . Hough , PhD , 41
Fuad , et al., Mon , Aug. 8 , 2005 at 11 :48 AM and 12 :00 PM , 1 page .       pages.
Voip -Pal Ex . 2035 , IPR2016 -01198 , DF DigiFonica International             Petitioner Apple Inc. Exhibit 1009, Case No. IPR2017-01398 -005 ;
Inc Memo — “ RBR Roll out Rev 554 , 1 message ” Emil Björsell to :             U .S . Pat. No. 9 , 179,005 : U . S . Publication No. 2002/0122547 to
Fuad , et al., Mon , Aug. 8 , 2005 at 12 :09 PM , 1 page .                     Hinchey et al., 21 pages.
Voip -Pal Ex . 2036 , IPR2016 -01198 , DF DigiFonica International             Document Title: in the United States Patent and Trademark Office;
Inc Memo — “ Digifonica : RBR and Salma Deployment,” Samantha                  Before the Patent Trial and Appeal Board ; AT& T Services, Inc.,
Edwards to : everyone @ digifonica .com ,Mon , Aug. 8, 2005 at 4 : 12          Petitioner v . Digifonica ( International) Limited Patent Owner, Case
PM , 4 pages.                                                                  No . IPR2017 -01382 ; U . S . Pat. No. 8 ,542 ,815 ; Petition for Inter
Voip -Pal Ex . 2042 , IPR2016 -01198 , DF DigiFonica International             Partes Review of U . S . Pat. No . 8 ,542,815; Dated May 8 , 2017 , 84
Inc Memo — “ RBR Roll out Rev 693 = 694 , 1 message ” Chris Huff               pages.
to : Fuad , et al., Tue, Aug . 23, 2005 at 1: 33 PM , 1 page .                 Petitioner AT & T Services, Inc. Exhibit 1003 , United States Patent
 Voip - Pal Ex . 2043 , IPR2016 -01198, “ Deposition of Henry H . Houh ,       and Trademark Office ; Before the Patent Trial and Appeal Board ;
Ph . D ., vol. I, Taken on Behalf of the Patent Owner,” Apple Inc.,            AT & T Services, Inc., Petitioner v . Digifonica (International) Lim
Petitioner, v. Voip -Pal.Com , Inc., Patent Owner, Case No. IPR2016            ited Patent Owner, U . S . Pat. No. 8 ,542, 815 , Inter Partes Review
01201, U . S . Pat. No. 8 , 542,815 , United States Patent and Trademark       No . IPR2017 -01382 ; Declaration of James Bress in Support of
Office , Before the Patent Trial and Appeal Board , Dated: Jan . 25 ,          Petition for Inter Partes Review of U . S . Pat. No. 8 ,542 ,815; with
2017 , 128 pages.                                                              Appendices A through II, 2113 pages.
Voip -Pal Ex . 2044 , IPR2016 -01198 , “ Deposition ofHenry H . Houh ,         Petitioner AT & T Services, Inc . Exhibit 1003 , Case No . IPR2017
Ph . D ., vol. II , Taken on Behalf of the Patent Owner,” Apple Inc.,          01382 ; Appendix A , James R . Bress, Curriculum Vitae , 26 pages .
Petitioner, v. Voip - Pal.Com , Inc. , Patent Owner, Case No. IPR2016          Petitioner AT & T Services, Inc . Exhibit 1003, Case No. IPR2017
01201, U . S . Pat. No . 8 ,542 , 815 , United States Patent and Trademark     01382 ; Appendix B , Chapter 5, Telecommunications Essentials,
Office, Before the Patent Trial and Appeal Board , Dated : Jan . 26 ,          Lillian Goleniewski, © 2002 , 40 pages .
2017 , 158 pages.                                                              Petitioner AT & T Services, Inc. Exhibit 1003, Case No. IPR2017
Voip -Pal Ex . 2045 , IPR2016 -01198 , Curriculum Vitae of William             01382 ; Appendix C , Chapter 11, Telecommunications Essentials ,
Henry Mangione - Smith , Ph . D ., 23 pages                                    Lillian Goleniewski, © 2002 , 41 pages.
Voip -Pal Ex. 2046 , IPR2016 - 01198 , U .S . Pat. No . 3 , 725,596 , Issued   Petitioner AT & T Services , Inc . Exhibit 1003, Case No . IPR2017
Apr. 3 , 1973 , Rodney Robert Maxon et al., 18 pages .                         01382 ; Appendix D , ITU - T Recommendation E . 164 (May 1997 ), 27
Voip -Pal Ex . 2047 , IPR2016 -01198 , “Merlin® Communications                 pages .
System , Centrex /PBS Connection ,” Lucent Technologies, Bell Labs             Petitioner AT & T Services , Inc . Exhibit 1003 , Case No . IPR2017
Innovations, © 1984 AT & T , 999 - 500 -138 IS , Issue 1 , Mar. 1985 , 26      01382 ; Appendix E , Telcordia Notes on the Networks , SR -2275 ,
pages .                                                                        Issue 4 , Oct. 2000 , pp . 3 - 8 - 3 - 14 , 9 pages .
Voip -Pal Ex . 2048 , IPR2016 -01198 , “ Telephone Features,” Quick            Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017
Reference Guide , Definity , Rockefeller Group, Telecommunications             01382 ; Appendix F, Chapter 4 , Telecommunications Essentials ,
Services, Inc ., 2000 , 2 pages.                                               Lillian Goleniewski, © 2002, pp. 99- 100, 4 pages.
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 14 of 75


                                                             US 10 ,218 ,606 B2
                                                                       Page 13

( 56 )                    References Cited                                   Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017
                                                                             01382 ; Appendix CC , Network Working Group , RFC (Request for
                  OTHER PUBLICATIONS                                         Comments ): 3261, J . Rosenberg et al., Jun . 2002, 269 pages .
                                                                             Petitioner AT & T Services , Inc . Exhibit 1003 , Case No. IPR2017
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            01382 ; Appendix DD , Network Working Group , RFC (Request for
01382 ; Appendix G , Telcordia Notes on the Networks, SR -2275 ,             Comments ): 3666 , A . Johnston et al., Dec . 2003, 118 pages .
Issue 4 , Oct. 2000 , pp . 18 - 1 - 18 -20 , 22 pages.                       Petitioner AT & T Services , Inc. Exhibit 1003, Case No. IPR2017
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            01382 ; Appendix EE, Network Working Group , RFC (Request for
01382 ; Appendix H , Softswitch , Architecture for VoIP , Franklin D .       Comments ): 3665, A . Johnston et al., Dec . 2003 , 94 pages .
Ohrtman , Jr., © 2003, Chapter 2 , 32 pages .                                Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            01382 ; Appendix FF , Network Working Group , RFC (Request for
01382 ; Appendix I, Telecommunications Act of 1996 , 104th Con               Comments ): 2327 , M . Handley et al., Apr. 1998 , 42 pages.
gress of the U . S . A ., Jan . 1996 , 128 pages .                           Petitioner AT & T Services , Inc . Exhibit 1003 , Case No. IPR2017
Petitioner AT & T Services, Inc. Exhibit 1003, Case No. IPR2017              01382 ; Appendix GG , ITU - T Recommendation Q .931 (May 1998 ),
01382; Appendix J, Perspectives on the AIN Architecture , Berman             345 pages.
et al., IEEE Communications Magazine , Feb . 1992, 6 pages.                  Petitioner AT & T Services, Inc . Exhibit 1003, Case No. IPR2017
Petitioner AT & T Services , Inc . Exhibit 1003 , Case No. IPR2017           01382; Appendix HH , Telcordia Notes on the Networks, SR -2275 ,
01382; Appendix K , U .S . Pat. No. 7 , 907,714 B2, to Baniak et al.,        Issue 4 , Oct. 2000, pp . 14 -76 - 14 -77, 4 pages .
21 pages .                                                                   Petitioner AT & T Services, Inc . Exhibit 1003, Case No. IPR2017
Petitioner AT & T Services , Inc . Exhibit 1003, Case No. IPR2017            01382 ; Appendix II, Telcordia Notes on the Networks, SR - 2275 ,
01382 ; Appendix L , The IMS, Poikselkä & Mayer, © 2009, John                Issue 4 , Oct. 2000, p . 10 - 7, 3 pages.
Wiley & Sons Ltd , Chapter 1 Introduction , 14 pages.                        Petitioner AT & T Services, Inc. Exhibit 1004 , Case No. IPR2017
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            01382 ; James R . Bress, Curriculum Vitae, 26 pages.
01382 ; Appendix M , the IMS, Poikselkä & Mayer, © 2009 , John               Petitioner AT & T Services, Inc . Exhibit 1005 , Case No. IPR2017
Wiley & Sons Ltd , pp . 24 -25 and 86 - 94 , 13 pages.                       01382; U .S . Pat. No . 6 ,240 , 449 , Issued May 29 , 2001 to Raymond
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            Nadeau , 13 pages.
01382; Appendix N , Chapter 9, Telecommunications Essentials,                Petitioner AT & T Services, Inc. Exhibit 1006 , Case No. IPR2017
Lillian Goleniewski, © 2002, 42 pages.                                       01382 ; U . S . Pat. No . 6 ,594 ,254 B1, Issued Jul. 15 , 2003 to Keith C .
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            Kelly , 18 pages.
01382 ; Appendix O , Softswitch , Architecture for VoIP , Franklin D .       Petitioner AT & T Services, Inc . Exhibit 1007 , Case No . IPR2017
Ohrtman , Jr., © 2003, pp . 238 - 239 , 4 pages .                            01382 ; U . S . Pat. No. 7 ,715 ,413 B2, Issued May 11 , 2010 , to Vaziri
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            et al., 53 pages
01382; Appendix P, Softswitch , Architecture for VoIP, Franklin D .          Petitioner AT & T Services, Inc. Exhibit 1008, Case No. IPR2017
Ohrtman , Jr., © 2003, Chapter 4 , pp . 67 -86 , 22 pages .                  01382; Decision , Institution of Inter Partes Review , 37 C . F.R . $
Petitioner AT& T Services, Inc . Exhibit 1003, Case No. IPR2017              42 . 108, Paper 6 , Entered Nov . 21, 2016 , United States Patent and
01382 ; Appendix , Softswitch , Architecture for VoIP, Franklin D .          Trademark Office , Before the Patent Trial and Appeal Board , Apple
Ohrtman , Jr., © 2003, Chapter 5 , pp . 87 - 112 , 28 pages.                 Inc., Petitioner, v . Voip - Pal. Com Inc. , Patent Owner, Case IPR2016
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            01201, U . S . Pat. No . 8 , 542,815 B2, Before Barbara A . Benoit,
01382; Appendix R , Telecommunications Essentials, Lillian                   Lynne E . Pettigrew , and Stacy B . Margolies, Administrative Patent
Goleniewski, © 2002, p . 221, 3 pages .                                      Judges, 33 pages.
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            Petitioner AT & T Services, Inc. Exhibit 1009, Case No. IPR2017
01382 ; Appendix S , Network Working Group, RFC (Request for                 01382; p . 221 and Chapter 11, Telecommunications Essentials ,
Comments): 1122 , Internat Engineering Task Force, R . Braden , Ed .,        Lillian Goleniewski, © 2002, 44 pages.
Oct. 1989 , pp . 18 -25, 9 pages.                                            Petitioner AT & T Services , Inc. Exhibit 1010 , Case No . IPR2017
Petitioner AT & T Services, Inc. Exhibit 1003, Case No. IPR2017              01382 ; RFC (Request for Comments ): 791, Internet Protocol, Darpa
01382 ; Appendix T, RFC (Request for Comments): 791 , Internet               Internet Program , Protocol Specification , Sep . 1981, by Information
Protocol, Darpa Internet Program , Protocol Specification , Sep .            Sciences Institute , USC , 50 pages .
1981, by Information Sciences Institute , USC , 50 pages .                   Petitioner AT & T Services, Inc. Exhibit 1011, Case No. IPR2017
Petitioner AT & T Services, Inc . Exhibit 1003, Case No . IPR2017            01382 ; ITU - T Recommendation H .323 ( Jul. 2003 ), 298 pages.
01382 ; Appendix U , Network Working Group , RFC (Request for                Petitioner AT & T Services , Inc. Exhibit 1012 , Case No . IPR2017
Comments ): 1034 , P . Mockapetris , ISI, Nov . 1987 , pp . 155 , 55         01382 ; Telcordia Notes on the Networks, SR -2275, Issue 4 , Oct.
pages.                                                                       2000 , p . 10 - 7, 3 pages.
Petitioner AT & T Services, Inc. Exhibit 1003 , Case No. IPR2017             Document Title : In the United States Patent and Trademark Office ;
01382 ; Appendix V , Network Working Group , RFC (Request for                Before the Patent Trial and Appeal Board ; AT & T Services, Inc.,
Comments): 1035, P. Mockapetris, ISI, Nov. 1987 , pp . 155 , 55              Petitioner v . Digifonica (International) Limited Patent Owner, Case
pages .                                                                      No . IPR2017 -01383 ; U . S . Pat . No . 9 , 179 ,005; Petition for Inter
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            Partes Review of U . S . Pat. No . 9 , 179 ,005 ; Dated May 8, 2017 , 92
01382; Appendix W , Network Working Group , RFC (Request for                 pages.
Comments): 3761, P. Faltstrom et al., Apr. 2004 , pp . 1 - 18, 18 pages .    Petitioner AT & T Services , Inc . Exhibit 1003 , United States Patent
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            and Trademark Office ; Before The Patent Trial and Appeal Board ;
01382 ; Appendix X , U . S . Pat. No. 6 , 594 ,254 B1, to Kelly, 18 pages.   AT & T Services, Inc., Petitioner v. Digifonioa (International) Lim
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            ited Patent Owner, U .S . Pat. No. 9 , 179, 005 , Inter Partes Review
01382; Appendix Y, ITU - T Recommendation H .323 (Jul. 2003),                No. IPR2017 -01383 ; Declaration of James Bress in Support of
298 pages                                                                    Petition for Inter Partes Review of U . S . Pat. No . 9 , 179 ,005 ; with
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No. IPR2017            Appendices A through II , 2094 pages .
01382 ; Appendix Z , Telcordia Notes on the Networks, SR - 2275 ,            Petitioner AT & T Services, Inc . Exhibit 1004 , Case No. IPR2017
Issue 4 , Oct. 2000 , pp . 6 - 306 -6 - 309, 4 pages .                       01383 ; James R . Bress, Curriculum Vitae , 26 pages .
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No . IPR2017           Petitioner AT & T Services, Inc . Exhibit 1005 , Case No. IPR2017
01382; Appendix AA , Telcordia Notes on the Networks , SR - 2275 ,           01383 ; U . S . Pat. No. 6 ,240 ,449, Issued May 29 , 2001 to Raymond
Issue 4 , Oct. 2000 , pp . 14 - 10 - 14 - 13 , 6 pages .                     Nadeau , 13 pages .
Petitioner AT & T Services, Inc . Exhibit 1003 , Case No . IPR2017           Petitioner AT & T Services, Inc . Exhibit 1006 , Case No. IPR2017
01382 ; Appendix BB , The Internet Engineering Task Force (IETF® ),          01383 ; U .S . Publication No. 2004 /0218748 A1, Published Nov . 4 ,
May 5 , 2017 , 2 pages.                                                      2004 , by Stephen Fisher, 18 pages .
            Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 15 of 75


                                                                  US 10 ,218 ,606 B2
                                                                             Page 14

( 56 )                      References Cited                                       Petitioner Apple Inc . Exhibit 1007, United States Patent and Trade
                                                                                   mark Office; Before the Patent Trial and Appeal Board ; Apple Inc .,
                      OTHER PUBLICATIONS                                           Petitioner v. Voip - Pal.Com , Inc., Patent Owner; Case No. IPR2016
                                                                                   01201, U .S . Pat. No. 8, 542,815 ; Discovery Deposition of William
Petitioner AT & T Services, Inc. Exhibit 1007, Case No. IPR2017                    Henry Mangione - Smith , taken on Apr. 19 , 2017 in Case No .
01383 ; U . S . Pat. No. 6 ,594 ,254 B1, Issued Jul. 15 , 2003 , to Keith          IPR2016 -01198 ; U .S . Pat. No. 9, 179 ,005, 213 pages .
C . Kelly, 18 pages.                                                               Petitioner Apple Inc . Exhibit 1008 , United States Patent and Trade
Petitioner AT & T Services , Inc . Exhibit 1008 , Case No. IPR2017                 mark Office; Before the Patent Trial and Appeal Board ; Apple Inc.,
01383 ; U . S . Pat . No . 6 ,674 , 850 B2, Issued Jan . 6 , 2004, to Vu et al.,   Petitioner v . Voip - Pal.Com , Inc., Patent Owner ; Case No. IPR2016
 10 pages.                                                                         01201; U .S . Pat . No . 8 ,542 ,815 ; Discovery Deposition of John
Petitioner AT & T Services, Inc . Exhibit 1009 , Case No. IPR2017                  Rutter, taken (by phone ) on Apr. 5, 2017 in Case No. IPR2016
01383 ; Decision , Institution of Inter Partes Review , 37 C . F . R . S           01198 ; U .S . Pat. No . 9 , 179 , 005, 43 pages .
42 . 108, Paper 6 , Entered Nov . 21 , 2016 , United States Patent and             Petitioner Apple Inc . Exhibit 1009, United States Patent and Trade
Trademark Office, Before the Patent Trial and Appeal Board , Apple                 mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc. ,
Inc ., Petitioner, v . Voip -Pal.Com Inc ., Patent Owner, Case IPR2016
01198 , U . S . Pat. No. 9 , 179 ,005 B2, Before Barbara A . Benoit ,              Petitioner v. Voip -Pal. Com , Inc., Patent Owner; Case No. IPR2016
Lynne E . Pettigrew , and Stacy B . Margolies, Administrative Patent               01201; U .S . Pat. No. 8, 542,815 ; Discovery Deposition of David
Judges, 32 pags.                                                                    Terry, taken on Mar. 24 , 2017 in Case No. IPR2016 -01198 ; U .S . Pat.
Petitioner AT & T Services, Inc . Exhibit 1010 , Case No. IPR2017                  No . 9 , 179 ,005, 95 pages .
01383; Patent Owner Response to Petition , Filed Feb . 10 , 2017 ,                 Petitioner Apple Inc. Exhibit 1010 , United States Patent and Trade
United States Patent and Trademark Office , Before the Patent Trial                mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,
and Appeal Board , Apple Inc ., Petitioner, v. Voip - Pal.Com , Inc.,              Petitioner v . Voip -Pal.Com , Inc ., Patent Owner; Case No . IPR2016
Patent Owner, Case IPR2016 -01198 , U . S . Pat. No. 9 ,179,005 B2, 78             01201; U .S . Pat. No. 8 ,542,815 ; Discovery Deposition of Clay
pages.                                                                             Perreault, taken on Apr. 12 , 2017 in Case No. IPR2016 -01198 ; U . S .
Document Title: In the United States Patent and Trademark Office;                  Pat. No. 9 , 179,005 , 118 pages .
Before the Patent Trial and Appeal Board ; AT& T Services, Inc.,                   Petitioner Apple Inc. Exhibit 1011 , United States Patent and Trade
Petitioner v. Digifonica ( International) Limited Patent Owner, Case               mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,
No. IPR2017 -01384 ; U .S . Pat. No . 9 , 179 , 005 ; Petition for Inter           Petitioner v . Voip -Pal.Com , Inc., Patent Owner; Case No. IPR2016
Partes Review of U . S . Pat. No. 9, 179 ,005 ; Dated May 7 , 2017 , 70            01201 , U .S . Pat. No . 8 ,542, 815 ; Complaint for Patent Infringement
pages.                                                                             [ Jury Demand ], United States District Court, District of Nevada ,
Petitioner AT & T Services , Inc. Exhibit 1003 , United States Patent              Case No. 2 : 16 -CV -00260, Voip - Pal. Com , Inc., a Nevada corpora
and Trademark Office; Before The Patent Trial and Appeal Board ;                   tion , Plaintiff , v. Apple, Inc., a California corporation , Defendants ,
AT & T Services, Inc., Petitioner v. Digifonioa ( International) Lim               filed Feb . 9 , 2016 , 8 pages.
ited Patent Owner, U .S . Pat. No . 9 , 179, 005 , Inter Partes Review             Petitioner Apple Inc . Exhibit 1012 , United States Patent and Trade
No . IPR2017 -01384 ; Declaration of James Bress in Support of                     mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,
Petition for Inter Partes Review of U . S . Pat. No. 9 ,179 ,005 ; with            Petitioner v . Voip -Pal.Com , Inc ., Patent Owner; Case No. IPR2016
Appendices A through II, 2085 pages.                                               01201; U . S . Pat. No . 8 , 542 ,815 ; Discovery Deposition of Johan
Petitioner AT & T Services, Inc. Exhibit 1004 , Case No. IPR2017                   Emil Viktor Bjorsell, taken on Mar. 24 , 2017 in Case No . IPR2016
01384 ; James R . Bress , Curriculum Vitae, 26 pages.                              01198 ; U . S . Pat. No. 9 , 179 ,005 , 204 pages.
Petitioner AT & T Services, Inc. Exhibit 1005 , Case No. IPR2017                   Petitioner Apple Inc. Exhibit 1013 , United States Patent and Trade
01384 ; U .S . Pat . No . 6 , 240 ,449, Issued May 29 , 2001 to Raymond            mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,
Nadeau , 13 pages.                                                                 Petitioner v. Voip - Pal. Com , Inc., Patent Owner; Case No. IPR2016
Petitioner AT & T Services, Inc . Exhibit 1006 , Case No. IPR2017                  01201: U . S . Pat . No. 8 ,542 , 815 ; Letter dated Apr. 21, 2017 to Adam
01384 ; U . S . Pat . No. 6 ,594 ,254 B1, Issued Jul. 15 , 2003, to Keith          P . Seitz et al., Erise IP , P . A ., re : IPR2016 -01198 & IPR1026 -01201,
C . Kelly, 18 pages .                                                              “ Pursuant to the Board Order of Apr. 19 , 2017 (Paper 28 ) . . . ” from
Petitioner AT & T Services, Inc . Exhibit 1007 , Case No. IPR2017                  Kerry Taylor, Knobbe, Martens, Olson & Bear, LLP, 1 page .
01384 ; U .S . Pat. No. 7 , 715 ,413 B2, Issued May 11 , 2010 , to Vaziri          Petitioner Apple Inc . Exhibit 1014 , United States Patent and Trade
 et al., 53 pages.                                                                 mark Office; Before the Patent Trial and Appeal Board ; Apple Inc .,
Petitioner AT & T Services, Inc . Exhibit 1008 , Case No. IPR2017                  Petitioner v . Voip -Pal.Com , Inc., Patent Owner; Case No. IPR2016
01384 ; Decision , Institution of Inter Partes Review , 37 C . F .R . S            01201; U .S . Pat. No . 8 , 542 ,815 ; Email dated May 1 , 2017 to Adam
42 . 108 , Paper 6 , Entered Nov . 21 , 2016 , United States Patent and             P. Seitz et al., Erise IP, P. A ., re : IPR2016 -01198 & IPR1026 -01201 —
 Trademark Office, Before the Patent Trial and Appeal Board , Apple                Fuad Arafa, from Kerry Taylor, Knobbe , Martens, Olson & Bear,
Inc ., Petitioner, v. Voip -Pal.Com INC ., Patent Owner, Case IPR2016              LLP, 2 pages.
01198 , Patent 9 , 179 ,005 B2, Before Barbara A . Benoit , Lynne E .              Document Title: United States Patent and Trademark Office ; Before
Pettigrew , and Stacy B .Margolies, Administrative Patent Judges, 32               the Patent Trial and Appeal Board ; Apple Inc., Petitioner v. Voip
pages .                                                                            Pal.Com Inc., Patent Owner ; Case No . IPR2016 -01198 ; U . S . Pat .
Petitioner AT & T Services, Inc . Exhibit 1009 , Case No. IPR2017                  No. 9 ,179 ,005 ; Petitioner 's Reply to Patent Owner's Response ,
01384 ; p . 221 and Chapter 11, Telecommunications Essentials,                     Paper 34 , Dated May 17 , 2017 , 33 pages .
Lillian Goleniewski, © 2002, 44 pages.                                             Petitioner Apple Inc . Exhibit 1010 , United States Patent and Trade
Petitioner AT & T Services, Inc . Exhibit 1010 , Case No. IPR2017                  mark Office; Before the Patent Trial and Appeal Board ; Apple Inc .,
01384 ; RFC (Request for Comments) : 791, Internet Protocol, Darpa                 Petitioner v . Voip - Pal.Com , Inc., Patent Owner; Case No. IPR2016
Internet Program , Protocol Specification , Sep . 1981, by Information             01198 ; U .S . Pat. No. 9 , 179 ,005; Discovery Deposition of William
Sciences Institute , USC , 50 pages .                                              Henry Mangione - Smith , taken on Apr . 19 , 2017 in Case No .
Petitioner AT & T Services, Inc . Exhibit 1011 , Case No. IPR2017                  IPR2016 -01198 ; U .S . Pat. No. 9 , 179 ,005 , 213 pages.
01384; ITU - T Recommendation H .323 (Jul. 2003), 298 pages.                       Petitioner Apple Inc . Exhibit 1011 , United States Patent and Trade
Petitioner AT & T Services , Inc . Exhibit 1012 , Case No. IPR2017                 mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,
01384 ; Telcordia Notes on the Networks, SR -2275 , Issue 4 , Oct.                 Petitioner v . Voip - Pal.Com , Inc., Patent Owner ; Case No . IPR2016
2000 , p . 10 - 7 , 3 pages.                                                       01198 ; U .S . Pat. No. 9 , 179 , 005; Discovery Deposition of John
Document Title: United States Patent and Trademark Office ; Before                 Rutter, taken (by phone ) on Apr. 5 , 2017 in Case No. IPR2016
the Patent Trial and Appeal Board ; Apple Inc., Petitioner v . Voip                01198 ; U .S . Pat. No. 9 , 179 ,005 , 43 pages.
Pal. Com Inc ., Patent Owner ; Case No. IPR2016 - 01201; U .S . Pat.               Petitioner Apple Inc. Exhibit 1012, United States Patent and Trade
No. 8, 542 ,815 ; Petitioner 's Reply to Patent Owner 's Response,                 mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc. ,
Dated May 17 , 2017 , 34 pages .                                                   Petitioner v. Voip -Pal. Com , Inc., Patent Owner ; Case No. IPR2016
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 16 of 75


                                                             US 10 ,218 ,606 B2
                                                                         Page 15

( 56 )                   References Cited                                     Voip - Pal Ex . 2052 , IPR2016 -01201, Apple Inc. vs. Voip - Pal.com ,
                                                                              Inc., Reporter 's Transcript of Telephonic Hearing , Jun . 7, 2017 , 16
                    OTHER PUBLICATIONS                                        sheets .
                                                                              Petitioner 's Request for Oral Argument, United States Patent and
01198 ; U .S . Pat. No. 9 , 179,005 ; Discovery Deposition of David           Trademark Office , Before the Patent Trial and Appeal Board , Apple
Terry , taken on Mar. 24 , 2017 in Case No. IPR2016 -01198 ; U . S . Pat.     Inc., Petitioner v. Voip -Pal.Com , Inc ., Patent Owner, Case No .
No. 9 , 179 , 005, 95 pages .                                                  IPR2016 -01198, Patent 9 , 179 ,005 , dated Jun . 14 , 2017 , 4 pages.
Petitioner Apple Inc . Exhibit 1013 , United States Patent and Trade          Patent Owner Sur-Reply in Response to Petitioner 's Reply, United
mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,          States Patent and Trademark Office , Before the Patent Trial and
Petitioner v . Voip -Pal.Com , Inc., Patent Owner; Case No. IPR2016           Appeal Board , Apple Inc., Petitioner v. Voip - Pal.Com , Inc., Patent
01198 ; U .S . Pat. No . 9 ,179 ,005; Discovery Deposition of Clay            Owner, Case No. IPR2016 -01198 , Patent 9 ,179, 005 , dated Jun . 14 ,
Perreault, taken on Apr. 12 , 2017 in Case No. IPR2016 -01198 ; U .S .        2017, 8 pages.
Pat. No. 9, 179 ,005 , 118 pages.                                             Patent Owner Request for Oral Argument, United States Patent and
Petitioner Apple Inc. Exhibit 1014 , United States Patent and Trade            Trademark Office, Before the Patent Trial and Appeal Board , Apple
mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc .,         Inc., Petitioner v. Voip - Pal. Com , Inc., Patent Owner, Case No .
Petitioner v . Voip -Pal. Com , Inc ., Patent Owner; Case No . IPR2016        IPR2016 -01198 , Patent 9, 179,005 , dated Jun . 14 , 2017 , 4 pages.
01198 ; U . S . Pat. No. 9, 179 ,005; Complaint for Patent Infringement       Patent Owner Motion to Exclude , United States Patent and Trade
[ Jury Demand], United States District Court, District of Nevada ,            mark Office , Before the Patent Trial and Appeal Board , Apple Inc.,
Case No. 2 : 16 -CV -00260 , Voip -Pal. Com , Inc., a Nevada corpora          Petitioner v . Voip - Pal.Com , Inc., Patent Owner, Case No . IPR2016
tion , Plaintiff , v. Apple, Inc., a California corporation , Defendants,     01198, Patent 9 ,179,005 , dated Jun . 14 , 2017 , 18 pages .
filed Feb . 9 , 2016 , 8 pages .                                              Voip -Pal Ex . 2052 , IPR2016 -01198 , Apple Inc. vs. Voip -Pal.com ,
Petitioner Apple Inc . Exhibit 1015 , United States Patent and Trade          Inc., Reporter 's Transcript of Telephonic Hearing , Jun . 7 , 2017 , 16
mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,          sheets.
Petitioner v. Voip - Pal. Com , Inc ., Patent Owner; Case No. IPR2016         Order, Conduct of Proceeding , 37 C .F .R . $ 42 .5 , United States
01198 ; U .S . Pat. No. 9 , 179,005 ; Discovery Deposition of Johan           Patent and Trademark Office , Before the Patent Trial and Appeal
Emil Viktor Bjorsell, taken on Mar. 24 , 2017 in Case No. IPR2016             Board , Apple Inc., Petitioner, v . Voip - Pal.Com Inc., Patent Owner,
01198 ; U . S . Pat. No. 9 , 179, 005 , 204 pages.                            Cases IPR2016 -01198 and IPR2016 - 01201, U .S . Pat. Nos. 9 , 179 ,005
Petitioner Apple Inc . Exhibit 1016 , United States Patent and Trade          B2 and 8 ,542 ,815 B2, Paper No. 37, Filed : Jun . 13 , 2017 , 3 pages.
mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc.,          Voip -Pal Ex . 2053 , IPR2016 -01198 , Apple Inc. vs. Voip -Pal.com ,
Petitioner v . Voip -Pal.Com , Inc ., Patent Owner; Case No. IPR2016          Inc., Reporters Transcript of Telephonic Hearing, Jun. 20 , 2017 , 25
01198 ; U .S . Pat.No. 9 , 179 ,005 ; Letter dated Apr. 21, 2017 to Adam      pages.
P . Seitz et al., Erise IP, P. A ., re: IPR2016 -01198 & IPR1026 -01201,      Voip - Pal Ex . 2053 , IPR2016 -01201, Apple Inc. vs. Voip - Pal.com ,
“ Pursuant to the Board Order of Apr. 19 , 2017 ( Paper 28 ) . . . ” from      Inc., Reporters Transcript of Telephonic Hearing , Jun . 20 , 2017, 25
Kerry Taylor, Knobbe, Martens, Olson & Bear, LLP, 1 page .                    pages .
Petitioner Apple Inc. Exhibit 1017 , United States Patent and Trade           Order, Conduct of Proceeding , 37 C . F.R . $ 42 .5 , United States
mark Office ; Before the Patent Trial and Appeal Board ; Apple Inc .,         Patent and Trademark Office , Before the Patent Trail and Appeal
Petitioner v . Voip -Pal.Com , Inc ., Patent Owner; Case No . IPR2016         Board , Apple Inc ., Petitioner, v . Voip -Pal. Com , Inc., Patent Owner.
01198 ; U .S . Pat. No. 9 , 179 ,005 ; Email dated May 1, 2017 to Adam        Cases IPR2016 -01198 and IPR2016 -01201, U . S . Pat. Nos . 9 , 179, 005
P . Seitz et al., Erise IP , P. A ., re : IPR2016 -01198 & IPR1026 -01201     B2 and 8 , 542 ,815 B2 , Paper No . 43 , Filed : Jun . 22, 2017 , 4 pages.
Fuad Arafa , from Kerry Taylor, Knobbe, Martens, Olson & Bear,                Order, Trial Hearing, 37 C .F .R . § 42 .70 , United States Patent and
LLP, 2 pages .                                                                 Trademark Office , Before the Patent Trail and Appeal Board , Apple
Document Title : United States Patent and Trademark Office; Before            Inc., Petitioner, v. Voip - Pal. Com , Inc., Patent Owner. Cases IPR2016
the Patent Trial and Appeal Board ; Apple Inc ., Petitioner v. Voip           01198 and IPR2016 -01201, U . S . Pat. Nos. 9 , 179 ,005 B2 and
Pal.Com . Inc. , Patent Owner, Case No. IPR2016 -01201, U . S . Pat.          8 ,542 ,815 B2 , Paper No . 45 , Filed : Jun . 26 , 2017 , 4 pages .
No. 8, 542, 815 ; Patent Owner Objections to Apple Evidence Served            Petitioner 's Opposition to Patent Owner' s Motion to Exclude,
With Petitioner 's Reply , Filed on behalf of Patent Owner Voip -Pal.         Unted States Patent and Trademark Office , Before the Patent Trial
com Inc ., Filed : May 24 , 2017 , 6 pages .                                  and Appeal Board , Apple Inc., Petitioner v. Voip - Pal.Com , Inc.,
Document Title : United States Patent and Trademark Office ; Before           Patent Owner, Case No. IPR2016 -01201, U . S . Pat . No . 8 ,542, 815 ,
the Patent Trial and Appeal Board ; Apple Inc ., Petitioner v. Voip           Date : Jun . 26 , 2017 , 15 pages.
Pal.Com . Inc. , Patent Owner, Case No . IPR2016 -01198 , U . S . Pat.        Petitioner's Opposition to Patent Owner 's Motion to Exclude ,
No. 9 ,179 ,005 ; Patent Owner Objections to Apple Evidence Served            Unted States Patent and Trademark Office , Before the Patent Trial
With Petitioner 'S Reply, Filed on behalf of Patent Owner Voip -Pal.          and Appeal Board , Apple Inc., Petitioner v . Voip -Pal. Com , Inc .,
com Inc ., Filed : May 24, 2017 , 6 pages .                                   Patent Owner, Case No . IPR2016 -01198, U .S . Pat. No . 9 , 179 , 005,
Petitioner 's Request for Oral Argument, United States Patent and             Date : Jun . 26 , 2017 , 15 pages
Trademark Office, Before the Patent Trial and Appeal Board , Apple            Patent Owner Reply to Opposition to Motion to Exclude , United
Inc., Petitioner V . Voip - Pal.Com , Inc., Patent Owner, Case No .           States Patent and Trademark Office , Before the Patent Trial and
IPR2016 -01201, U .S . Pat. No. 8 ,542,815 , dated Jun . 14 , 2017 , 4        Appeal Board , Apple Inc., Petitioner, v. Voip - Pal.Com , Inc ., Patent
pages.                                                                        Owner, Case No . IPR 2016 -01198 , U . S . Pat. No. 9 ,179 , 005, Filed :
Patent Owner Sur-Reply in Response to Petitioner 's Reply, United             Jul. 3 , 2017, 8 pages.
States Patent and Trademark Office , Before the Patent Trial and              Patent Owner Reply to Opposition to Motion to Exclude, United
Appeal Board , Apple Inc ., Petitioner v . Voip -Pal. Com , Inc ., Patent     States Patent and Trademark Office , Before the Patent Trial and
Owner, Case No. IPR2016 -01201, Patent 8 , 542 , 815 , dated Jun . 14 ,       Appeal Board , Apple Inc., Petitioner, v. Voip - Pal.Com , Inc ., Patent
2017, 8 pages.                                                                Owner, Case No. IPR 2016 -01201, U .S . Pat. No. 8 , 542 ,815 , Filed :
Patent Owner Request for Oral Argument, United States Patent and              Jul. 3 , 2017 , 8 pages.
 Trademark Office, Before the Patent Trial and Appeal Board , Apple           Voip - Pal Ex . 2054 , IPR2016 -01198 , Voip -Pal's Demonstratives for
Inc ., Petitioner v. Voip -Pal.Com , Inc., Patent Owner, Case No.             Oral Hearing, Apple Inc. v. Voip -Pal.Com , Inc ., Case IPR2016
IPR2016 -01201, U . S . Pat. No. 8 ,542 ,815 , dated Jun . 14, 2017 , 4 .     01201 (U .S . Pat. No . 8 ,542 ,815 ), Case IPR 2016 -01198 (U . S . Pat .
pages .                                                                       No. 9 , 179 , 005) , Jul. 20 , 2017 , 34 pages .
Patent Owner Motion to Exclude , United States Patent and Trade               Voip - Pal Ex . 2054 , IPR2016 -01201 , Voip - Pal's Demonstratives for
mark Office, Before the Patent Trial and Appeal Board , Apple Inc.,           Oral Hearing, Apple Inc. V . Voip -Pal. Com , Inc ., Case IPR2016
Petitioner v . Voip - Pal.Com , Inc., Patent Owner, Case No. IPR2016 -        01201 (U .S . Pat . No. 8 ,542,815 ), Case IPR2016 -01198 (U . S . Pat.
01201, U .S . Pat. No. 8, 542 ,815 , dated Jun . 14 , 2017 , 18 pages.        No. 9 ,179 ,005 ), Jul. 20 , 2017, 34 pages.
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 17 of 75


                                                              US 10 ,218 ,606 B2
                                                                        Page 16

( 56 )                 References Cited                                       United States Patent and Trademark Office ; Before the Patent Trial
                                                                              and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal. Com , Inc .,
                    OTHER PUBLICATIONS                                        Patent Owner; Cases IPR 2016 -01198 and IPR2016 -01201, U . S . Pat.
                                                                              9 , 179,005 B2 and 8, 542,815 B2; Order, Conduct of Proceeding, 37
Petitioner Apple Inc. Ex . 1018 , Petitioner 's Demonstrative Exhibits,       C .F . R . $ 42.5 ; Paper No . 54 , Entered : Dec . 20 , 2017 ; 4 pages .
Inter Partes Reviews, U . S . Pat. No. 9 , 179 ,005 & 8 , 542 ,815 , Oral     United States Patent and Trademark Office ; Before the Patent Trial
Argument, Jul. 20 , 2017 , Apple Inc. V . Voip -Pal.com , Inc ., Case         and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal.Com , Inc.,
IPR2016 -01198 ; U . S . Pat. No. 9 , 179 ,005 , Case IPR2016 -01201;         Patent Owner ; Case No. IPR2016 -01201, U .S . Pat. No . 8, 542 ,815 ;
U .S . Pat. No. 8,542 ,815 , 46 pages.                                        Petitioner 's Motion for Entry of Judgment in Favor of Petitioner etc ;
Patent Owner' s Preliminary Response to Petition for Inter Partes             Paper 55 , Date: Dec . 20 , 2017 ; 18 pages .
Review , United States Patent and Trademark Office , Before the               United States Patent and Trademark Office ; Before the Patent Trial
Patent Trial and Appeal Board , AT & T Services , Inc ., Petitioner, v .      and Appeal Board ; Apple Inc., Petitioner, v . Voip - Pal.Com , Inc.,
VoIP -Palcom , Inc ., Patent Owner, Case No. IPR2017 -01382 , U . S .
Pat . No . 8 , 542 ,815 , dated Aug . 24 , 2017 , 71 pages .                  Patent Owner ; Case No. IPR2016 - 01201, U .S . Pat . No. 8 ,542 ,815 ;
Patent Owner ' s Preliminary Response to Petition for Inter Partes            Petitioner 's Updated Exhibit List; Date : Dec . 22 , 2017 ; 4 pages.
Review , United States Patent and Trademark Office , Before the               United States Patent and Trademark Office; Before the Patent Trial
Patent Trial and Appeal Board , AT & T Services, Inc ., Petitioner, v .       and Appeal Board ; Apple Inc., Petitioner, v. Voip - Pal. Com , Inc.,
VoIP -Pal. Com , Inc., Patent Owner , Case No . IPR2017 -01383 , U .S .       Patent Owner ; Case No. IPR2016 -01201, U .S . Pat. No. 8 ,542 ,815 ;
Pat. No. 9, 179 ,005 , dated Aug . 24 , 2017 , 74 pages.                       Exhibit 1019 - Sep . 18 , 2017 Voip -Pal Website advertising Dr.
Patent Owner's Preliminary Response to Petition for Inter Partes              Sawyer 's Letters ; Date : Dec . 20 , 2017; 1 page.
Review , United States Patent and Trademark Office, Before the                United States Patent and Trademark Office; Before the Patent Trial
Patent Trial and Appeal Board , AT & T Services, Inc ., Petitioner, v .       and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal. Com , Inc .,
VoIP -Pal. Com , Inc., Patent Owner, Case No . IPR2017 -01384 , U .S .        Patent Owner ; Case No. IPR2016 -01201, U .S . Pat. No. 8 ,542,815 ;
Pat . No . 9 , 179 ,005 , dated Aug. 24 , 2017, 61 pages .                    Exhibit 1020 — Sep . 2017 Voip - Pal Website posting and linking all
Patent Owner' s Preliminary Response to Petition for Inter Partes             of Dr. Sawyer's Letters ; Date: Dec . 20 , 2017 ; 2 pages.
Review , United States Patent and Trademark Office, Before the                United States Patent and Trademark Office; Before the Patent Trial
Patent Trial and Appeal Board , Apple Inc., Petitioner, v . Voip -Pal.        and Appeal Board ; Apple Inc., Petitioner, vs . Voip -Pal.Com , Inc .,
Com , Inc., Patent Owner, Case No . IPR2017 -01398, U .S . Pat. No .          Patent Owner; Case No . IPR2016 -01198 , U . S . Pat. No. 9 , 179, 005
9, 179 ,005, dated Aug . 25 , 2017 , 76 pages.                                B2 and Case No . IPR2016 - 01201, U . S . Pat. No. 8, 542,815 B2;
Patent Owner 's Preliminary Response to Petition for Inter Partes             IPR2016 -01201 Exhibit 1021 — Telephonic Hearing Before the Admin
Review , United States Patent and Trademark Office , Before the
Patent Trial and Appeal Board , Apple Inc., Petitioner, v . VoIP -Pal.        istrative Patent Judges : Dec . 19 , 2017 ; 25 pages .
Com , Inc ., Patent Owner, Case No . IPR2017 -01399 , U .S . Pat . No .       United States Patent and Trademark Office ; Before the Patent Trial
8,542 ,815 , dated Aug . 25 , 2017 , 77 pages.                                and Appeal Board ; Apple Inc., Petitioner, v. Voip - Pal. Com , Inc.,
United States Patent and Trademark Office ; Before the Patent Trial           Patent Owner; Case No. IPR2016 -01198 , U . S . Pat. No. 9 , 179 ,005 ;
and Appeal Board ; Apple Inc., Petitioner, v . Voip -Pal.Com ., Inc .         Petitioner 's Motion for Entry of Judgment in Favor of Petitioner etc ;
Patent Owner; Cases IPR2016 -01198 and IPR2016 -01201; U .S . Pat.            Date : Dec . 20 , 2017 ; 18 pages.
No . 9, 179, 005 B2 and 8 ,542 ,815 B2 ; Record ofOral Hearing, Held :        United States Patent and Trademark Office ; Before the Patent Trial
Jul. 20 , 2017 ; Before Josiah C . Cocks, JenniferMeyer Chagnon , and         and Appeal Board ; Apple Inc ., Petitioner, v. Voip -Pal.Com , Inc.,
John A . Hudalla , Administrative Patent Judges, 83 pages.                    Patent Owner; Case No. IPR2016 -01198 , U .S . Pat. No. 9 , 179 ,005 ;
United States Patent and Trademark Office ; Before the Patent Trial           Petitioner 's Updated Exhibit List ; Date : Dec . 22 , 2017 ; 4 pages.
and Appeal Board ; Apple Inc ., Petitioner, v . Voip -Pal. Com , Inc .,       United States Patent and Trademark Office ; Before the Patent Trial
Patent Owner ; Case IPR2016 -01198, U . S . Pat. No . 9 , 179, 005 B2 ;       and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal. Com , Inc .,
 Final Written Decision ; Paper 53 , Entered : Nov . 20 , 2017 ; 29 pages .   Patent Owner; Case IPR2016 -01198 , U .S . Pat . No. 9 , 179 ,005 B2 ;
United States Patent and Trademark Office ; Before the Patent Trial           Exhibit 1019 - Sep . 18 , 2017 Voip - Pal Website advertising Dr.
and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal. Com , Inc.,          Sawyer 's Letters ; Date : Dec . 20 , 2017; 1 page.
Patent Owner; Case IPR2016 -01201, U . S . Pat. No. 8, 542 ,815 B2;           United States Patent and Trademark Office; Before the Patent Trial
 FinalWritten Decision ; Paper 54 , Entered : Nov. 20 , 2017 ; 29 pages .     and Appeal Board ; Apple Inc., Petitioner, v . Voip -Pal.Com , Inc .,
United States Patent and Trademark Office ; Before the Patent Trial           Patent Owner; Case IPR2016 -01198 , U . S . Pat. No . 9 , 179 , 005 B2;
and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal. Com , Inc.,          Exhibit 1020 - Sep . 2017 Voip -Pal Website posting and linking all
Patent Owner; Case IPR2017 -01399 , U .S . Pat. No . 8 ,542 ,815 B2 ;         of Dr. Sawyer ' s Letters ; Date : Dec . 20 , 2017 ; 2 pages .
Decision : Denying Institution of Inter Partes Review ; Paper No. 6 ,         United States Patent and Trademark Office ; Before the Patent Trial
Entered : Nov . 20 , 2017; 23 pages.                                          and Appeal Board ; Apple Inc., Petitioner, vs . Voip -Pal.Com , Inc .,
United States Patent and Trademark Office ; Before the Patent Trial            Patent Owner; Case No . IPR2016 -01198 , U .S . Pat. No . 9 , 179 ,005
and Appeal Board ; Apple Inc., Petitioner, v. Voip - Pal. Com , Inc.,         B2 and Case No. IPR2016 -01201, U .S . Pat. No . 8 , 542 ,815 B2 ;
Patent Owner ; Case IPR2017 -01398 , U . S . Pat. No. 9 , 179,005 B2 ;        IPR2016 -01198 Exhibit 1021 — Telephonic Hearing Before the Admin
Decision : Denying Institution of Inter Partes Review ; Paper No . 6 ,        istrative Patent Judges: Dec. 19, 2017 ; 25 pages.
Entered : Nov. 20 , 2017 ; 23 pages.                                          Exhibit 3001 filed Dec . 20 , 2017 — Letter from Ryan L . Thomas
United States Patent and Trademark Office; Before the Patent Trial            dated Dec. 19 , 2017 re Representation of VoIP -Pal.com , Inc . in
and Appeal Board ; AT& T Services, Inc ., Petitioner, v . Voip -Pal.          Conference Call to the Administrative Patent Judges in re IPR2016
Com , Inc ., Patent Owner; Case IPR2017 -01382 , U . S . Pat. No.             01198 and IPR -2016 -01201; 1 page .
8 ,542 ,815 B2 , Decision : Denying Institution of Inter Partes Review ;      Exhibit 3002 filed Dec . 20, 2017 – Email from Attorney Adam Seitz
Paper No. 8 , Entered : Nov . 20 , 2017 ; 28 pages .                          dated Dec . 15 , 2017 to the Administrative Patent Judges in re
United States Patent and Trademark Office ; Before the Patent Trial           IPR2016 -01198 and IPR - 2016 -01201 re Authorization to File Motion
and Appeal Board ; AT & T Services, Inc., Petitioner, v . Voip - Pal.         for Sanctions; 1 page .
Com , Inc., Patent Owner; Case IPR2017 -01383 , U . S . Pat. No .             Exhibit 3003 filed Dec . 20 , 2017 — Letter from Dr. Thomas E .
9 , 179 , 005 B2; Decision : Denying Institution of Inter Partes Review ;     Sawyer ( Shareholder ) dated May 1 , 2017 to Ptab Chief Judge David
Paper No. 8 , Entered : Nov . 20 , 2017 ; 43 pages.                           P . Ruschke in re IPR2016 -01198 and IPR - 2016 -01201 re Review of
United States Patent and Trademark Office ; Before the Patent Trial           Proceedings , 6 pages .
and Appeal Board ; AT& T Services, Inc., Petitioner, v . Voip - Pal.          Exhibit 3004 filed Dec. 20 , 2017 — Letter from Dr. Thomas E .
Com , Inc., Patent Owner ; Case IPR2017 -01384 , U . S . Pat. No .            Sawyer ( Shareholder ) dated Jun . 21, 2017 to Ptab Chief Judge
9 , 179 , 005 B2; Decision : Denying Institution of Inter Partes Review ;     David P . Ruschke in re IPR2016 -01198 and IPR - 2016 -01201 re
Paper No. 8 , Entered : Nov. 20 , 2017 , 31 pages.                            Review of Proceedings, 3 pages.
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 18 of 75


                                                             US 10 ,218 ,606 B2
                                                                       Page 17

( 56 )                 References Cited                                      Voip -Pal Exhibit 2062; IPR 2016 -01198 and IPR2016 -01201; Gra
                                                                             ham et al., “ The Brainy Bunch ," Intellectual Property : An ALM
                    OTHER PUBLICATIONS                                       Supplement, Fall 2015 , 7 pages .
                                                                             Voip -Pal Exhibit 2063 ; IPR2016 -01198 and IPR2016 -01201; Patent
Exhibit 3005 filed Dec. 20 , 2017 — Letter from Dr. Thomas E .               Trial and Appeal Board Statistics, USPTO , Jan . 31 , 2017 , 15 pages.
Sawyer ( Shareholder ) dated Jul. 11, 2017 to PTAB Chief Judge               Voip -Pal Exhibit 2064 ; IPR2016 -01198 and IPR2016 -01201; Davis ,
David P. Ruschke in re IPR2016 -01198 and IPR -2016 - 01201 re               R ., “ Fed . Circ . Reverses PTAB Nix of Synopsys Circuit Patent,"
Review of Proceedings , 5 pages.                                             Law360 , New York , Apr. 24 , 2017 , 5 pages .
Exhibit 3006 filed Dec . 20 , 2017 – Letter from Dr. Thomas E .              Voip -Pal Exhibit 2065 ; IPR2016 -01198 and IPR2016 -01201; Scheller
Sawyer (Shareholder ) dated Jul. 27 , 2017 to the Secretary of the           et al. “ Federal Circuit to PTAB : No Short Cuts Allowed ,” The
Department of Commerce Hon . Wilbur Ross et al. In re IPR2016                National Law Review ; Apr. 25 , 2017 , 5 pages.
01198 and IPR - 2016 -01201 re Review of Proceedings, 6 pages.               Voip -Pal Exhibit 2066 ; IPR2016 -01198 and IPR2016 -01201; Cou
Exhibit 3007 filed Dec . 20 , 2017 — Letter from Dr. Thomas E .              turier, K . “ How Europe Is Going After Apple , Google and Other
Sawyer (Shareholder ) dated Aug. 31, 2017 to the Secretary of the            U . S . Tech Giants,” New York Times, Apr. 13 , 2015 , 1 page .
Department of Commerce Hon . Wilbur Ross in re IPR2016 -01198                Voip -Pal Exhibit 2067; IPR2016 -01198 and IPR2016 -01201,Manjoo ,
and IPR -2016 -01201 re Review of Proceedings, 8 pages.                      F ., “ Tech Giants Seem Invincible . That Worries Lawmakers.” New
Exhibit 3008 filed Dec. 20 , 2017 – Letter from Dr. Thomas E .                York Times, Jan . 4, 2017 , 5 pages.
Sawyer (Shareholder) dated Oct. 23 , 2017 to the PTAB Chief Judge            Voip -Pal Exhibit 2068; IPR2016 - 01198 and IPR2016 -01201; Quinn
David P . Ruschke et al. in re IPR2016 -01198 and IPR - 2016 -01201          et al., “ Michelle Lee 's views on patent quality out of touch with
re Review of Proceedings, 10 pages.                                          reality facing patent applicants,” IPWatchdog® , Feb . 2 , 2017 , 5
United States Patent and Trademark Office ; Before the Patent Trial          pages .
and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal.Com , Inc.,          Voip - Pal Exhibit 2069; IPR2016 -01198 and IPR2016 -01201; Quinn ,
Patent Owner; Case No. IPR2016 -01198, U .S . Pat. No. 9 ,179 ,005 ;         G ., “Michelle Lee launches PTAB initiative to ' shape and improve
Patent Owner's Opposition to Apple 's Motion for Sanctions Pur               IPR proceedings,” IPWatchdog® , Apr. 10 , 2017 , 3 pages.
suant to Board Order of Dec . 20 , 2017; Filed : Jan . 12 , 2018 ; 17        Voip -Pal Exhibit 2070 ; IPR2016 -01198 and IPR2016 -01201, Kampis,
pages .                                                                      J., “Google employees have enjoyed revolving door during Obama
United States Patent and Trademark Office ; Before the Patent Trial          administration ,” watchdog .org , Aug. 8 , 2016 , 6 pages .
and Appeal Board ; Apple Inc., Petitioner, v . Voip -Pal.Com , Inc.,         Voip -Pal Exhibit 2071; IPR2016 -01198 and IPR2016 -01201; Dayen ,
Patent Owner; Case No. IPR2016 -01198 , U . S . Pat. No. 9 ,179,005 ;        D ., “ The Android Administration ,” The Intercept_ , Apr. 22 , 2016 ,
Patent Owner 's Updated Exhibit List ; Filed : Jan . 12 , 2018 ; 9 pages .   16 pages.
Voip -Pal Exhibit 2056 , IPR2016 -01198 ; United States Patent and           Voip -Pal Exhibit 2072 ; IPR2016 -01198 and IPR2016 -01201; Editor
Trademark Office ; Before the Patent Trial and Appeal Board ; Apple          Charlie , “ ©scleland : How Google Is Anti-employment Anti
Inc ., Petitioner, v . Voip - Pal.Com , Inc ., Patent Owner ; Case No.       property & Pro -regulation ,” Artist Rights Watch , News for the Artist
IPR2016 -01198 , U . S . Pat. No . 9 ,179 ,005; Declaration in Support of    Rights Advocacy Community , Nov . 18 , 2016 , 3 pages.
Patent Owner 's Opposition to Motion for Sanctions; Dated : Jan . 12 ,       Voip - Pal Exhibit 2073; IPR2016 -01198 and IPR2016 -01201 ; Press
2018; 12 pages.                                                              Release : “ Voip - Pal Issues a Correction to its Press Release of Sep .
United States Patent and Trademark Office ; Before the Patent Trial          18, 2017," Voip -Pal. Com Inc ., Jan . 11, 2018 , 1 page .
and Appeal Board ; Apple Inc., Petitioner, v . Voip -Pal. Com , Inc .,        Voip - Pal Exhibit 2074 ; IPR2016 -01198 and IPR2016 -01201; “ For
Patent Owner; Case No. IPR2016 -01201, U .S . Pat. No. 8,542 ,815 ;          mer head of Google patent strategy appointed to run U . S . patent
Patent Owner' s Opposition to Apple 's Motion for Sanctions Pur              agency,” ai (/Profile / 12836 / AppleInsider ), Dec . 12 , 2013 , 8 pages.
suant to Board Order of Dec . 20 , 2017 ; Filed : Jan . 12 , 2018 ; 17        Voip -Pal Exhibit 2075 ; IPR2016 -01198 and IPR2016 -01201; Ver
pages .                                                                      mont, S . “ IPR Statistics Revisited : Yep , It' s A Patent Killing Field ,”
United States Patent and Trademark Office ; Before the Patent Trial          PatentAttorney.com , Feb . 8 , 2017 , 9 pages.
and Appeal Board ; Apple Inc. , Petitioner, v. Voip -Pal. Com , Inc .,       Voip -Pal Exhibit 2076 ; IPR2016 -01198 and IPR2016 -01201, Sterne
Patent Owner; Case No . IPR2016 -01201, U . S . Pat. No. 8 , 542,815 ;       et al., “ PTAB Death Squads : Are All Commercially Viable Patents
Patent Owner ' s Updated Exhibit List; Filed : Jan . 12 , 2018; 9 pages .    Invalid ?” IPWatchdog® , Mar. 24 , 2014 , 5 pages .
Voip -Pal Exhibit 2056 , IPR2016 -01198 ; United States Patent and           Voip -Pal Exhibit 2077 ; IPR2016 -01198 and IPR2016 -01201 , Sheafe ,
Trademark Office ; Before the Patent Trial and Appeal Board ; Apple          B ., “ Dear Congress: A Small Request on Behalf of the Innovators
Inc ., Petitioner, v . Voip - Pal.Com , Inc ., Patent Owner ; Case No.        You ( Theoretically ) Represent: Part 2," IPWire , Jan . 12, 2018 , 5
IPR2016 - 01201, U . S . Pat. No. 8 ,542 ,815 ; Declaration in Support of    pages .
Patent Owner 's Opposition to Motion for Sanctions; Dated : Jan . 12 ,       Voip -Pal Exhibit 2078 ; IPR2016 -01198 and IPR2016 -01201 ;
2018 ; 12 pages .                                                            Brachmann, S ., “ Are conflicts of interest at the PTAB leading to
Voip -Pal Exhibit 2057 ; IPR2016 - 01198 and IPR2016 -01201 ; Dec            preferential decisions for Apple ? ” IP Watchdog® , Apr. 28 , 2017 , 5
laration of Adam R . Knecht, Esq . Regarding Notice of Various               pages.
Letters From Dr. Thomas Sawyer to the Honorable Judge Richard                Voip -Pal Exhibit 2079 ; IPR2016 - 01198 and IPR2016 -01201; Quinn
F. Boulware II (ECF Nos. 28 and 32 ); including Exhibit A (7 pages ),        et al., “ Patent owners do not like IPRs despite what Bloomberg Law ,
Exhibit B ( 19 pages ) and Exhibit C ( 12 pages ); Executed on Dec .         AIPLA study says," IPWatchdog® , Feb . 6 , 2017 , 5 pages .
18 , 2017 ; 40 pages.                                                        Voip -Pal Exhibit 2080 ; IPR2016 -01198 and IPR2016 -01201; “ Does
Voip -Pal Exhibit 2058 ; IPR2016 -01198 and IPR2016 -01201; O ' Brien        Google 's Michelle Lee Work for Both Google and the U . S . Patent
et al., “ Revealed : Federal Judges Guilty of Owning Stock in                Office at the Same Time?” The Corruption Times , Your Public New
Corporations They Ruled on ," Occupy .com (May 1, 2014 ) 11 pages .          Wiki for Social Updates, Apr. 6 , 2016 , 8 pages.
Voip -Pal Exhibit 2059 ; IPR2016 -01198 and IPR2016 -01201; Letter           Voip - Pal Exhibit 2081; IPR2016 -01198 and IPR2016 -01201;Morinville ,
dated Aug. 7 , 2013 from Kathryn Siehndel, USPTO FOIA Officer                P ., “ The Senate Must Vet Vishal Amin ,” IPWatchdog® , Apr. 23 ,
Re: Freedom of Information Act (FOIA ) Request No. F - 13 - 00218            2017, 4 pages .
concerning U . S . Pat. No. 7 , 139 ,761; 77 pages .                         Voip -Pal Exhibit 2082 ; IPR2016 -01198 and IPR2016 -01201; The
Voip - Pal Exhibit 2060; IPR2016 -01198 and IPR2016 -01201 ; Ques            New York Times “ May 15 , 1911, Supreme Court Orders Standard
tionnaire for Non - Judicial Nominees ; Affidavit executed by Michelle       Oil to Be Broken Up,” By the Learning Network, May 15 , 2012 , 3
K . Lee Oct. 28, 2014 ; 40 pages .                                           pages.
Voip -Pal Exhibit 2061; IPR2016 -01198 and IPR2016 -01201; Davis ,            Voip -Pal Exhibit 2083 ; IPR2016 -01198 and IPR2016 -01201, Simpson
R ., “ PTAB 's 'Death Squad ' Label Not Totally Off -Base, Chief             et al., “ PTAB Kill Rates: How IPRs Are Affecting Patents,” Law360,
Says,” Law360 , New York (Aug. 14 , 2014 ) 4 pages.                          New York , Sep . 15 , 2015 , 6 pages.
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 19 of 75


                                                                 US 10 ,218 ,606 B2
                                                                            Page 18

( 56 )                     References Cited                                      Case : 18 - 1456 ; Document 6 ; Filed : Jan . 25 , 2018 ; 14 pages: In the
                                                                                 United States Court of Appeals for the Federal Circuit , Apple Inc.,
                   OTHER PUBLICATIONS                                            Petitioner- Appellant, V . Voip -Pal. Com , Inc ., Patent Owner
                                                                                 Appellee . On Appeal from the United States Patent and Trademark
 Voip -Pal Exhibit 2084; IPR2016 -01198 and IPR2016 -01201; Ver                  Office , Patent Trial and Appeal Board , in Case No. IPR2016 -01198 ;
mont, S ., “ IPR Statistics Revisited: Yep , It' s a Patent Killing Field ,”     Motion of Appellant Apple Inc . To Stay Appeal or for a Limited
PatentAttorney . com , Feb . 8 , 2017 , 9 pages.                                 Remand to Allow Conclusion of Administrative Proceedings.
Voip -Pal Exhibit 2085 ; IPR2016 -01198 and IPR2016 -01201; Rob                  Case : 18 - 1457 ; Document: 1- 1 ; Filed : Jan . 23 , 2018 , 1 page : United
inson , E ., “ Why the Unified Patents Model Would Not Work in                   States Court ofAppeals for the Federal Circuit ; Notice of Docketing ;
China ,” IPWatchdog® , Apr. 26 , 2017 , 4 pages.                                 18 - 1457 — Apple Inc. v . Voip - Pal. com , Inc.; Date ofDocketing : Jan .
Voip - Pal Exhibit 2086 ; IPR2016 -01198 and IPR2016 -01201,                     23, 2018 , IPR2016 -01201; 1 page .
Brachmann et al., “ US Inventor sets patents on fire as part of PTAB             Case: 18 - 1457; Document: 1-2 ; Filed : Jan . 23 , 2018 , 34 pages:
protest at USPTO ,” IPWatchdog®, Aug. 11, 2017 , 4 pages.                        United States Court of Appeals for the Federal Circuit; Apple Inc .,
Voip -Pal Exhibit 2087 ; IPR2016 - 01198 and IPR2016 -01201 ; “ Selec            Petitioner, v . Voip - Pal.Com , Inc., Patent Owner; IPR2016 -01201 ,
tion process for assigning judges to expanded PTAB panels,” 717
Madison Place, Aug. 28 , 2017 , 3 pages.                                         U . S . Pat. No. 8,542 ,815 ; Notice of Appeal, (Dated : Jan . 22 , 2018 ,
 Voip -Pal Exhibit 2088 ; IPR2016 -01198 and IPR2016 -01201 ; Eden ,             5 pages ); with Paper 54 ; Entered : Nov . 20 , 2017 ; Final Written
S ., “ How the U . S . Patent Office Got So Screwed Up,” Popular                 Decision ; 35 U .S .C . $ 318 (a ) and 37 C . F.R . § 42 .73 ; ( 29 pages ).
Mechanics, Jun . 21, 2016 , 21 pages.                                            Case: 18 -1457 ; Document 6 ; Filed : Jan . 25 , 2018 ; 14 pages: In the
 Voip -Pal Exhibit 2089 ; IPR2016 -01198 and IPR2016 -01201; Quinn ,             United States Court of Appeals for the Federal Circuit , Apple Inc.,
G ., “ Supreme Court to decide if Inter Partes Review is Unconsti                Petitioner- Appellant, V . Voip -Pal. Com , Inc . , Patent Owner
tutional,” IPWatchdog® , Jun . 12 , 2017 , 4 pages.                              Appellee . On Appeal from the United States Patent and Trademark
Voip -Pal Exhibit 2090 ; IPR2016 -01198 and IPR2016 -01201; Quinn ,              Office , Patent Trial and Appeal Board , in Case No. IPR2016 -01201;
G ., “ Industry reaction to Scotus patent venue decision in TC                   Motion of Appellant Apple Inc . to Stay Appeal or for a Limited
Heartland v. Kraft Food Group ," IPWatchdog® , May 22 , 2017, 7                  Remand to Allow Conclusion of Administrative Proceedings .
pages.                                                                           United States Patent and Trademark Office ; Before the Patent Trial
 Voip -Pal Exhibit 2091 ; IPR2016 - 01198 and IPR2016 -01201; Flib               and Appeal Board ; Apple Inc., Petitioner, v . Voip - Pal.Com , Inc.,
bert et al., “ 5 Distinctions Between IPRs and District Court Patent             Patent Owner; Case No . IPR2016 -01198 , U .S . Pat. No . 9 , 179 ,005 ;
Litigation ,” Finnegan , Dec . 16 , 2015, 6 pages .                              Petitioner 's Reply in Support of Its Motion for Entry of Judgment
 Voip -Pal Exhibit 2092 ; IPR2016 -01198 and IPR2016 -01201 ; “ 2404 .            in Favor of Petitioner as a Sanction for Improper Ex Parte Com
Hobbs Act — Under Color of Official Right,” USAM , Department of                 munications by Patent Owner, or, Alternatively, for New and
Justice, downloaded on Jan . 12 , 2018 , 5 pages .                               Constitutionally Correct Proceedings, Date : Jan . 26 , 2018 , 11 pages.
 Voip -Pal Exhibit 2093 ; IPR2016 -01198 and IPR2016 -01201 ; “ Selec            United States Patent and Trademark Office ; Before the Patent Trial
tion process for assigning judges to expanded Ptab panels," 717                  and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal.Com , Inc.,
Madison Place , Aug. 28 , 2017 , 3 pages.                                        Patent Owner; Case No. IPR2016 -01198 , U . S . Pat. No. 9 , 179 ,005 ;
 Voip -Pal Exhibit 2094 ; IPR2016 -01198 and IPR2016 -01201; “ 2015              Petitioner's Updated Exhibit List , Date: Jan . 26 , 2018 , 4 pages .
Summary of Ethics Rules," Economic Development Administration ,                  Apple Exhibit 1023 , IPR2016 -01198 , Voip - Pal Issues a Correction
U . S . Department of Commerce , 16 pages .                                      to its Press Release of Sep . 18 , 2017 , Jan . 12 , 2018 , 1 page .
Voip -Pal Exhibit 2095 ; IPR2016 -01198 and IPR2016 -01201; “ Pat                United States Patent and Trademark Office; Before the Patent Trial
ent Trial and Appeal Board Statistics," United States Patent and                 and Appeal Board ; Apple Inc., Petitioner, v. Voip -Pal. Com , Inc .,
 Trademark Office , USPTO , Mar. 31, 2017 , 15 pages .                           Patent Owner; Case No . IPR2016 -01201, U . S . Pat. No. 8 , 542,815 ;
 Voip -Pal Exhibit 2096 ; IPR2016 -01198 and IPR2016 -01201 ;Madigan             Petitioner's Reply in Support of Its Motion for Entry of Judgment
et al., “ Turning Gold to Lead : How Patent Eligibility Doctrine is              in Favor of Petitioner as a Sanction for Improper Ex Parte Com
Undermining U .S . Leadership in Innovation ,” George Mason Law                  munications by Patent Owner, or, Alternatively, for New and
 & Economics Research Paper No. 17 - 16 , Mar. 30 , 2017, 21 pages.              Constitutionally Correct Proceedings, Date : Jan . 26 , 2018 , 11 pages .
United States Patent and Trademark Office ; Before the Patent Trial              United States Patent and Trademark Office ; Before the Patent Trial
and Appeal Board ; Apple Inc. , Petitioner, v. Voip - Pal. Com , Inc.,           and Appeal Board ; Apple Inc., Petitioner, v . Voip - Pal.Com , Inc.,
Patent Owner ; Cases IPR2016 -01198 and IPR2016 -01201, U .S . Pat.              Patent Owner; Case No. IPR2016 -01201, U . S . Pat. No. 8 ,542 ,815 ;
Nos. 9 , 179 ,005 B2 and 8, 542,815 B2; Order, Conduct of Proceed                Petitioner ' s Updated Exhibit List, Date : Jan . 26 , 2018 , 4 pages .
ing, 37 C . F .R . $ 42 .5 , for both proceedings ; Paper No. 62 , Entered :     Apple Exhibit 1023 , IPR2016 -01201, Voip - Pal Issues a Correction
 Jan . 19 , 2018 , 4 pages.                                                      to its Press Release of Sep . 18, 2017 , Jan . 12 , 2018 , 1 page .
United States Patent and Trademark Office; Before the Patent Trial               Case : 18 -1456 ; Document 7 ; Filed : Jan . 29 , 2018 ; 2 pages : United
and Appeal Board ; Apple Inc., Petitioner, v . Voip -Pal. Com , Inc .,           States Court of Appeals for the Federal Circuit, Order; consolidating
Patent Owner; IPR2016 -01198 , U . S . Pat. No . 9 , 179 ,005 ; Notice of        the appeals .
Appeal, Dated : Jan . 22 , 2018 , 5 pages .                                      Case : 18 - 1457 ; Document 7 ; Filed : Jan . 29 , 2018 ; 2 pages: United
Apple Exhibit 1022 , IPR2016 -01198 , Telephonic Hearing Before                  States Court of Appeals for the Federal Circuit , Order; consolidating
the Administrative Patent Judges; Jan . 19 , 2018 ; 14 pages.                    the appeals .
United States Patent and Trademark Office ; Before the Patent Trial              Case 2 : 18 -cv -00953 -RFB -GWF, Document 1, Filed May 24 , 2018 ;
and Appeal Board ; Apple Inc., Petitioner, v. Voip - Pal. Com , Inc.,            Voip - Pal.com , Inc . Complaint for Patent Infringement [ Jury Demand ]
Patent Owner; IPR2016 - 01201 , U .S . Pat. No. 8, 542 ,815 ; Notice of          against Defendant Apple, Inc ., United States District Court , District
Appeal, Dated : Jan . 22 , 2018 , 5 pages .                                      of Nevada, 30 pages.
Apple Exhibit 1022 , IPR2016 -01201, Telephonic Hearing Before                   Case 2 : 18 -cv -01076 , Document 1, Filed Jun . 15 , 2018 , Voip - Pal.
the Administrative Patent Judges ; Jan . 19 , 2018 , 14 pages.                   com , Inc . Complaint for Patent Infringement [Jury Demand ], United
Case : 18 - 1456 ; Document: 1 - 1; Filed : Jan . 23 , 2018 , 1 page : UNited    States District Court, District of Nevada against Defendants Amazon .
States Court of Appeals for the Federal Circuit ; Notice of Docketing;           com , Inc. (“ Amazon Inc ." ), Amazon Technologies, Inc . (“ Amazon
18 -1456 — Apple Inc . v. Voip -Pal.com , Inc.; Date of Docketing: Jan .         Technologies " ) and Amazon Lab126 (“ Amazon Lab126 ” and together
23, 2018 , IPR2016 -01198 ; 1 page .                                             with Amazon Inc. and Amazon Technologies collectively referred to
Case : 18 - 1456 ; Document: 1- 2 ; Filed : Jan . 23 , 2018 , 34 pages :         as the “ Defendants” ) , 39 pages .
United States Court of Appeals for the Federal Circuit ; Apple Inc .,            Case 2 : 18 - CV -01129 -RCJ- VCF ; Document 6 ; Filed Aug. 9 , 2018 ; 30
Petitioner, v. Voip - Pal.Com , Inc., Patent Owner; IPR2016 -01198 ,             pages; United States District Court District of Nevada, AT & T
U . S . Pat. No . 9 , 179,005; Notice of Appeal, (Dated : Jan . 22, 2018 ,       Corp ' s Motion to Dismiss Plaintiff's Second Amended Complaint.
5 pages ); with Paper 53; Entered : Nov . 20 , 2017 ; Final Written              Case 2 : 18 -cv -01129 -RCJ-VCF; Document 6 - 1; Filed Aug. 9 , 2018 ;
Decision ; 35 U . S . C . § 318 (a ) and 37 C . F.R . $ 42 .73 ; ( 29 pages ).   3 pages: : United States District Court District of Nevada; Decla
          Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 20 of 75


                                                             US 10 ,218 ,606 B2
                                                                       Page 19

( 56 )                   References Cited                                    Case 2 : 16 - cv -00271 -RCJ-VCF, Document 68 -2 , Filed Aug . 9 , 2018 ,
                                                                             8 pages: United States District Court District of Nevada ; Appendix
                    OTHER PUBLICATIONS                                       A : Asserted Claims of '005 Patent.
                                                                             Case 2 : 16 -cv -00271-RCJ-VCF, Document 68 -3 , Filed Aug. 9 , 2018 ,
ration of Lauren J. Dreyer in Support of AT & T Corp 's Motion to            6 pages : United States District Court District of Nevada ; Appendix
Dismiss Plaintiff ' s Second Amended Complaint .
Case 2 : 18 -cv -01129 -RCJ-VCF Document 6 -2 Filed Aug. 9 , 2018 ; 8        B : Asserted Claims of '815 Patent.
pages United States District Court District of Nevada ; Appendix             Case 2 : 16 -cv - 00271 -RCJ-VCF, Document 82 , Filed Sep . 7 , 2018 ;
A - Asserted Claims of '005 Patent.                                          39 pages: United States District Court District of Nevada ; Plaintiff
Case 2 : 18 -cv -01129 -RCJ- VCF Document 6 - 3 Filed Aug. 9 , 2018 ; 6      Voip -Pal's Opposition to Verizon ' s Motion to Dismiss Plaintiff ' s
pages, United States District Court District of Nevada ; Appendix            Second Amended Complaint (Corrected Brief ).
B — Asserted Claims of '815 Patent .                                         Case No. 2 : 16 -cv -00271 -RCJ-VCF, Document 79 , filed on Sep . 6 ,
Case 2 : 18 - cv -01129 -RCJ-VCF Document 6 -4 Filed Aug. 9, 2018 ;          2018 , Motion for Leave to Amend /Correct [ 10 ] Amended Com
70 pages: United States District Court District of Nevada ; Exhibit          plaint, by Plaintiff Voip -Pal.com , Inc ., in Voip - Pal.com , Inc. V .
1 — War Department Field Manual for the Telephone Switchboard                 Verizon Wireless Services , LLC et al. ( 11 pages ).
Operating Procedure .                                                        Case No. 2 : 16 -cv -00271-RCJ-VCF, Document 79 - 1, filed on Sep . 6 ,
Case 2 :18 -cv -01129 - RCJ-VCF Document 6 -5 Filed Aug. 9 , 2018 ; 6        2018 , Exhibit to Motion for Leave to Amend / Correct [ 10 ] Amended
pages United States District Court District of Nevada; Exhibit
2 — Transcript of “ Telephone Technology - 1940s- USA ” .                    Complaint, by Plaintiff Voip - Pal.com , Inc ., in Voip -Pal.com , Inc. v .
Case 2 : 18 -cv -01129 -RCJ-VCF Document 6 -6 Filed Aug. 9 , 2018 ;          Verizon Wireless Services, LLC et al., namely , Third Amended
79 pages : United States District Court District of Nevada ; Exhibit         Complaint for Patent Infringement ( 148 pages ).
3 — Patent Owner 's Response (Paper 17 ) , IPR 2016 -01198.                  Case No : 2 : 18 -cv -01129 -RCJ-VCF, Document 12 , filed on Sep . 6 ,
Case 2 : 18 -cv -01129 -RCJ-VCF Document 6 -7 Filed Aug. 9 , 2018 ;          2018 , Motion for Leave to Amend /Correct Amended Complaint by
33 pages: United States District Court District of Nevada ; Exhibit          Plaintiff Voip - Pal.com , Inc., in Voip - Pal.com , Inc. V. AT & T Corp .
4 - Institution Decision (Paper 6 ), IPR2016 -01198 .                        ( 11 pages ).
Case 2 : 18 - CV -01129 -RCJ-VCF Document 6 -8 Filed Aug. 9 , 2018 ; 6       Case No : 2 : 18 - cv -01129 -RCJ- VCF, Document 12 - 1 , filed on Sep . 6 ,
pages : United States District Court District of Nevada ; Exhibit 5, 34      2018, Exhibit to Motion to Amend/Correct [ 3 ] Amended Complaint
pages: Institution Decision ( Paper 6 ), IPR2016 -01201 .                    by Plaintiff Voip -Pal.com , Inc ., in Voip - Pal.com , Inc. V. AT & T
Case 2 : 18 - cv - 01129 -RCJ-VCF, Document 14 , Filed Sep . 6 , 2018 ,      Corp ., namely, Third Amended Complaint for Patent Infringement
39 pages : United States District Court District of Nevada, Plaintiff        ( 147 pages ).
 Voip - Pal's Opposition to AT & T Corp ' s Motion to Dismiss Plain          Case No . 2 : 16 -cv -00271 -RCJ- VCF, Document 13 , filed Sep . 6 , 18 ,
tiff ' s Second Amended Complaint.                                           Motion to Strike [6 ] Motion to Dismiss , by Plaintiff Voip - Pal.com ,
Case 2 : 16 -cv -00271 -RCJ-VCF, Document 68 , Filed Aug. 9, 2018 ;          Inc ., in Voip -Pal.com , Inc. V. AT & T Corp . ( 15 pages ).
30 pages: United States District Court District of Nevada; Verizon           Case No . 2 : 16 -cv - 00271-RCJ- VCF, Document 80 , filed Sep . 6 ,
Wireless 's Motion to Dismiss Plaintiff 's Second Amended Com                2018 , Motion to Strike [68 ] Motion to Dismiss , by Plaintiff Voip
plaint.                                                                      Pal. com , Inc., in Voip -Pal. com , Inc . v . Verizon Wireless Services ,
Case 2 : 16 - cv - 00271-RCJ- VCF, Document 68 - 1 , Filed Aug. 9 , 2018 ,   LLC et al. (15 pages ).
225 pages: United States District Court District of Nevada ; Exhibit         Canadian Office Action dated Oct. 24 , 2018 for Canadian Patent
 A - Declaration of Megan S . Woodworth in Support of Verizon                Application No. CA 2,670 ,510 .
Wireless ' s Motion to Dismiss Plaintiff ' s Second Amended Com
plaint.                                                                      * cited by examiner
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 21 of 75


U . S . Patent                          Feb . 26 , 2019                                                                  Sheet 1 of 32                      US 10 ,218 ,606 B2




                                                                                           M
                                                                                                                                                                                1
                                                                                                                                                                                .
                                                                                                                                                                                FIG


                                                                                          w Gateway Gateway
      w                     UTA
                            Y
                                                                         w


                                                                             wx                 1




                                                                                                                                                      www



              ww                                                                                                                       Wws w                        WAN
                   WA
                                                                                                MUNAMAR




                                                                                                                                   www
                                                                                                                                                             LOGY
                                                                                                                                                                    NU    2102501
                                  112MR110esquaegset                                                 AN ER               woudou   wy




          w   wwwwwwwwwww


                                                   WAN                                                         KAKO       On


                                                                                                               ovo
                                                                                                                                                                          20
                                                                                                                                                                          0
                                                                                                                                                                          168
                                                                                                                                                                          .
                                                                                                                                                                          192

                                                                                                                                                                                    Vancouver
                                                        ,wyY2X45                                             *




                                                                                                             *




                                                                                  Conatrlo er                                                  4414




      AYYAAAYYAT YOU
                                                       AVVAAs'YNYANYAV                                       AWRyYdMVA
                                                                             AXXUNANNA
                  Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 22 of 75


U . S . Patent                                            Feb . 26 , 2019                               Sheet 2 of 32   US 10 ,218 ,606 B2




                                                                                                         – 71

                                                                 watnog
                                       wwwwwwwwwwww   w     ww




          24
          :
          4




                                 www




                                                                 0oCAKLIGYucUN
                                                                               X O C L S K A U 6
                                                                           ? KKKKKWWWWWWWWWWWAAA
                                                                                                 4 0
                                                                                                   *




                                                                                                   KW


                                                                                                     N a s r w
   WA R
          AVARA

                      xn9cosae                                   aw
                                                                          WA
                                                                                                                                     ARHA A SWALAN
                                                                                                                                     +
                                                                                                                                     *




                                                                                                                          ***ttt44


                                                                                                                          V




                                                                               FIG . 2
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 23 of 75


U . S . Patent         Feb. 26, 2019                          Sheet 3 of 32                                    US 10, 218 ,606 B2

                             SIP Invite Message
                         60m Caller 2001 1050 8667
                         62-              Callee 2001 ws1050 2222                               w




           64      Digest Parameters XXXXXXX
                        65.              Call ID FF10 @ 192.168.0 .20w




                 67.-- Www IP Address 192 . 168.0 .20
                          MAP83




                                               FIG . 3

                                                                                                              www.100
                                         Call Controller (14 )
                                           W                       wwwwwwwwwwwwwwwwwww
                                                   WWW




                                                   NNNNNNN
                                                                                         MAWY
                                  -
                                  MAKA
                                               WANNNNNN
                                                                                         119                  TO VM       w

         From Gateway              w




                                                                                         08 SIP To Phone
       NWTxxxx




             From er              112                        1/0
                                                                                         114 ToGateway
                                                                                                IN444444444444AWW   WWW




                                                             - D1NNNN
                                                                                         110 TO RC                  NYW




                                               FIG . 4
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 24 of 75


U . S . Patent                           Feb . 26 , 2019                Sheet 4 of 32                  US 10 ,218 ,606 B2


            Cal Controller Process
                                                                                                   mm.120

                                                                               NNNNNNNNNNNNNNNNN




                       y Party Invite                                                                       AR R
                            123
                     Establish Cal ID
                            126
         Wwwwwwwwwwwwwwwwwwwwwww                M




                                                    Www
                                                                                                            TEUAR
                                     W              w   wwwwwwwwww




                                   ANNNNN




                                                                     FIG . 5
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 25 of 75


U . S . Patent           Feb . 26 , 2019                Sheet 5 of 32                   US 10 ,218 ,606 B2




                             152.- mw Caller 2001 1050 8667
                             154.- Cailee 2001 1050 2222
                          156 -       Digest XXXXXXX
                          158mm Call ID FF10 @ 192.168.0.20
                                 160- Type Subscriber
                                                 FIG . 6



             kannawane    pory

                                                                                 200
                                                    U
                           d



                           o




                                        ww
                                                                   KOM
                                    wwwwwwwww




                                                                 LOWwwwwww   wwwwwwwwwwwwwwwwwwwwwwww



                                         RAMWN
                                           CELIN

                                                                             DOWwwWwwWwWWWWW
                                                                                                        VAT
            WANNA




            DB Response                                                       NANAW




                                                               216 Routing Message
                                                                             wwwwwwwww




                                                 FIG . 7
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 26 of 75


U . S . Patent            Feb . 26 , 2019               Sheet 6 of 32                                   US 10 ,218 ,606 B2


       250mm                                                    the   WWWWWWWWWWW




                                                                                                                                        Sum

                                              W




                     Ww                                                             wwww




                               End
                                                  win                                       Concurren            256


                                                                                                                                     yo od
                                                                                                                     BUAT




         nat
                               W
                                   *




                                   X
                                                            w




                                                                                       My
                                       *W W



      vyys




                                                                                       YKELY




               End
               WWW




     FIG . SA                                                                                            YUXLALAMU          N ANAAAAAAAAAAAAAAA
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 27 of 75


U . S . Patent                                            Feb. 26 , 2019                                                     Sheet 7 of 32                                       US 10 ,218 ,606 B2

                         WWWZzet




      269
                                                                                                                                                                             w

                                                                                                                                                                                                           SOM




                                              ~
                                              279          WWW

                                                                                                                                                                                                     Public
                                                                                                                                                                                                     System
                                                                                                                                                                                                     Call
                                                                                                                                                                                                     )              VW




       Fornmoatner
                          c




                                         Y
                                                               ent




                                                                       W    AXWX    ** ***
                                                                                                     ?ERA                                      www


                                                                                                                                                                                 YUL
                                                                                                                                                                                                w
                                                                                                                                                                  #




                              265
                              -
                              NY
                                     GYROUW                          TVm WMLAU               NDD,remove                                                                                             FIG
                                                                                                                                                                                                    .
                                                                                                                                                                                                    8B
                                          00000000000000000000440




                                                              H? ?                        as
                                                                                          type
                                                                                          call
                                                                                          Set
                                                                                                                       394
                                                                                                                       -                                 w
                                                                                                                                                         W




                                                                                                                                                         AVE


                                                                                                                                                                         W                           . www




                                                                                                                                                                                                    PSystem
                                                                                                                                                                                                     Call
                                                                                                                                                                                                      rivate

                         W
                                                                                                                                                                                       AM
                                                                                                                                                                                       W




                                                                                   SAMO                                                                                                rAr ow
                                                 382                                                                                                           tolocal
                                                                                                                                                               type
                                                                                                                                                               call
                                                                                                                                                               Set                                  End
      259
      _
                                                   Cal e
                                                                                                                                     WKORTAH                                       w Errardovuage954WYin




           W                                                                                                                   WWW
                                                                                                                                                     A

                                                                                                                                                     .




                                                                                                                                                                             402
                                                                                                                                                                                                    -
                                                                                                                                                                                                           MWALAM

                                                                                                                    primer                                                                                 *




                     bidengtifnesr                                                                   posmatrateda                    AD TA
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 28 of 75


U . S . Patent            Feb . 26 , 2019                        Sheet 8 of 32                      US 10 ,218 ,606 B2



                                                                              029
                                                                            espeitonitrid

                                                                                            W




                 ALAM N
                                 W2
                                 .W W

                 HA
                 -
                 *
                 +
                 (




                             YLEISTELYOVEL


                                        WWWWW




                                                                                                w
                                        Store address of
                                             WS
                                              A




                                                  90
                                                       o

                                                           000
                                                                   or
                                                                        X




                                        WWWWWW


                                                                            WWWWWWW




                                         abesseu 01 je
                                        WWW




                                                  WWWWWWWWWW




                                            FIG . 8C
   Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 29 of 75



U.S. Patent Feb.
     atent         Feb . 26 , 2019                  Sheet 9 of 32                     US 10 ,218 ,606 B2




                                  w
                                                                                 WA
                      NAVVA4 * 22222222222222xWWWW




                                                         Hanuman


                  VUM/AW.X
                                              WWW




                                                              turk
                                         222222




                                       NYWAY

                  TY

                                      Wwwwwwwwwwwwwwwwwwwwwwwwww
                                                         WWWWW


                                           Store TTL and



                 MALWKUR                             W




                                            considered ?
                                                          oV * * * *




                                                               PE
                                                                       OR : 18




                                      Send routing message
                                        wwwwwww




                                          FIG . 8D
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 30 of 75


U . S . Patent              Feb . 26 , 2019                    Sheet 10 of 32               US 10, 218 ,606 B2




            Dialing Profile for a User
                                                                 Scope



                 267 To
                                Local Area Codes 604,778
                                                     7

                                                                         3




                                                                  Assigned on Subscription



                 1
          WWWWWWWWWWWWWWwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww   w   w   w




                                                       284 63 70 74
                             258 -          Username 2001 1050 8667
                                 260            Domain spyvrdigifonica.com                      282
                                                     foodet
                                                     * bredt
                                                     2066
                                                                  011 286 288 280
                                                      206




    275m Maximum # of concurrent calls 5

                                                  FIG . 10
Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 31 of 75


  atent               Feb . 26 , 2019             Sheet 11 of 32              US 10 ,218 ,606 B2




           Y .
                 83             999   Lock
                                                     Subscriber
                                                          20




                                                    S?
                                                    ?o8
                                                    kg




                                             FIG . 11

         Calee Profile for London Subscriber
                                             CA
                                                                         KG

                                                     6




                                                               Waswohl
                                                               5


                                             FIG . 12
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 32 of 75


U . S . Patent     Feb . 26 , 2019         Sheet 12 of 32         US 10, 218 ,606 B2




             DID Bank Table Record Format
                 HAVAYALA                                     AWASAKTAN




                                                        2




                                            FIG . 13

                                                                          008
                                     ono
                                                        Subscriber
                           281- w Usernama 2001 1050 2222
                         272 - - User Domain Spyur digifonica.com
                                274 . DID 1 604 867 5309
                                                  283       287 289

                                            FIG . 14
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 33 of 75


U . S . Patent            Feb . 26 , 2019            Sheet 13 of 32                  US 10 ,218 ,606 B2




           Routing Message Format
                           Www


   354 - Supplier Prefix (optional
                            or
                                  ) Code identifying supplier traffic
                                                            *              K




                                                                           na




          362 . Time to Live (TTL) In seconds

                                                 FIG . 15

                                          000K
                                          *
                               X   90 W




                     440110624444 @ sp.ihr digifonica.com :it - 9999

                                                 FIG . 16
                                                                                from 370
                  Prefix to Supernode Table Record Format       M   X **




       3 / 44 -     Supernode Address IP address or fully qualified domain name
                                                 FIG . 17

                  Prefix to Supernode Table Record for Calgary Subscriber
                    Supernode Address sp.yyr digifonica.com
                                                 FIG . 18
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 34 of 75


U . S . Patent         Feb . 26 , 2019                         Sheet 14 of 32      US 10, 218 ,606 B2




                   MLXLXXL XXXL   XXXLLLLLLLLLLL




                                                    Number Sequence

                                                    Number Sequence


                                                     Same vicinity , this may not be necessary ).
      514    IDD                                   needed to dial a call FROM the country listed




             Example : Master List Record with Populated Fields
                                                   sec
                                                   acoso




                                                   tShmoaseh



                                            FIG . 20
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 35 of 75


U . S . Patent         Feb . 26 , 2019                  Sheet 15 of 32                       US 10 ,218 ,606 B2




                                                      Name code




                                                    FIG . 21
                 Telus Supplier Record
                                 ********* ** * *




                                                    FIG . 22
                 Shaw Suppiler Record
                                   ma                                 LALALUMNUNUL   VIVUN




                                                    FIG . 23
                 Sorint Supplier Record
                                                      2012 (Sprint)
             Prefix (optional)
                 w




             gues
              ise



                                                    FIG . 24
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 36 of 75


U . S . Patent                 Feb . 26 , 2019                        Sheet 16 of 32                                       US 10 ,218,606 B2

                8000                                          roy   50 06                                toos
                                                                                wwwwww


        497340116048675309072 .64. 39 .58 : 17I3600; 10 - 20 570
        4974 # 0116048675309 @ 73.65 .40.59 ; 101 3600 to - 30 -mmmm ....572
                           1     SO              EN                                     Seron   yo   2




                                            FIG . 25
       Call Block Table Record Format
                       *
                                                                            2




                                                                                  YYYYYYYYYYYYYYYYYYYYYYYYYYYYYY




           606                 Block Pattern PSTN compatible or Digifonica
                               33 34                              wy       #
                                            FIG . 26
       CallBlock Table Record for Calgary Callee
            +

                                   94                                               .




      604 . Username of Callee 2001 1050 2222
           606 - Block Pattern 2001 1050 8664
                                            FIG . 27

       Call Forwarding Table Record Format for Callee                                                              Tunni




      614 -- Username ofCallee Digifonica *
                                  SVAR                                                                                        Soo   KY




                                            FIG . 28
       Call Forwarding Table Record for Calgary CalleeYYYYY
                                                                                                 XXXXX          OX




      614mwww Username of Callee 2001 1050 2222

                                           FIG . 29
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 37 of 75


U . S . Patent                         Feb . 26 , 2019         Sheet 17 of 32                                  US
                                                                                                               US 1010 ,,41
                                                                                                                         218,606 B2




          Voicemail Table Record Format       wwwwwwwwwwwwww                                              AN




          628 -                Seconds to Volcemall time to wait before engaging voicemail
                                                     FIG . 30

          Voicemall Table Record for Calgary Callee


                                                     FIG . 31
                                                                wo
                                                                XXS   PUU




         Routing Message Buffer - Same Node
         WAAN                                                                EYLEMA


                                                                                             My
                  este cock
                                                                                   nos
                                                                                   mo
                   France xodod x0 0                                        Sy &
                                                                                         5
                                                                                         .
                                                                                                  2
                                                                                                      .




      654 -     ym .ywr.digifonica.com :20; 11 - 60
      656 -     SP yvr digifonica.com
                                                      FIG . 32
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 38 of 75


U . S . Patent             Feb . 26 , 2019                        Sheet 18 of 32         US 10 , 218,606 B2



                                   Start
                                                                                   Set TTL = 99999702


                     WWW                    wwwwwwwwwwwwwwwwwww




              712


                                                                                                ww728
                                    VIHMA
                                            wwwwwwwwwwww




       WATY                  Servicedetdunicepiele                                 Set TTL - 99999732
                 W


                      ONOSCONOLA
                                                                                    CEND


                                                  FIG . 33A
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 39 of 75


U . S . Patent                                    Feb . 26 , 2019                            Sheet 19 of 32                     US 10, 218 ,606 B2




                 account record funds bal                                                           N           Set TTL0 -             7 48

                                                                                     new
                                                                                                                    End
                                                                                                                  ???????????
                                                                                                                                M




                 WWWWWWWWWWWWWWWWWWWWWWWWWWY
                                                                                            AM



                                                  Cost/sec= 0 ?
                                                     0

                                                                                                              Set TTL - 99999754

                                                                             AN
                                                         Sarances
                                                                             obno

                                                                                    BUVOX
                                                                                            W
                 WWWWWWWWWWY




                                                                               YYYYY

                                                                                            OSU
                  * ** *** *       * *   * ** *   * * 1 * 111 *     4   1*




                               W         4



                 wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww




                                                                                                                   FIG . 33B
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 40 of 75


U . S . Patent                                  Feb . 26 , 2019     Sheet 20 of 32                   US 10, 218 ,606 B2



                                                                                                      417of
        Subscriber Bundle Table Record
      * *      * ** ** *   * * *** * **                                    WWWWWWWWWWWWWWYM




                                                        FIG . 34

            Subscriber Bundle Record for Vancouver Caller
      VYYYYYYYYYYYYY
                                                                              3848

                                          708      Username 2001 1050 8667

                                                        FIG . 35

             33933




                                                                                          So ox th


                                                        FIG . 36

        Bundle Override Record for Located ML_ ID
                                                WWW          WWWWWWWWWWWWWWWWWWWWWWWW
                                                                                                         11
                                                                                                          .
                                                                                                              726
                    716 - MLIO 1019


                                                       FIG . 37
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 41 of 75


U . S . Patent                       Feb . 26 , 2019                                      Sheet 21 of 32                  US 10 ,218 ,606 B2




           Subscriber Account Table Record
         AKKUKA   K   AMAS   *** *   * *** ** * * *** ** **   * ** **   *        *             LLLLLLLLLLLLIMIYIK   HVV




         742 -                       Free time balance integer representing # of free seconds
                                                                            FIG . 38

                                                                                                                            E.   744
                                 738 - pin Username 2001 1050 8667
                                                                            4.
                                                                                     so




                                                                            FIG . 39
     Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 42 of 75


U . S . Patent             F eb . 26 , 2019                            Sheet 22 of 32   US 10 ,218 ,606 B2




                 wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww          wwwwwww




                                                           ch akel n




                                                Remainder>07



                                                                                           MAULYRN
                                                   Cando WW




                                                FIG . 40          *
     Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 43 of 75


U . S . Patent                                  F eb . 26 , 2019                                Sheet 23 of 32           US 10 ,218,606 B2



                                               TELE
                                                                                                                                              10:

                 THEN
                          Look for special                                                        W




                                                                                                  AKRO
                                                            Irene

                erwehr
                          RR               Y   wx                    A
                                                                                                  w
                                                                             AwMLAw Aw Aw Aw
                                                                              SA
                                                                              +
                                                                              *




                                                      MWM           ULILLA


                                                                                                                                                    cock
                                                                                                                                                    sont


                               1134                                                                              wwwwwwwwwwwwwwwwwwwww


                   e
                         wn

       anamum


                                      $
                                      92




                562 Set override - contents ofmarkup value field of located record                                                       o
                                                                                                                                         Xo


                                                      oe cale-teles cerowane                             Www




                FIG .41                                                                        CEMO
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 44 of 75


U . S . Patent       Feb . 26 , 2019            Sheet 24 of 32   US 10, 218 ,606 B2




       System Operator Special Rates Table Record




                                        FIG . 42
                                           th




                                                                        ft
                                                                    e



       System Operator Special Rates Table Recard for Klondike
                                  1




                             wieoor
                                 20 0



                                        FIG . 43
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 45 of 75


U . S . Patent         Feb . 26 , 2019        Sheet 25 of 32   US 10 , 218,606 B2




                                                                 um



                                   Suos


                                          FIG . 44

         System Operator Markup Table Record for the Reseller Klondike
                  DO 4028                            JO




                                  So se
                       814 .        Inc2 6
                                          FIG . 45

         System Operator Markup Table Record

                       812 -       Inct 30

                                          FIG . 46
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 46 of 75


U . S . Patent                 Feb . 26 , 2019                                            Sheet 26 of 32                                                    US 10 ,218 ,606 B2



       Reseller SpecialDestinations Table Record
       Nu


            -   ?
                                   Moto       XXX       XXXX
                        ??????????????????????????????????????????????




                                                               FIG . 47
                                                                                                                                                                                          161



       Reseller Special Destinations Table Record for the Reseller Klondike
                                                                         wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww    w wwwwwwwwwwwwww   * * * * * * ** * * * *   www.




                                                              FIG . 48
       Reseller 0Global
                 0
                    9

                        Markup
                         1     Table Record                                                                             ????????????????




                                                                            cea museentcents
                        898
                                                              FIG . 49
       Reseller Global Markup Table Record for the Reseller Klondike
                                               Y .




                                      A


                               38888
                                          Coro                                  ba
                                                                                ?




                                                               FIG . 50
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 47 of 75


U . S . Patent       Feb . 26 , 2019   Sheet 27 of 32   US 10, 218 ,606 B2




     SIP Bye Message


                                 FIG . 51


     SIP Bye Message

                 S




                                 FIG . 52
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 48 of 75


U . S . Patent     Feb . 26 , 2019          Sheet 28 of 32                                                US 10, 218 ,606 B2



                                     SIP BY @ Message



                                                              Y   *   wwwwwwwwww   wwww




                   Copy Acet Stop Time from Call Timer

                  Calculate Communication Session Time
                            Call Stoo - Call Start)
                     & store in RC Cal Stop msg buffer
                 WWWWWWWWWWWWWWWWWWWW            wwwwwwwwwwwwwwwwwwww



                                                                                              om
                                                                                                             917
                     * *   *                     21. 11   .               wwwwwwwwwwwwwwwwwwww



                               Copy route from call log                                             1918
                                                                                                    God




                               Send RC Stop msg to RC
                                                                                               ZE




                               Send Bye msg to Callee
                               www            MAY                             W    wwwwwwwwwwwwww
                                                                                                    1922
                                           End
                                      FIG . 53
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 49 of 75


U . S . Patent           Feb . 26 , 2019   Sheet 29 of 32      US 10 ,218 ,606 B2




      RC Call Stop Message
                       wwwwwwwww             WWWWWWWWWWWzmaz




                                     TY




                                       FIG . 54

       RC Call Stop Message for Calgary Called
                 988




                                       FIG . 55
                                             Ro
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 50 of 75


U . S . Patent     Feb . 26 , 2019       Sheet 30 of 32                 US 10 ,218 ,606 B2



                   ????? ? ? ???.
                   RC STOP CALL MSG .

                                                       **




                       Session time se               Set chargeable time- Inci


            SP       CommSession                4
                                                            * * *




                                                       WWWWWW              wwwww




                                                    W CommSessionTime -Remainder MW

                                                                10:20




                               Wyry
                                         WIVT
                              FIG . 56A
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 51 of 75


U . S . Patent             Feb . 26 , 2019                                          Sheet 31 of 32                        US 10 ,218 ,606 B2


                 WWWWWWW                                           WWWWWWWWWWWWWWWWWWWWWWWWYYYYYYYYYYYYYYYYY


                                                                                                   4
                                 2                                             34




                 wwwwwwwwwwwwwwww              w




          wany                                           c ost/sec                            YYYYYYYYYYYYYYYYYYYYYYYYY
                                                                                                                                AAAAA
                                                                                                                                +




                                                                                                                                AA
                                                                                                                                F




                                                                                                                                IN




                     W           WWWWWWWWWW              *   ** * * *




                                                   WWWWWWW


                                                                                              XX




                           WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwYYYYYYYY




          980    w
          qon            System Operator Cost - Sys Op Cost/sec
                     WWW




                     111111111   NNNNNNNNNNNNNNNNNNNNN




          992              Add System Operator Cost to Sys Op
                             VVVVV




                                                                        wwwwwwwwww




                                                                                    FIG . 56B
    Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 52 of 75


U .S . Patent                  Feb. 26 ,2019            Sheet 32 of 32         US 10,218,606 B2




                                                     FIG . 57


         A




                                                     FIG . 58


        System Operator Accounts Table Record
     996mw System Operator balance accumulated balance of charges

                                                     FIG . 59

                                       Accoun
                                                                S        200
       wwwwwwwwwwwwwwwWWW   WWWWWWWAAALAAANWwwwser

     996 - System Operator balance $1000.02

                                                     FIG . 60
          Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 53 of 75


                                                      US 10 ,218 ,606 B2
      PRODUCING ROUTING MESSAGES FOR                                      to initiation of a call by a calling subscriber, receiving a
           VOICE OVER IP COMMUNICATIONS                                 caller identifier and a callee identifier. The process also
                                                                        involves using call classification criteria associated with the
   This application is a continuation of U .S . application Ser. caller identifier to classify the call as a public network call
No . 15 /730 ,600 , filed Oct. 11 , 2017 , which is a continuation 5 or a private network call. The process further involves
of U . S . application Ser. No. 15 / 396 ,344 , filed Dec . 30 , 2016 , producing a routing message identifying an address , on the
now U . S . Pat. No. 9,813 ,330 , which is a continuation of U .S . private network , associated with the callee when the call is
application Ser. No. 14 /877 ,570 , filed Oct. 7 , 2015 , now U .S .  classified as a private network call. The process also
Pat. No . 9 .537 , 762, which is a continuation of U .S . appli - involves producing a routing message identifying a gateway
cation Ser. No. 13 / 966 ,096 , filed Aug. 13 , 2013 . now U . S . 10 to the public network when the call is classified as a public
Pat. No. 9, 179 ,005, which is a continuation of U . S . appli network          call .
                                                                         The process may involve receiving a request to establish
cation Ser. No. 12 /513 , 147, filed Mar. 1 , 2010 , now U . S . Pat.
No. 8 ,542 ,815 , which is a national phase entry of PCT)                 aa call
                                                                             call, frombya the
                                                                                           call controller in communication with a caller
                    filed Nov
CA2007/001956 , filed     Nov .. 11., 2007
                                      2007., which
                                             which claims
                                                   claims priority
                                                          priority        identified
                                                                           ide                 callee identifier .
to U . S . Provisional Application No. 60 /856 .212 . filed Nov. 15 Using the call classification criteria may involve search
2 . 2006 , all of which are incorporated by reference in their     ing a database to locate a record identifying calling attributes
entirety .                                                         associated with a caller identified by the caller identifier.
                                                                            Locating a record may involve locating a caller dialing
          BACKGROUND OF THE INVENTION                                   profile comprising a username associated with the caller, a
                                                                     20 domain associated with the caller, and at least one calling
                       Field of Invention                                 attribute .
                                                                             Using the call classification criteria may involve compar
   This invention relates to voice over IP communications                 ing calling attributes associated with the caller dialing
and methods and apparatus for routing and billing.                        profile with aspects of the callee identifier.
                                                                     25      Comparing may involve determining whether the callee
                Description of Related Art                       identifier includes a portion that matches an IDD associated
                                                                 with the caller dialing profile.
  Internet protocol (IP ) telephones are typically personal         Comparing may involve determining whether the callee
computer (PC ) based telephones connected within an IP           identifier includes a portion that matches an NDD associated
network , such as the public Internet or a private network of 30 with the caller dialing profile .
a large organization . These IP telephones have installed           Comparing may involve determining whether the callee
" voice -over-IP ” (VoIP ) software enabling them to make and             identifier includes a portion that matches an area code
receive voice calls and send and receive information in data              associated with the caller dialing profile .
and video formats.                                                          Comparing may involve determining whether the callee
   IP telephony switches installed within the IP network 35 identifier has a length within a range specified in the caller
enable voice calls to be made within or between IP networks,              dialing profile .
and between an IP network and a switched circuit network                     The process may involve formatting the callee identifier
(SCN ), such as the public switched telephone network                     into a pre -defined digit format to produce a re - formatted
( PSTN ) . If the IP switch supports the Signaling System 7 callee identifier.
( SS7 ) protocol, the IP telephone can also access PSTN 40 Formatting may involve removing an international dialing
databases.                                                  digit from the callee identifier, when the callee identifier
   The PSTN network typically includes complex network                    begins with a digit matching an international dialing digit
nodes that contain all information about a local calling                  specified by the caller dialing profile associated with the
service area including user authentication and call routing.              caller.
 The PSTN network typically aggregates all information and 45 Formatting may involve removing a national dialing digit
traffic into a single location or node, processes it locally and from the callee identifier and prepending a caller country
then passes it on to other network nodes , as necessary, by code to the callee identifier when the callee identifier begins
maintaining route tables at the node. PSTN nodes are                      with a national dialing digit.
redundant by design and thus provide reliable service , but if              Formatting may involve prepending a caller country code
a node should fail due to an earthquake or other natural 50 to the callee identifier when the callee identifier begins with
disaster, significant, if not complete service outages can                digits identifying an area code specified by the caller dialing
occur, with no other nodes being able to take up the load .               profile .
   Existing VoIP systems do not allow for high availability          Formatting may involve prepending a caller country code
and resiliency in delivering Voice Over IP based Session         and an area code to the callee identifier when the callee
Initiation Protocol (SIP ) Protocol service over a geographi- 55 identifier has a length thatmatches a caller dialing number
cally dispersed area such as a city, region or continent. Most format specified by the caller dialing profile and only one
resiliency originates from the provision of IP based tele- area code is specified as being associated with the caller in
phone services to one location or a small number of loca         the caller dialing profile.
tions such as a single office or network of branch offices .         The process may involve classifying the call as a private
                                                              60 network call when the re - formatted callee identifier identi
             SUMMARY OF THE INVENTION                             fies a subscriber to the private network . The process may
                                                                 involve determining whether the callee identifier complies
   In accordance with one aspect of the invention , there is with a pre- defined username format and if so , classifying the
provided a process for operating a call routing controller to             call as a private network call.
facilitate communication between callers and callees in a 65                 The process may involve causing a database of records to
system comprising a plurality of nodes with which callers                 be searched to locate a direct in dial (DID ) bank table record
and callees are associated . The process involves, in response            associating a public telephone number with the reformatted
            Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 54 of 75


                                                      US 10 ,218 ,606 B2
callee identifier and if the DID bank table record is found ,       a plurality of nodes with which callers and callees are
classifying the call as a private network call and if a DID         associated . The apparatus includes receiving provisions for
bank table record is not found , classifying the call as a public   receiving a caller identifier and a callee identifier, in
network call.                                                response to initiation of a call by a calling subscriber. The
   Producing the routing message identifying a node on the 5 apparatus also includes classifying provisions for classifying
private network may involve setting a callee identifier in   the call as a private network cal or a public network call
response to a username associated with the DID bank table           according to call classification criteria associated with the
record .                                                        caller identifier. The apparatus further includes provisions
   Producing the routing message may involve determining        for producing a routing message identifying an address , on
whether a node associated with the reformatted callee iden - 10 the private network , associated with the callee when the call
tifier is the same as a node associated the caller identifier   is classified as a private network call . The apparatus also
   Determining whether a node associated with the refor       includes provisions for producing a routing message iden
matted callee identifier is the same as a node associated the tifying a gateway to the public network when the call is
caller identifier may involve determining whether a prefix of classified as a public network call.
the re -formatted callee identifier matches a corresponding 15 The receiving provisions may be operably configured to
prefix of a username associated with the caller dialing             receive a request to establish a call, from a call controller in
profile .                                                           communication with a caller identified by the callee identi
  When the node associated with the caller is not the same fier.
as the node associated with the callee , the process involves      The apparatus may further include searching provisions
producing a routing message including the caller identifier, 20 for searching a database including records associating call
the reformatted callee identifier and an identification of a        ing attributes with subscribers to the private network to
private network node associated with the callee and com -           locate a record identifying calling attributes associated with
municating the routing message to a call controller.                a caller identified by the caller identifier.
   When the node associated with the caller is the same as             The recordsmay include dialing profiles each including a
the node associated with the callee , the process involves 25       username associated with the subscriber, an identification of
determining whether to perform at least one of the follow -         a domain associated with the subscriber , and an identifica
ing : forward the call to another party , block the call and        tion of at least one calling attribute associated with the
direct the caller to a voicemail server associated with the subscriber.
callee .                                                       The call classification provisions may be operably con
   Producing the routing message may involve producing a 30 figured to compare calling attributes associated with the
routing message having an identification of at least one of         caller dialing profile with aspects of the callee identifier.
the callee identifier, an identification of a party to whom the    The calling attributes may include an international dialing
call should be forwarded and an identification of a voicemail   digit and call classification provisions may be operably
server associated with the callee .                             configured to determine whether the callee identifier
   The process may involve communicating the routing 35 includes a portion that matches an IDD associated with the
message to a call controller .                                  caller dialing profile.
   Producing a routing message identifying a gateway to the            The calling attributes may include an national dialing
public network may involve searching a database of route            digit and the call classification provisions may be operably
records associating route identifiers with dialing codes to         configured to determine whether the callee identifier
find a route record having a dialing code having a number 40 includes a portion that matches an NDD associated with the
pattern matching at least a portion of the reformatted callee       caller dialing profile .
identifier.                                                            The calling attributes may include an area code and the
   The process may involve searching a database of supplier         call classification provisions may be operably configured to
records associating supplier identifiers with the route iden -      determine whether the callee identifier includes a portion
tifiers to locate at least one supplier record associated with 45 that matches an area code associated with the caller dialing
the route identifier associated with the route record having a      profile .
dialing code having a number pattern matching at least a                The calling attribute may include a number length range
portion of the reformatted callee identifier.                       and the call classification provisions may be operably con
   The process may involve loading a routingmessage buffer           figured to determine whether the callee identifier has a
with the reformatted callee identifier and an identification of 50 length within a number length range specified in the caller
specific routes associated respective ones of the supplier          dialing profile .
records associated with the route record and loading the               The apparatus may further include formatting provisions
routing message buffer with a time value and a timeout              for formatting the callee identifier into a pre -defined digit
value .                                                             format to produce a re - formatted callee identifier.
   The process may involve communicating a routing mes - 55           The formatting provisions may be operably configured to
sage involving the contents of the routing message buffer to        remove an international dialing digit from the callee iden
a call controller.                                                  tifier, when the callee identifier begins with a digit matching
   The process may involve causing the dialing profile to           an international dialing digit specified by the caller dialing
include a maximum concurrent call value and a concurrent            profile associated with the caller .
call count value and causing the concurrent call count value 60        The formatting provisions may be operably configured to
to be incremented when the user associated with the dialing         remove a national dialing digit from the callee identifier and
profile initiates a call and causing the concurrent call count      prepend a caller country code to the callee identifier when
value to be decremented when a call with the user associated        the callee identifier begins with a national dialing digit .
with the dialing profile is ended .                                    The formatting provisions may be operably configured to
   In accordance with another aspect of the invention , there 65 prepend a caller country code to the callee identifier when
is provided a call routing apparatus for facilitating commu-        the callee identifier begins with digits identifying an area
nications between callers and callees in a system comprising        code specified by the caller dialing profile .
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 55 of 75


                                                     US 10 ,218,606 B2
   The formatting provisions may be operably configured to                The apparatus further includes a routing message buffer
prepend a caller country code and area code to the callee              and provisions for loading the routing message buffer with
identifier when the callee identifier has a length thatmatches the reformatted callee identifier and an identification of
a caller dialing number format specified by the caller dialing specific routes associated respective ones of the supplier
profile and only one area code is specified as being associ- 5 records associated with the route record and loading the
ated with the caller in the caller dialing profile.            routing message buffer with a time value and a timeout
   The classifying provisionsmay be operably configured to value .
classify the call as a private network call when the re           The apparatus further includes provisions for communi
formatted callee identifier identifies a subscriber to the     cating  a routing message including the contents of the
private network .                                              routing message  buffer to a call controller.
   The classifying provisionsmay be operably configured to                The apparatus further includes means for causing said
classify the call as a private network call when the callee            dialing profile to include a maximum concurrent call value
identifier complies with a pre - defined username format .
   The apparatus may further include searching provisions and a concurrent call count value and for causing said
for searching a database of records to locate a direct inndial
                                                           dial 1515 con
                                                                     concurrent call count value to be incremented when the user
(DID ) bank table record associating a public telephone associated with said dialing profile initiates a call and for
number with the reformatted callee identifier and the clas - causing said concurrent call count value to be decremented
sifying provisions may be operably configured to classify              when a call with said user associated with said dialing profile
the call as a private network call when the DID bank table             is ended .
record is found and to classify the call as a public network 20 In accordance with another aspect of the invention , there
call when a DID bank table record is not found                 is provided a data structure for access by an apparatus for
   The private network routing message producing provi -               producing a routing message for use by a call routing
sions may be operably configured to produce a routing                  controller in a communications system . The data structure
message having a callee identifier set according to a user             includes dialing profile records comprising fields for asso
name associated with the DID bank table record .                    25 ciating with respective subscribers to the system , a sub
   The private network routing message producing provi-                scriber user name, direct- in -dial records comprising fields
sions may be operably configured to determine whether a                for associating with respective subscriber usernames, a user
node associated with the reformatted callee identifier is the          domain and a direct-in -dial number, prefix to node records
same as a node associated the caller identifier.                       comprising fields for associating with at least a portion of the
   The private network routing provisions may include pro - 30 respective subscriber usernames, a node address of a node in
visions for determining whether a prefix of the re - formatted the system , whereby a subscriber name can be used to find
callee identifier matches a corresponding prefix of a user-            a user domain , at least a portion of the a subscriber name can
name associated with the caller dialing profile .                      be used to find a node with which the subscriber identified
   The private network routing message producing provi-                by the subscriber name is associated , and a user domain and
sions may be operably configured to produce a routing 35 subscriber name can be located in response to a direct - in
message including the caller identifier, the reformatted               dial number.
callee identifier and an identification of a private network              In accordance with another aspect of the invention , there
node associated with the callee and to communicate the                 is provided a data structure for access by an apparatus for
routing message to a call controller .                                 producing a routing message for use by a call routing
   The private network routing message producing provi- 40 controller in a communications system . The data structure
sions may be operably configured to perform at least one of            includes master list records comprising fields for associating
the following forward the call to another party , block the call       a dialing code with respective master list identifiers and
and direct the caller to a voicemail server associated with the        supplier list records linked to master list records by the
callee, when the node associated with the caller is the same  master list identifiers , said supplier list records comprising
as the node associated with the callee .                   45 fields for associating with a communications services sup
   The provisions for producing the private network routing plier , a supplier id , a master list id , a route identifier and a
message may be operably configured to produce a routing                billing rate code, whereby communications services suppli
message having an identification of at least one of the callee        e rs are associated with dialing codes , such that dialing codes
identifier, an identification of a party to whom the call should       can be used to locate suppliers capable of providing a
be forwarded and an identification of a voicemail server 50 communications link associated with a given dialing code .
associated with the callee .                                              In accordance with another aspect of the invention , there
   The apparatus further includes provisions for communi -             is provided a method for determining a time to permit a
cating the routing message to a call controller.                       communication session to be conducted . The method
   The provisions for producing a public network routing               involves calculating a cost per unit time, calculating a first
message identifying a gateway to the public network may 55 time value as a sum of a free time attributed to a participant
include provisions for searching a database of route records           in the communication session and the quotient of a funds
associating route identifiers with dialing codes to find a route       balance held by the participant to the cost per unit time value
record having a dialing code having a number pattern                   and producing a second time value in response to the first
matching at least a portion of the reformatted callee identi -         time value and a billing pattern associated with the partici
fier.                                                               60 pant, the billing pattern including first and second billing
   The apparatus further includes provisions for searching a           intervals and the second time value being the time to permit
database of supplier records associating supplier identifiers          a communication session to be conducted .
with the route identifiers to locate at least one supplier record         Calculating the first time value may involve retrieving a
associated with the route identifier associated with the route         record associated with the participant and obtaining from the
record having a dialing code having a number pattern 65 record at least one of the free time and the funds balance .
matching at least a portion of the reformatted callee identi -            Producing the second time value may involve producing
fier.                                                                  a remainder value representing a portion of the second
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 56 of 75


                                                    US 10 ,218 ,606 B2
billing interval remaining after dividing the second billing           The instructions may include instructions for directing the
interval into a difference between the first time value and the     processor circuit to produce the second time value comprises
 first billing interval.                                       setting a difference between the first time value and the
   Producing the second time value may involve setting a       remainder as the second time value. The instructions may
difference between the first time value and the remainder as 5 include instructions for directing the processor circuit to set
the second time value .                                        the second time value to zero when the remainder is greater
   The method may further involve setting the second time than zero and the first time value is less than the free time
value to zero when the remainder is greater than zero and the      associated with the participant.
first time value is less than the free time associated with the       The instructions for directing the processor circuit to
participant.                                                    10 calculate the cost per unit time may include instructions for
  Calculating the cost per unit timemay involve locating a          directing the processor circuit to locate a record in a data
record in a database, the record comprising a markup type           base , the record comprising a markup type indicator, a
indicator, a markup value and a billing pattern and setting a       markup value and a billing pattern and set a reseller rate
reseller rate equal to the sum of the markup value and the    equal to the sum of the markup value and the buffer rate .
buffer rate .                                              15   The instructions for directing the processor circuit to
  Locating the record in a database may involve locating at         locate the record in a database may include instructions for
least one of a record associated with a reseller and a route        directing the processor circuit to locate at least one of a
associated with the reseller, a record associated with the          record associated with a reseller and a route associated with
reseller and a default reseller markup record .                     the reseller , a record associated with the reseller , and a
  Calculating the cost per unit time value further may 20 default reseller markup record . The instructions for directing
involve locating at least one of an override record specifying the processor circuit to calculate the cost per unit time value
a route cost per unit time amount associated with a route           may further include instructions for directing the processor
associated with the communication session , a reseller record       circuit to locate at least one of an override record specifying
associated with a reseller of the communications session , the      a route cost per unit time amount associated with a route
reseller record specifying a reseller cost per unit time 25 associated with the communication session , a reseller record
associated with the reseller for the communication session ,        associated with a reseller of the communications session , the
a default operator markup record specifying a default cost          reseller record specifying a reseller cost per unit time
per unit time.                                                      associated with the reseller for the communication session ,
   The method may further involve setting as the cost per a default operator markup record specifying a default cost
unit time the sum of the reseller rate and at least one of the 30 per unit time.
route cost per unit time, the reseller cost per unit time and        The instructionsmay include instructions for directing the
the default cost per unit time.                                     processor circuit to set as the cost per unit time the sum of
   The method may further involve receiving a communi-              the reseller rate and at least one of the route cost per unit
cation session time representing a duration of the commu-           time, the reseller cost per unit time and the default cost per
nication session and incrementing a reseller balance by the 35 unit time.
product of the reseller rate and the communication session             The instructionsmay include instructions for directing the
time.                                                               processor circuit to receive a communication session time
   The method may further involve receiving a communi               representing a duration of the communication session and
cation session time representing a duration of the commu-           increment a reseller balance by the product of the reseller
nication session and incrementing a system operator balance 40 rate and the communication session time.
by a product of the buffer rate and the communication                  The instructions may include instructions for directing the
session time.                                                       processor circuit to receive a communication session time
   In accordance with another aspect of the invention , there       representing a duration of the communication session and
is provided an apparatus for determining a time to permit a         increment a system operator balance by a product of the
communication session to be conducted . The apparatus 45 buffer rate and the communication session time.
includes a processor circuit , a computer readable medium              In accordance with another aspect of the invention , there
coupled to the processor circuit and encoded with instruc -         is provided a process for attributing charges for communi
tions for directing the processor circuit to calculate a cost per   cations services. The process involves determining a first
unit time for the communication session , calculate a first         chargeable time in response to a communication session
time value as a sum of a free time attributed to a participant 50   time and a pre -defined billing pattern , determining a user
in the communication session and the quotient of a funds            cost value in response to the first chargeable time and a free
balance held by the participant to the cost per unit time value     time value associated with a user of the communications
and produce a second time value in response to the first time       services, changing an account balance associated with the
value and a billing pattern associated with the participant,        user in response to a user cost per unit time. The process may
the billing pattern including first and second billing intervals 55 further involve changing an account balance associated with
and the second time value being the time to permita                a reseller of the communications services in response to a
communication session to be conducted .                            reseller cost per unit time and the communication session
   The instructionsmay include instructions for directing the time and changing an account balance associated with an
processor circuit to retrieve a record associated with the operator of the communications services in response to an
participant and obtain from the record at least one of the free 60 operator cost per unit time and the communication session
time and the funds balance .                                        time.
   The instructions may include instructions for directing the        Determining the first chargeable time may involve locat
processor circuit to produce the second time value by               ing at least one of an override record specifying a route cost
producing a remainder value representing a portion of the           per unit time and billing pattern associated with a route
second billing interval remaining after dividing the second 65 associated with the communication session , a reseller record
billing interval into a difference between the first time value associated with a reseller of the communications session , the
and the first billing interval.                                 reseller record specifying a reseller cost per unit time and
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 57 of 75


                                                    US 10 ,218,606 B2
                                                                                                   10
billing pattern associated with the reseller for the commu -         record specifying a route cost per unit time and billing
nication session and a default record specifying a default          pattern associated with a route associated with the commu
cost per unit time and billing pattern and setting as the            nication session , a reseller record associated with a reseller
pre -defined billing pattern the billing pattern of the record      of the communications session, the reseller record specify
located . The billing pattern of the record located may 5 ing a reseller cost per unit time and billing pattern associated
involve a first billing interval and a second billing interval. with the reseller for the communication session and a default
  Determining the first chargeable timemay involve setting      record specifying a default cost per unit time and billing
the first chargeable time equal to the first billing interval   pattern and instructions for setting as the pre -defined billing
when the communication session time is less than or equal           pattern the billing pattern of the record located . The billing
to the first billing interval.                                    10 pattern of the record located may include a first billing
  Determining the first chargeable time may involve pro -            interval and a second billing interval.
ducing a remainder value representing a portion of the                  The instructions for causing the processor circuit to
second billing interval remaining after dividing the second         determine the first chargeable time may include instructions
billing interval into a difference between communication             for directing the processor circuit to set the first chargeable
session time and the first interval when the communication 15 time equal to the first billing interval when the communi
session time is greater than the communication session time          cation session time is less than or equal to the first billing
and setting the first chargeable time to a difference between        interval.
the communication session time and the remainder when the              The instructions for causing the processor circuit to
remainder is greater than zero and setting the first chargeable      determine the first chargeable timemay include instructions
time to the communication session time when the remainder 20 for producing a remainder value representing a portion of
is not greater than zero .                                          the second billing interval remaining after dividing the
    The process may further involve determining a second            second billing interval into a difference between communi
chargeable time in response to the first chargeable time and         cation session time and the first interval when the commu
the free time value associated with the user of the commu           nication session time is greater than the communication
nications services when the first chargeable time is greater 25 session time and instructions for causing the processor
than or equal to the free time value associated with the user   circuit to set the first chargeable time to a difference between
of the communications services .                                the communication session timeand the remainder when the
  Determining the second chargeable time may involve                 remainder is greater than zero and instructions for causing
setting the second chargeable time to a difference between           the processor circuit to set the first chargeable time to the
the first chargeable time.                                30 communication session time when the remainder is not
   The process may further involve resetting the free time greater than zero .
value associated with the user to zero when the first charge            The instructions may further include instructions for
able time is greater than or equal to the free time value            causing the processor circuit to determine a second charge
associated with the user of the communications services.     able time in response to the first chargeable time and the free
   Changing an account balance associated with the user 35 time value associated with the user of the communications
may involve calculating a user cost value in response to the services when the first chargeable time is greater than or
second chargeable time and the user cost per unit time.              equal to the free time value associated with the user of the
   The process may further involve changing a user free cost         communications services.
balance in response to the user cost value.                             The instructions for causing the processor circuit to
   The process may further involve setting the user cost to 40 determine the second chargeable time may include instruc
zero when the first chargeable time is less than the free time tions for causing the processor circuit to set the second
value associated with the user.                                chargeable time to a difference between the first chargeable
   The process may further involve changing a user free time         time.
balance in response to the first chargeable time.                       The instructions may further include instructions for
  In accordance with another aspect of the invention , there 45 causing the processor circuit to reset the free time value
is provided an apparatus for attributing charges for commu-          associated with the user to zero when the first chargeable
nications services . The apparatus includes a processor cir -      time is greater than or equal to the free time value associated
cuit, a computer readable medium in communication with             with the user of the communications services .
the processor circuit and encoded with instructions for               The instructions for causing the processor circuit to
directing the processor circuit to determine a first chargeable 50 change an account balance associated with the user may
time in response to a communication session time and a               include instructions for causing the processor circuit to
pre -defined billing pattern , determine a user cost value in        calculate a user cost value in response to the second charge
response to the first chargeable time and a free time value         able time and the user cost per unit time.
associated with a user of the communications services,                 The instructions may further include instructions for
change an account balance associated with the user in 55 causing the processor circuit to change a user free cost
response to a user cost per unit time.                              balance in response to the user cost value .
   The instructions may further include instructions for                The instructions may further include instructions for
changing an accountbalance associated with a reseller of the         causing the processor circuit to set the user cost to zero when
communications services in response to a reseller cost per          the first chargeable time is less than the free time value
unit time and the communication session time and changing 60 associated with the user.
an account balance associated with an operator of the                  The instructions may further include instructions for
communications services in response to an operator cost per         causing the processor circuit to change a user free time
unit time and the communication session time.                       balance in response to the first chargeable time.
   The instructions for directing the processor circuit to             In accordance with another aspect of the invention , there
determine the first chargeable time may further include 65 is provided a computer readable medium encoded with
instructions for causing the processor circuit to communi-           codes for directing a processor circuit to execute one or more
cate with a database to locate at least one of an override           of the methods described above and/ or variants thereof .
            Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 58 of 75


                                                       US 10 ,218 ,606 B2
                                                                                                        12
     Other aspects and features of the present invention will                FIG . 25 is a schematic representation of a routing mes
become apparent to those ordinarily skilled in the art upon               sage, held in a routing message buffer, identifying to the
review of the following description of specific embodiments               controller a plurality of possible suppliers that may carry the
of the invention in conjunction with the accompanying                     call;
figures .                                                                    FIG . 26 is a tabular representation of a call block table
                                                                          record ;
        BRIEF DESCRIPTION OF THE DRAWINGS                                    FIG . 27 is a tabular representation of a call block table
   In drawings which illustrate embodiments of the inven                  record for the Calgary callee ;
                                                                            FIG . 28 is a tabular representation of a call forwarding
tion ,                                                               10
                                                                          table record ;
     FIG . 1 is a block diagram of a system according to a first             FIG . 29 is a tabular representation of a call forwarding
embodiment of the invention ;                                             table record specific for the Calgary callee ;
   FIG . 2 is a block diagram of a caller telephone according
to the first embodiment of the invention ;                       FIG . 30 is a tabular representation of a voicemail table
   FIG . 3 is a schematic representation of a SIP invite 15 record specifying voicemail parameters to enable the caller
message transmitted between the caller telephone and a        to leave a voicemail message for the callee ;
controller shown in FIG . 1 ;                                    FIG . 31 is a tabular representation of a voicemail table
   FIG . 4 is a block diagram of a call controller shown in   record specific to the Calgary callee ;
FIG . 1 ;                                                        FIG . 32 is a schematic representation of an exemplary
     FIG . 5 is a flowchart of a process executed by the call 20 routing message, held in a routingmessage buffer, indicating
controller shown in FIG . 1 ;                                             call forwarding numbers and a voicemail server identifier;
     FIG . 6 is a schematic representation of a routing, billing             FIGS. 33A and 33B are respective portions of a flowchart
and rating (RC ) request message produced by the call                     of a process executed by the RC processor for determining
controller shown in FIG . 1 ;                                  a time to live value ;
   FIG . 7 is a block diagram of a processor circuit of a 25 FIG . 34 is a tabular representation of a subscriber bundle
routing , billing, rating element of the system shown in FIG . table record ;
1;                                                                           FIG . 35 is a tabular representation of a subscriber bundle
     FIGS. 8A -8D is a flowchart of a RC request message                  record for the Vancouver caller ;
handler executed by the RC processor circuit shown in FIG .                  FIG . 36 is a tabular representation of a bundle override
                                                                     30 table record ;
     FIG . 9 is a tabular representation of a dialing profile                FIG . 37 is a tabular representation of bundle override
stored in a database accessible by the RC shown in FIG . 1 ;              record for a located master list ID ;
     FIG . 10 is a tabular representation of a dialing profile for           FIG . 38 is a tabular representation of a subscriber account
a caller using the caller telephone shown in FIG . 1;             table record ;
   FIG . 11 is a tabular representation of a callee profile for 35 FIG . 39 is a tabular representation of a subscriber account
a callee located in Calgary ;                                             record for the Vancouver caller ;
     FIG . 12 is a tabular representation of a callee profile for           FIG . 40 is a flowchart of a process for producing a second
a callee located in London ;                                    time value executed by the RC processor circuit shown in
   FIG . 13 is a tabular representation of a Direct-in -Dial FIG . 7 ;
(DID ) bank table record stored in the database shown in 40 FIG . 41 is a flowchart for calculating a call cost per unit
FIG . 1 ;                                                       time;
   FIG . 14 is a tabular representation of an exemplary DID        FIG . 42 is a tabular representation of a system operator
bank table record for the Calgary callee referenced in FIG . special rates table record ;
11;                                                                FIG . 43 is a tabular representation of a system operator
   FIG . 15 is a tabular representation of a routing message 45 special rates table record for a reseller named Klondike ;
transmitted from the RC to the call controller shown in FIG .     FIG . 44 is a tabular representation of a system operator
                                                                          mark - up table record ;
   FIG . 16 is a schematic representation of a routing message              FIG . 45 is a tabular representation of a system operator
buffer holding a routing message for routing a call to the                mark -up table record for the reseller Klondike;
Calgary callee referenced in FIG . 11 ;                              50     FIG . 46 is a tabular representation of a default system
     FIG . 17 is a tabular representation of a prefix to supernode        operator mark -up table record ;
table record stored in the database shown in FIG . 1 ;                       FIG . 47 is a tabular representation of a reseller special
   FIG . 18 is a tabular representation of a prefix to supernode        destinations table record ;
table record that would be used for the Calgary callee                    FIG . 48 is a tabular representation of a reseller special
referenced in FIG . 11 ;                                             55 destinations table record for the reseller Klondike;
  FIG . 19 is a tabular representation of a master list record              FIG . 49 is a tabular representation of a reseller global
stored in a master list table in the database shown in FIG . 1 ;          mark -up table record ;
     FIG . 20 is a tabular representation of a populated master              FIG . 50 is a tabular representation of a reseller global
list record ;                                                   mark -up table record for the reseller Klondike;
    FIG . 21 is a tabular representation of a suppliers list 60 FIG . 51 is a tabular representation of a SIP bye message
record stored in the database shown in FIG . 1;                 transmitted from either of the telephones shown in FIG . 1 to
    FIG . 22 is a tabular representation of a specific supplier the call controller ;
list record for a first supplier ;                                           FIG . 52 is a tabular representation of a SIP bye message
    FIG . 23 is a tabular representation of a specific supplier sent to the controller from the Calgary callee ;
list record for a second supplier;                              65 FIG . 53 is a flowchart of a process executed by the call
    FIG . 24 is a tabular representation of a specific supplier   controller for producing a RC stop message in response to
list record for a third supplier;                                         receipt of a SIP bye message ;
            Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 59 of 75


                                                    US 10 ,218 ,606 B2
                              13                                                                 14
   FIG . 54 is a tabular representation of an exemplary RC           It should be noted that throughout the description of the
call stop message ;                                               embodiments of this invention , the IP /UDP addresses of all
   FIG . 55 is a tabular representation of an RC call stop        elements such as the caller and callee telephones, call
message for the Calgary callee ;                                  controller, media relay, and any others , will be assumed to
   FIGS .56A and 56B are respective portions of a flowchart 5     be valid IP /UDP addresses directly accessible via the Inter
of a RC call stop message handling routine executed by the        net or a private IP network , for example, depending on the
RC shown in FIG . 1 ;                                             specific implementation of the system . As such , it will be
  FIG . 57 is a tabular representation of a reseller accounts     assumed , for example , that the caller and callee telephones
table record ;                                                   will have IP /UDP addresses directly accessible by the call
                                                              10 controllers and the media relays on their respective super
   FIG . 58 is a tabular representation of a reseller accounts nodes
table record for the reseller Klondike ;                               , and those addresses will not be obscured by Network
   FIG . 59 is a tabular representation of a system operator      Address Translation (NAT) or similar mechanisms. In other
accounts table record ; and                                       words, the IP /UDP information contained in SIP messages
                                                                  ( for example the SIP Invite message or the RC Request
   FIG . 60 is a tabular representation of a system operator      me
accounts record for the system operator described herein .         IP /UDP addresses of the IP packets carrying these SIP
                                                                  messages.
                 DETAILED DESCRIPTION                                  It will be appreciated that in many situations, the IP
                                                                  addresses assigned to various elements of the system may be
  Referring to FIG . 1 , a system for making voice over IP 20 in a private IP address space, and thus not directly accessible
telephone/ videophone calls is shown generally at 10 . The    from other elements . Furthermore , it will also be appreciated
system includes a first super node shown generally at 11 and that NAT is commonly used to share a " public " IP address
a second super node shown generally at 21 . The first super       between multiple devices , for example between home PCs
node 11 is located in geographical area, such as Vancouver,       and IP telephones sharing a single Internet connection . For
B . C ., Canada for example and the second super node 21 is 25 example , a home PC may be assigned an IP address such as
located in London , England , for example . Different super       192 .168.0 .101 and a Voice over IP telephone may be
nodes may be located in different geographical regions            assigned an IP address of 192 . 168.0 . 103. These addresses
throughout the world to provide telephone /videophone ser         are located in so called “non -routable ” (IP ) address space
                                                         das
vice to subscribers in respective regions. These super nodes      and cannot be accessed directly from the Internet. In order
may be in communication with each other by high speed / 30 for these devices to communicate with other computers
high data throughput links including optical fiber, satellite located on the Internet , these IP addresses have to be
and/ or cable links, forming a backbone to the system . These     converted into a " public " IP address , for example
super nodes may alternatively or, in addition , be in commu-      24 . 10 . 10 . 123 assigned by the Internet Service Provider to
nication with each other through conventional internet ser    the subscriber, by a device performing NAT, typically a
vices .                                                    35 home router. In addition to translating the IP addresses , NAT
    In the embodiment shown , the Vancouver supernode 11 typically also translates UDP port numbers, for example an
provides telephone/videophone service to western Canadian audio path originating at a VoIP telephone and using a UDP
customers from Vancouver Island to Ontario . Another node port 12378 at its private IP address, may have be translated
( not shown ) may be located in Eastern Canada to provide to a UDP port 23465 associated with the public IP address
services to subscribers in that area .                     40 of the NAT device . In other words, when a packet originat
   Other nodes of the type shown may also be employed             ing from the above VoIP telephone arrives at an Internet
within the geographical area serviced by a supernode, to          based supernode , the source IP /UDP address contained in
provide for call load sharing , for example within a region of    the IP packet header will be 24 .10 . 10 . 1: 23465 , whereas the
the geographical area serviced by the supernode . However ,       source IP /UDP address information contained in the SIP
in general, all nodes are similar and have the properties 45 message inside this IP packet will be 192 . 168 .0 . 103 : 12378 .
described below in connection with the Vancouver super -      The mismatch in the IP /UDP addresses may cause a problem
node 11 .                                                         for SIP -based VoIP systems because , for example , a super
   In this embodiment, the Vancouver supernode includes a node will attempt to send messages to a private address of
call controller (C ) 14 , a routing controller (RC ) 16 , a   a telephone but the messages will never get there.
database 18 and a voicemail server 19 and a media relay 9 . 50 Referring to FIG . 1 , in an attempt to make a call by the
Each of these may be implemented as separate modules on        Vancouver telephone/videophone 12 to the Calgary tele
a common computer system or by separate computers , for           phone/videophone 15 , the Vancouver telephone /videophone
example . The voicemail server 19 need not be included in         sends a SIP invite message to the Vancouver supernode 11
the node and can be provided by an outside service provider.      and in response , the call controller 14 sends an RC request
   Subscribers such as a subscriber in Vancouver and a 55 message to the RC 16 which makes various enquiries of the
subscriber in Calgary communicate with the Vancouver      database 18 to produce a routing message which is sent back
supernode using their own internet service providers which        to the call controller 14 . The call controller 14 then com
route internet traffic from these subscribers over the internet   municates with the media relay 9 to cause a communications
shown generally at 13 in FIG . 1 . To these subscribers the       link including an audio path and a videophone (if a video
Vancouver supernode is accessible at a pre -determined inter - 60 path call ) to be established through the media relay to the
net protocol ( IP ) address or a fully qualified domain name      same node , a different node or to a communications supplier
that can be accessed in the usual way through a subscriber 's     gateway as shown generally at 20 to carry audio , and where
internet service provider. The subscriber in Vancouver uses applicable, video traffic to the call recipient or callee .
a telephone 12 that is capable of communicating with the      Generally , the RC 16 executes a process to facilitate
Vancouver supernode 11 using Session Initiation Protocol 65 communication between callers and callees. The process
( SIP ) messages and the Calgary subscriber uses a similar involves, in response to initiation of a call by a calling
telephone 15 , in Calgary AB .                              subscriber, receiving a callee identifier from the calling
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 60 of 75


                                                    US 10 ,218,606 B2
                               15                                                          16
subscriber , using call classification criteria associated with        The program memory 34 stores blocks of codes for
the calling subscriber to classify the call as a public network     directing the processor 32 to carry out the functions of the
call or a private network call and producing a routing              telephone, one of which includes a firewall block 56 which
message identifying an address on the private network , provides firewall functions to the telephone, to prevent
associated with the callee when the call is classified as a 5 access by unauthorized persons to the microprocessor 32
private network call and producing a routing message iden and memories 34 , 38 and 40 through the internet connection
                                                              48 . The program memory 34 also stores codes 57 for
tifying a gateway to the public network when the call is establishing
classified as a public network call.                                      a call ID . The call ID codes 57 direct the
Subscriber Telephone                                               processor 32 to produce a call identifier having a format
                                                           bent, 1010 comprising a hexadecimal string at an IP address, the IP
   In greater detail, referring to FIG . 2 , in this embodiment
the telephone /videophone 12 includes a processor circuit address             being the IP address of the telephone . Thus, an
                                                                      exemplary  call identifier might be FF10 @ 192. 168 .0.20 .
shown generally at 30 comprising a microprocessor 32 ,                  Generally , in response to picking up the handset interface
program memory 34 , an input/output (I/O ) port 36 , param 46 and activating             a dialing function 44 , the microprocessor
eter memory 38 and temporary memory 40 . The program 15 32 produces and sends a SIP invite message as shown in
memory 34 , I/ O port 36 , parameter memory 38 and tempo      FIG . 3 , to the routing controller 16 shown in FIG . 1. This SIP
rary memory 40 are all in communication with the micro -      invite message is essentially to initiate a call by a calling
processor 32 . The I/O port 36 has a dial input 42 for subscriber.
receiving a dialed telephone/videophone number from a            Referring to FIG . 3, the SIP invite message includes a
keypad , for example , or from a voice recognition unit or 20 caller ID field 60, a callee identifier field 62, a digest
from pre -stored telephone/videophone numbers stored in the parameters field 64 , a call ID field 65 an IP address field 67
parameter memory 38 , for example . For simplicity , in FIG . and a caller UDP port field 69. In this embodiment, the caller
2 a box labelled dialing functions 44 represents any device    ID field 60 includes the user name 2001 1050 8667 that is
capable of informing the microprocessor 32 of a callee the Vancouver user name stored in the user name field 50 of
identifier, e.g ., a callee telephone /videophone number.   25 the parameter memory 38 in the telephone 12 shown in FIG .
   The processor 32 stores the callee identifier in a dialed        2 . In addition , referring back to FIG . 3 , the callee identifier
number buffer 45 . In this case , assume the dialed number is        field 62 includes a callee identifier which in this embodiment
2001 1050 2222 and that it is a number associated with the          is the user name 2001 1050 2222 that is the dialed number
Calgary subscriber. The I/ O port 36 also has a handset         of the Calgary subscriber stored in the dialed number buffer
interface 46 for receiving and producing signals from and to 30 45 shown in FIG . 2 . The digest parameters field 64 includes
a handset that the user may place to his ear. This interface 46     digest parameters and the call ID field 65 includes a code
may include a BLUETOOTHTM wireless interface , a wired              comprising a generated prefix code (FF10 ) and a suffix
interface or speaker phone , for example . The handset acts as     which is the Internet Protocol ( IP ) address of the telephone
a termination point for an audio path (not shown ) which will 12 stored in the IP address field 53 of the telephone. The IP
be appreciated later. The I/ O port 36 also has an internet 35 address field 67 holds the IP address assigned to the tele
connection 48 which is preferably a high speed internet phone, in this embodiment 192 . 168.0 . 20 , and the caller UDP
connection and is operable to connect the telephone / video -      port field 69 includes a UDP port identifier identifying a
phone to an internet service provider. The internet connec -       UDP port at which the audio path will be terminated at the
tion 48 also acts as a part of the voice path , as will be  caller' s telephone .
appreciated later. It will be appreciated that where the 40 Call Controller
subscriber device is a videophone, a separate video path is           Referring to FIG . 4 , a call controller circuit of the call
established in the same way an audio path is established . For      controller 14 ( FIG . 1 ) is shown in greater detail at 100 . The
simplicity, the following description refers to a telephone         call controller circuit 100 includes a microprocessor 102 ,
call, but it is to be understood that a videophone call is          program memory 104 and an I/ O port 106 . The circuit 100
handled similarly, with the call controller causing the media 45 may include a plurality of microprocessors , a plurality of
relay to facilitate both an audio path and a video path instead program memories and a plurality of I/O ports to be able to
of only an audio path .                                            handle a large volume of calls. However, for simplicity, the
   The parameter memory 38 has a username field 50, a              call controller circuit 100 will be described as having only
password field 52 an IP address field 53 and a SIP proxy           one microprocessor 102, program memory 104 and I/O port
address field 54 , for example . The user name field 50 is 50 106 , it being understood that there may be more .
operable to hold a user name, which in this case is 2001 1050   Generally , the I/ O port 106 includes an input 108 for
8667. The user name is assigned upon subscription or               receiving messages such as the SIP invite message shown in
registration into the system and , in this embodiment,             FIG . 3 , from the telephone shown in FIG . 2 . The I/ O port
includes a twelve digit number having a continent code 61,   106 also has an RC request message output 110 for trans
a country code 63 , a dealer code 70 and a unique number 55 mitting an RC request message to the RC 16 of FIG . 1 , an
code 74 . The continent code 61 is comprised of the first or RC message input 112 for receiving routing messages from
left-most digit of the user name in this embodiment. The the RC 16 , a gateway output 114 for transmitting messages
country code 63 is comprised of the next three digits . The to one of the gateways 20 shown in FIG . 1 to advise the
dealer code 70 is comprised of the next four digits and the         gateway to establish an audio path , for example, and a
unique number code 74 is comprised of the last four digits . 60 gateway input 116 for receiving messages from the gateway.
The password field 52 holds a password of up to 512 The I/O port 106 further includes a SIP output 118 for
characters, in this example . The IP address field 53 stores an
                                                            transmitting messages to the telephone 12 to advise the
IP address of the telephone , which for this explanation is telephone of the IP addresses of the gateways which will
192. 168.0 .20 . The SIP proxy address field 54 holds an IP establish the audio path . The I/O port 106 further includes a
protocol compatible proxy address which may be provided 65 voicemail server input and output 117 , 119 respectively for
to the telephone through the internet connection 48 as part communicating with the voicemail server 19 shown in
of a registration procedure .                               FIG . 1 .
          Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 61 of 75


                                                      US 10 ,218 ,606 B2
                                                                                                     18
  While certain inputs and outputs have been shown as                 program memory 204 , a table memory 206 , buffermemory
separate, it will be appreciated that some may be a single IP         207 , and an I/ O port 208 , all in communication with the
address and IP port. For example, the messages sent to the            processor 202 . (As earlier indicated , there may be a plurality
RC 16 and received from the RC 16 may be transmitted and              of processor circuits (202 ),memories ( 204 ), etc .) The buffer
received on the same single IP port.                               5 memory 207 includes a caller id buffer 209 and a callee id
   The program memory 104 includes blocks of code for                 buffer 211.
directing the microprocessor 102 to carry out various func -             The I/ O port 208 includes a database request port 210
tions of the call controller 14 . For example , these blocks of       through which a request to the database ( 18 shown in FIG .
code include a first block 120 for causing the call controller  1 ) can be made and includes a database response port 212 for
circuit 100 to execute a SIP invite to RC request process to 10 receiving a reply from the database 18 . The I/O port 208
produce an RC request message in response to a received               further includes an RC request message input 214 for
SIP invite message . In addition , there is a routing message         receiving the RC request message from the call controller
to gateway message block 122 which causes the call con -              ( 14 shown in FIG . 1 ) and includes a routing message output
troller circuit 100 to produce a gateway query message in              216 for sending a routing message back to the call controller
response to a received routing message from the RC 16 . 15 14 . The I/ O port 208 thus acts to receive caller identifier and
  Referring to FIG . 5 , the SIP invite to RC request process a callee identifier contained in the RC request message from
is shown in more detail at 120 . On receipt of a SIP invite the call controller, the RC request message being received in
message of the type shown in FIG . 3 , block 122 of FIG . 5 response to initiation of a call by a calling subscriber.
directs the call controller circuit 100 of FIG . 4 to authenti   The program memory 204 includes blocks of codes for
cate the user. This may be done, for example, by prompting 20 directing the processor 202 to carry out various functions of
the user for a password , by sending a message back to the the RC ( 16 ). One of these blocks includes an RC request
telephone 12 which is interpreted at the telephone as a message handler 250 which directs the RC to produce a
request for a password entry or the password may automati-      routing message in response to a received RC request
cally be sent to the call controller 14 from the telephone , in message . The RC request message handler process is shown
response to the message . The call controller 14 may then 25 in greater detail at 250 in FIGS. 8A through 8D .
make enquiries of databases to which it has access , to         RC Request Message Handler
determine whether or not the user 's password matches a                    Referring to FIG . 8A , the RC request message handler
password stored in the database . Various functions may be            begins with a first block 252 that directs the RC processor
used to pass encryption keys or hash codes back and forth to           circuit ( 200 ) to store the contents of the RC requestmessage
ensure that the transmittal of passwords is secure .           30 (150 ) in buffers in the buffer memory 207 of FIG . 7 , one of
   Should the authentication process fail , the call controller which includes the caller ID buffer 209 of FIG . 7 for
circuit 100 is directed to an error handling routine 124 which        separately storing the contents of the callee field 154 of the
causes messages to be displayed at the telephone 12 to                RC request message. Block 254 then directs the RC proces
indicate there was an authentication problem . If the authen - sor circuit to use the contents of the caller field 152 in the RC
tication procedure is passed , block 121 directs the call 35 requestmessage shown in FIG . 6 , to locate and retrieve from
controller circuit 100 to determine whether or not the                the database 18 a record associating calling attributes with
contents of the caller ID field 60 of the SIP invite message          the calling subscriber. The located record may be referred to
received from the telephone is an IP address . If it is an IP         as a dialing profile for the caller. The retrieved dialing profile
address , then block 123 directs the call controller circuit 100      may then be stored in the buffer memory 207, for example .
to set the contents of a type field variable maintained by the 40          Referring to FIG . 9 , an exemplary data structure for a
microprocessor 102 to a code representing that the call type          dialing profile is shown generally at 253 and includes a user
 is a third party invite . If at block 121 the caller ID field        name field 258 , a domain field 260 , and calling attributes
contents do not identify an IP address, then block 125 directs        comprising a national dialing digits (NDD ) field 262, an
themicroprocessor to set the contents of the type field to a          international dialing digits ( IDD ) field 264, a country code
code indicating that the call is being made by a system 45 field 266 , a local area codes field 267, a caller minimum
subscriber. Then , block 126 directs the call controller circuit       local length field 268 , a caller maximum local length field
to read the call identifier 65 provided in the SIP invite              270 , a reseller field 273, a maximum number of concurrent
message from the telephone 12 , and at block 128 the                   calls field 275 and a current number of concurrent calls field
processor is directed to produce an RC request message that 277. Effectively the dialing profile is a record identifying
 includes that call ID . Block 129 then directs the call con - 50 calling attributes of the caller identified by the caller iden
troller circuit 100 to send the RC request to the RC 16 .              tifier. More generally , dialing profiles represent calling attri
   Referring to FIG . 6 , an RC request message is shown butes of respective subscribers .
generally at 150 and includes a caller field 152 , a callee field         An exemplary caller profile for the Vancouver subscriber
 154, a digest field 156 , a call ID field 158 and a type field        is shown generally at 276 in FIG . 10 and indicates that the
 160. The caller, callee , digest call ID fields 152, 154 , 156 and 55 user name field 258 includes the user name (2001 1050
 158 contain copies of the caller, callee , digest parameters          8667) that hasbeen assigned to the subscriber and is stored
and call ID fields 60, 62, 64 and 65 of the SIP invite message in the user name field 50 in the telephone as shown in FIG .
shown in FIG . 3 . The type field 160 contains the type code          2.
established at blocks 123 or 125 of FIG . 5 to indicate           Referring back to FIG . 10 , the domain field 260 includes
whether the call is from a third party or system subscriber, 60 a domain name as shown at 282 , including a node type
respectively . The caller identifier field may include a PSTN          identifier 284 , a location code identifier 286 , a system
number or a system subscriber username as shown , for provider identifier 288 and a domain portion 290 . The
example .                                                        domain field 260 effectively identifies a domain or node
Routing Controller (RC )                                         associated with the user identified by the contents of the user
  Referring to FIG . 7 , the RC 16 is shown in greater detail 65 name field 258 . In this embodiment, the node type identifier
and includes an RC processor circuit shown generally at          284 includes the code " sp ” identifying a supernode and the
200. The RC processor circuit 200 includes a processor 202 , location identifier 286 identifies the supernode as being in
          Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 62 of 75


                                                     US 10 ,218 ,606 B2
                              19                                                                     20
Vancouver (YVR ). The system provider identifier 288 iden             would be included in the DID bank table, each having the
tifies the company supplying the service and the domain               same user nameand user domain , but different DID field 274
portion 290 identifies the " corn ” domain .                          contents reflecting the different telephone numbers associ
   The national dialed digit field 262 in this embodiment a ted with that user.
includes the digit “ 1 ” and , in general, includes a number 5 In addition to creating dialing profiles as shown in FIG . 9
specified by the International Telecommunications Union        and DID records as shown in FIG . 13 when a user registers
(ITU ) Telecommunications Standardization Sector (ITU - T )           with the system , call blocking records of the type shown in
E . 164 Recommendation which assigns national dialing dig -           FIG . 26 , call forwarding records of the type shown in FIG .
its to countries .                                               28 and voicemail records of the type shown in FIG . 30 may
    The international dialing digit field 264 includes a code 10 be added to the database 18 when a new subscriber is added
also assigned according to the ITU - T according to the to the system .
country or location of the user.                                      Referring back to FIG . 8A , after retrieving a dialing
   The country code field 266 also includes the digit “ 1” and , profile for the caller, such as shown at 276 in FIG . 10, the
in general, includes a number assigned according to the RC processor circuit 200 is directed to block 256 which
ITU - T to represent the country in which the user is located . 15 directs the processor circuit ( 200 ) to determine whether the
   The local area codes field 267 includes a list of area codes contents of the concurrent call field 277 are less then the
that have been assigned by the ITU - T to the geographical            contents of the maximum concurrent call field 275 of the
area in which the subscriber is located . The caller minimum          dialing profile for the caller and , if so , block 271 directs the
and maximum local number length fields 268 and 270 hold               processor circuit to increment the contents of the concurrent
numbers representing minimum and maximum local number 20 call field 277 . If the contents of concurrent call field 277 are
lengths permitted in the area code ( s ) specified by the con - equal to or greater than the contents of the maximum
tents of the local area codes field 267. The reseller field 273       concurrent call field 275 , block 259 directs the processor
is optional and holds a code identifying a retailer of the       circuit 200 to send an error message back to the call
services , in this embodiment “ Klondike” . The maximum          controller ( 14 ) to cause the call controller to notify the caller
number of concurrent calls field 275 holds a code identifying 25 that the maximum number of concurrent calls has been
the maximum number of concurrent calls that the user is          reached and no further calls can exist concurrently, including
entitled to cause to concurrently exist. This permits more       the presently requested call .
than one call to occur concurrently while all calls for the user         Assuming block 256 allows the call to proceed , the RC
are billed to the same account. The current number of                 processor circuit 200 is directed to perform certain checks
concurrent calls field 277 is initially 0 and is incremented 30 on the callee identifier provided by the contents of the callee
each time a concurrent call associated with the user is         field 154 in FIG . 6 , of the RC request message 150 . These
initiated and is decremented when a concurrent call is                 checks are shown in greater detail in FIG . 8B .
terminated . The area codes associated with the user are the             Referring to FIG . 8B , the processor ( 202 in FIG . 7 ) is
area codes associated with the location code identifier 286 of         directed to a first block 257 that causes it to determine
the contents of the domain field 260 .                             35 whether a digit pattern of the callee identifier ( 154 ) provided
   A dialing profile of the type shown in FIG . 9 is produced         in the RC request message ( 150 ) includes a pattern that
whenever a user registers with the system or agrees to                matches the contents of the international dialing digits (IDD )
become a subscriber to the system . Thus, for example , a user        field 264 in the caller profile shown in FIG . 10 . If so , then
wishing to subscribe to the system may contact an office              block 259 directs the processor ( 202 ) to set a call type code
maintained by a system operator and personnel in the office 40 identifier variable maintained by the processor to indicate
may ask the user certain questions about his location and             that the call is an international call and block 261 directs the
service preferences, whereupon tables can be used to pro -            processor to produce a reformatted callee identifier by
vide office personnel with appropriate information to be              reformatting the callee identifier into a predefined digit
entered into the user name 258 , domain 260, NDD 262, IDD         format. In this embodiment, this is done by removing the
264, country code 266 , local area codes 267 , caller minimum 45 pattern of digits matching the IDD field contents 264 of the
and maximum local length fields 268 and 270 reseller field caller dialing profile to effectively shorten the callee iden
273 and concurrent call fields 275 and 277 to establish a             tifier. Then , block 263 directs the processor 202 to determine
dialing profile for the user.                                         whether or not the callee identifier has a length which meets
  Referring to FIGS . 11 and 12 , callee dialing profiles for         criteria establishing it as a number compliant with the E . 164
users in Calgary and London , respectively for example , are 50 Standard set by the ITU . If the length does not meet this
shown .                                                               criteria , block 265 directs the processor 202 to send back to
   In addition to creating dialing profiles when a user reg           the call controller ( 14 ) a message indicating the length is not
isters with the system , a direct-in -dial (DID ) record of the       correct. The process is then ended . At the call controller 14 ,
type shown at 278 in FIG . 13 is added to a direct-in - dial          routines ( not shown ) stored in the program memory 104 may
bank table in the database (18 in FIG . 1 ) to associate the 55 direct the processor ( 102 of FIG . 4 ) to respond to the
username and a host name of the supernode with which the              incorrect length message by transmitting a message back to
user is associated , with an E . 164 number associated with the       the telephone ( 12 shown in FIG . 1 ) to indicate that an invalid
user on the PSTN network .                                            number has been dialed .
   An exemplary DID table record entry for the Calgary                    Still referring to FIG . 8B , if the length of the amended
callee is shown generally at 300 in FIG . 14 . The user name 60        callee identifier meets the criteria set forth at block 263 ,
field 281 and user domain field 272 are analogous to the user         block 269 directs the processor (202 of FIG . 7 ) to make a
name and user domain fields 258 and 260 of the caller                 database request to determine whether or not the amended
dialing profile shown in FIG . 10 . The contents of the DID           callee identifier is found in a record in the direct-in - dial bank
field 274 include a E . 164 public telephone number including (DID ) table . Referring back to FIG . 8B , at block 269, if the
a country code 283, an area code 285 , an exchange code 287 65 processor 202 receives a response from the database indi
and a number 289 . If the user has multiple telephone          cating that the reformatted callee identifier produced at
numbers , then multiple records of the type shown at 300 block 261 is found in a record in the DID bank table, then
          Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 63 of 75


                                                       US 10 ,218,606 B2
                              21                                                                         22
the callee is a subscriber to the system and the call is                  FIG . 7 ) to send the routing message shown in FIG . 16 to the
classified as a private network call by directing the processor           call controller 14 shown in FIG . 1 .
to block 279 which directs the processor to copy the contents   Referring back to FIG . 8B , if at block 257, the callee
of the corresponding user name field ( 281 in FIG . 14 ) from identifier stored in the callee id buffer ( 211 in FIG . 7 ) does
the callee DID bank table record (300 in FIG . 14 ) into the 5not begin with an international dialing digit , block 380
callee ID buffer (211 in FIG . 7 ) . Thus , the processor 202 directs the processor (202) to determine whether or not the
locates a subscriber user name associated with the reformat   callee identifier begins with the samenational dial digit code
ted callee identifier. The processor 202 is then directed to as  assigned to the caller. To do this, the processor (202 ) is
                                                              directed to refer to the retrieved caller dialing profile as
point B in FIG . 8A .
Subscriber to Subscriber Calls Between Different Nodes 110 262shown in FIG . 10 . In FIG . 10 , the national dialing digit code
                                                                   is the number 1. Thus, if the callee identifier begins with
  Referring to FIG . 8A , block 280 directs the processor                 the number 1, then the processor ( 202 ) is directed to block
( 202 of FIG . 7 ) to execute a process to determine whether or
not the node associated with the reformatted callee identifier 382Block in FIG . 8B .
                                                                              382 directs the processor ( 202 of FIG . 7 ) to
is the same node that is associated with the caller identifier. 15 examine the callee identifier to determine whether or not the
 To do this , the processor 202 determines whether or not a        digits following the NDD digit identify an area code that is
prefix (e.g., continent code 61 ) of the callee nameheld in the           the same as any of the area codes identified in the local area
callee ID buffer (211 in FIG . 7 ), is the same as the corre              codes field 267 of the caller dialing profile 276 shown in
sponding prefix of the caller name held in the username field             FIG . 10. If not , block 384 of FIG . 8B directs the processor
258 of the caller dialing profile shown in FIG . 10 . If the 20 202 to set the call type flag to indicate that the call is a
corresponding prefixes are not the same, block 302 in FIG .               national call. If the digits following the NDD digit identify
8A directs the processor (202 in FIG . 7 ) to set a call type flag        an area code that is the same as a local area code associated
in the buffer memory (207 in FIG . 7 ) to indicate the call is with the caller as indicated by the caller dialing profile ,
a cross -domain call . Then , block 350 of FIG . 8A directs theblock 386 directs the processor 202 to set the call type flag
processor ( 202 of FIG . 7 ) to produce a routing message 25 to indicate a local call, national style. After executing blocks
identifying an address on the private network with which the             384 or 386 , block 388 directs the processor 202 to format the
callee identified by the contents of the callee ID buffer is             callee identifier into a pre - defined digit format to produce a
associated and to set a time to live for the call at a maximum           re -formatted callee identifier by removing the national
value of 99999 , for example .                                           dialed digit and prepending a caller country code identified
   Thus the routing message includes a caller identifier, a call 30      by the country code field 266 of the caller dialing profile
identifier set according to a username associated with the                shown in FIG . 10 . The processor (202 ) is then directed to
located DID bank table record and includes an identifier of block 263 of FIG . 8B to perform other processing as already
a node on the private network with which the callee is           described above .
associated .                                                        If at block 380, the callee identifier does notbegin with a
   The node in the system with which the callee is associated 35 national dialed digit, block 390 directs the processor ( 202)
is determined by using the callee identifier to address a        to determine whether the callee identifier begins with digits
supernode table having records of the type as shown at 370                that identify the same area code as the caller. Again , the
in FIG . 17 . Each record 370 has a prefix field 372 and a                reference for this is the retrieved caller dialing profile shown
supernode address field 374 . The prefix field 372 includes               in FIG . 10 . The processor ( 202) determines whether or not
the first n digits of the callee identifier. In this embodiment 40 the first few digits of the callee identifier identify an area
n = 2 . The supernode address field 374 holds a code repre -       code corresponding to the local area code field 267 of the
senting the IP address or a fully qualified domain name of                retrieved caller dialing profile . If so , then block 392 directs
the node associated with the code stored in the callee                    the processor 202 to set the call type flag to indicate that the
identifier prefix field 372 . Referring to FIG . 18 , for example ,       call is a local call and block 394 directs the processor (202 )
if the prefix is 20 , the supernode address associated with that 45 to format the callee identifier into a pre -defined digit format
prefix is sp .yvr.digifonica .com .                                      to produce a reformatted callee identifier by prepending the
   Referring to FIG . 15 , a generic routing message is shown            caller country code to the callee identifier, the caller country
generally at 352 and includes an optional supplier prefix                code being determined from the country code field 266 of
field 354 , and optional delimiter field 356 , a callee user name         the retrieved caller dialing profile shown in FIG . 10 . The
field 358 , at least one route field 360, a time to live field 362 50 processor ( 202 ) is then directed to block 263 for further
and other fields 364 . The optional supplier prefix field 354             processing as described above.
holds a code for identifying supplier traffic . The optional                Referring back to FIG . 8B , at block 390, the callee
delimiter field 356 holds a symbol that delimits the supplier             identifier does not start with the same area code as the caller,
prefix code from the callee user name field 358 . In this                 block 396 directs the processor ( 202 of FIG . 7 ) to determine
embodiment, the symbol is a number sign (# ). The route 55 whether the number of digits in the callee identifier, i.e . the
field 360 holds a domain name or IP address of a gateway   length of the callee identifier, is within the range of digits
or node that is to carry the call , and the time to live field 362       indicated by the caller minimum local number length field
holds a value representing the number of seconds the call is             268 and the caller maximum local number length field 270
permitted to be active, based on subscriber available minutes            of the retrieved caller dialing profile shown in FIG . 10 . If so ,
and other billing parameters .                                        60 then block 398 directs the processor ( 202 ) to set the call type
  Referring to FIG . 8A and FIG . 16 , an example of a routing            flag to indicate a local call and block 400 directs the
message produced by the processor at block 350 for a caller               processor ( 202 ) to format the callee identifier into a pre
associated with a different node than the caller is shown                 defined digit format to produce a reformatted callee identi
generally at 366 and includes only a callee field 359 , a route           fier by prepending to the callee identifier the caller country
field 361 and a time to live field 362 .                     65 code ( as indicated by the country code field 266 of the
   Referring to FIG . 8A , having produced a routing message retrieved caller dialing profile shown in FIG . 10 ) followed
as shown in FIG . 16 ,block 381 directs the processor (202 of by the caller area code (as indicated by the local area code
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 64 of 75


                                                      US 10 ,218,606 B2
                              23                                                                   24
field 267 of the caller profile shown in FIG . 10 ). The             a master list ID field 500 , a dialing code field 502 , a country
processor ( 202 ) is then directed to block 263 of FIG . 8B for
                                                              code field 504 , a national sign number field 506 , a minimum
further processing as described above .                       length field 508 , a maximum length field 510 , a national
   Referring back to FIG . 8B , if at block 396 , the callee  dialed digit field 512 , an international dialed digit field 514
identifier has a length that does not fall within the range 5 and a buffer rate field 516 .
specified by the caller minimum local number length field        The master list ID field 500 holds a unique code such as
( 268 in FIG . 10 ) and the caller maximum local number              1019 , for example , identifying the record . The dialing code
length field ( 270 in FIG . 10 ), block 402 directs the processor    field 502 holds a predetermined number pattern that the
202 of FIG . 7 to determine whether or not the callee        processor 202 of FIG . 7 uses at block 410 in FIG . 8B to find
identifier identifies a valid user name. To do this , the 10 themaster list record having a dialing code matching the first
processor 202 searches through the database ( 18 of FIG . 10         few digits of the amended callee identifier stored in the
of dialing profiles to find a dialing profile having user name       callee id buffer 211 . The country code field 504 holds a
field contents (258 in FIG . 10 ) that match the callee iden -       number representing the country code associated with the
tifier. If no match is found, block 404 directs the processor        record and the national sign number field 506 holds a
( 202 ) to send an error message back to the call controller 15 number representing the area code associated with the
( 14 ). If at block 402 , a dialing profile having a user name  record . (It will be observed that the dialing code is a
field 258 that matches the callee identifier is found , block   combination of the contents of the country code field 504
406 directs the processor 202 to set the call type flag to           and the national sign number field 506 .) The minimum
indicate that the call is a private network call and then the        length field 508 holds a number representing the minimum
processor is directed to block 280 of FIG . 8A . Thus , the call 20 length of digits associated with the record and the maximum
is classified as a private network call when the callee             length field 51 holds a number representing the maximum
identifier identifies a subscriber to the private network .          number of digits in a number with which the record may be
   From FIG . 8B , it willbe appreciated that there are certain      compared . The national dialed digit (NDD ) field 512 holds
groups of blocks of codes that direct the processor 202 in           a number representing an access code used to make a call
FIG . 7 to determine whether the callee identifier has certain 25 within the country specified by the country code , and the
features such as an international dialing digit, a national          international dialed digit ( IDD ) field 514 holds a number
dialing digit, an area code and a length that meet certain           representing the international prefix needed to dial a call
criteria , and cause the processor 202 to reformat the callee        from the country indicated by the country code.
identifier stored in the callee id buffer 211 , as necessary into       Thus, for example , a master list record may have a format
a predetermined target format including only a country code , 30 as shown in FIG . 20 with exemplary field contents as shown.
area code, and a normal telephone number, for example , to              Referring back to FIG . 8B , using the country code and
cause the callee identifier to be compatible with the E . 164        area code portions of the reformatted callee identifier stored
number plan standard in this embodiment. This enables                in the callee id buffer 211 , block 410 directs the processor
block 269 in FIG . 8B to have a consistent format of callee           202 of FIG . 7 to find a master list record such as the one
identifiers for use in searching through the DID bank table 35 shown in FIG . 20 having a dialing code that matches the
records of the type shown in FIG . 13 to determine how to            country code ( 1 ) and area code (604 ) of the callee identifier.
route calls for subscriber to subscriber calls on the same           Thus, in this example , the processor (202 ) would find a
system . Effectively, therefore blocks 257, 380 , 390 , 396 and      master list record having an ID field containing the number
402 establish call classification criteria for classifying the       1019 . This number may be referred to as a route ID . Thus ,
call as a public network call or a private network call. Block 40 a route ID number is found in the master list record
269 classifies the call, depending on whether or not the             associated with a predetermined number pattern in the
formatted callee identifier has a DID bank table record and          reformatted callee identifier.
this depends on how the call classification criteria are met           After executing block 410 in FIG . 8B , the process con
and block 402 directs the processor 202 of FIG . 7 to classify   tinues as shown in FIG . 8D . Referring to FIG . 8D , block 412
the call as a private network call when the callee identifier 45 directs the processor 202 of FIG . 7 to use the route ID
complies with a pre -defined format, i.e . is a valid user name number to search a database of supplier records associating
and identifies a subscriber to the private network , after the       supplier identifiers with route identifiers to locate at least
callee identifier has been subjected to the classification           one supplier record associated with the route identifier to
criteria of blocks 257, 380, 390 and 396 .                           identify at least one supplier operable to supply a commu
Subscriber to Non -Subscriber Calls                     50 nications link for the route.
  Not all calls will be subscriber to subscriber calls and this
                                                             Referring to FIG . 21 , a data structure for a supplier list
will be detected by the processor 202 of FIG . 7 when it record is shown . Supplier list records include a supplier ID
executes block 269 in FIG . 8B , and does not find a DID bank        field 540, a master list ID field 542, an optional prefix field
table record that is associated with the callee , in the DID         544 , a specific route identifier field 546 , a NDD /IDD rewrite
bank table . When this occurs, the call is classified as a public 55 field 548 , a rate field 550 , and a timeout field 551. The
network call by directing the processor 202 to block 408 of          supplier ID field 540 holds a code identifying the name of
FIG . 8B which causes it to set the contents of the callee id        the supplier and the master list ID field 542 holds a code for
buffer 211 of FIG . 7 equal to the newly formatted callee            associating the supplier record with a master list record . The
identifier, i.e ., a number compatible with the E . 164 standard .   prefix field 544 holds a string used to identify the supplier
 Then , block 410 of FIG . 8B directs the processor (202) to 60 traffic and the specific route identifier field 546 holds an IP
search a database of route or master list records associating       address of a gateway operated by the supplier indicated by
route identifiers with dialing codes shown in FIG . 19 to           the supplier ID field 540. The NDD /IDD rewrite field 548
locate a router having a dialing code having a number holds a code representing a rewritten value of the NDD / IDD
pattern matching at least a portion of the reformatted callee       associated with this route for this supplier, and the rate field
identifier.                                                      65 550 holds a code indicating the cost per second to the system
   Referring to FIG . 19 , a data structure for a master list or    operator to use the route provided by the gateway specified
route list record is shown. Each master list record includes by the contents of the route identifier field 546 . The timeout
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 65 of 75


                                                    US 10 ,218,606 B2
                              25                                                                     26
field 551 holds a code indicating a time that the call                the type shown in FIG . 11 or 12, for example . Block 602 of
controller should wait for a response from the associated             FIG . 8A then directs the processor 202 of FIG . 7 to get call
gateway before giving up and trying the next gateway. This           block , call forward and voicemail records from the database
time value may be in seconds, for example . Exemplary        18 of FIG . 1 based on the user name identified in the callee
supplier records are shown in FIGS. 22 , 23 and 24 for the 5 dialing profile retrieved by the processor at block 600 . Call
exemplary suppliers shown at 20 in FIG . 1 , namely Telus , block , call forward and voicemail records may be as shown
Shaw and Sprint.                                                      in FIGS. 26 , 27 , 28 and 30 for example .
  Referring back to FIG . 8D , at block 412 the processor 202           Referring to FIG . 26 , the call block records include a user
finds all supplier records that identify the master list ID           name field 604 and a block pattern field 606 . The user name
found at block 410 of FIG . 8B .                                   10 field holds a user name corresponding to the user name in the
   Referring back to FIG . 8D , block 560 directs the proces -       user name field ( 258 in FIG . 10 ) of the callee profile and the
sor 202 of FIG . 7 to begin to produce a routing message of          block pattern field 606 holds one or more E . 164 - compatible
the type shown in FIG . 15 . To do this , the processor 202          numbers or user names identifying PSTN numbers or system
loads a routing message buffer as shown in FIG . 25 with a           subscribers from whom the subscriber identified in the user
supplier prefix of the least costly supplier where the least 15 name field 604 does not wish to receive calls .
costly supplier is determined from the rate fields 550 of FIG .      Referring to FIG . 8A and FIG . 27 , block 608 directs the
21 of the records associated with respective suppliers .          processor 202 of FIG . 7 to determine whether or not the
   Referring to FIGS. 22 -24 , in the embodiment shown , the      caller identifier received in the RC request message matches
supplier " Telus” has the lowest number in the rate field 550     a block pattern stored in the block pattern field 606 of the
and therefore the prefix 4973 associated with that supplier is 20 call block record associated with the callee identified by the
loaded into the routing message buffer shown in FIG . 25              contents of the user name field 604 in FIG . 26 . If the caller
first. Block 562 in FIG . 8D directs the processor to delimit identifier matches a block pattern , block 610 directs the
the prefix 4973 by the number sign (# ) and to next load the      processor to send a drop call or non -completion message to
reformatted callee identifier into the routing message buffer the call controller (14 ) and the process is ended . If the caller
shown in FIG . 25 . At block 563 of FIG . 8D , the contents of 25 identifier does not match a block pattern associated with the
the route identifier field 546 of FIG . 21 of the record          callee , block 609 directs the processor to store the username
associated with the supplier " Telus” are added by the pro -      and domain of the callee, as determined from the callee
cessor 202 of FIG . 7 to the routing message buffer shown in      dialing profile , and a time to live value in the routing
FIG . 25 after an @ sign delimiter, and then block 564 in FIG .      message buffer as shown at 650 in FIG . 32 . Referring back
8D directs the processor to get a time to live value , which in 30 to FIG . 8A , block 612 then directs the processor 202 to
one embodiment may be 3600 seconds, for example . Block               determine whether or not call forwarding is required .
566 then directs the processor 202 to load this time to live            Referring to FIG . 28 , the call forwarding records include
value and the timeout value (551) in FIG . 21 in the routing          a user name field 614 , a destination number field 616 , and a
message buffer of FIG . 25 . Accordingly, a first part of the         sequence number field 618 . The user name field 614 stores
routing message for the Telus gateway is shown generally at 35 a code representing a user with which the record is associ
570 in FIG . 25 .                                                     ated. The destination number field 616 holds a user name
  Referring back to FIG . 8D , block 571 directs the proces           representing a number to which the current call should be
sor 202 back to block 560 and causes it to repeat blocks 560,         forwarded, and the sequence number field 618 holds an
562, 563, 564 and 566 for each successive supplier until the          integer number indicating the order in which the user name
routingmessage buffer is loaded with information pertaining 40 associated with the corresponding destination number field
to each supplier identified by the processor at block 412            616 should be attempted for call forwarding. The call
 Thus, a second portion of the routing message as shown at            forwarding table may have a plurality of records for a given
572 in FIG . 25 relates to the second supplier identified by the     user. The processor 202 of FIG . 7 uses the contents of the
record shown in FIG . 23 . Referring back to FIG . 25 , a third       sequence number field 618 to place the records for a given
portion of the routing message as shown at 574 and is 45 user in order . As will be appreciated below , this enables the
associated with a third supplier as indicated by the supplier         call forwarding numbers to be tried in an ordered sequence .
record shown in FIG . 24 .                                               Referring to FIG . 8A and FIG . 29 , if at block 612 , the call
   Consequently, referring to FIG . 25 , the routing message          forwarding record for the callee identified by the callee
buffer holds a routing message identifying a plurality of             identifier contains no contents in the destination number
different suppliers able to provide gateways to the public 50 field 616 and accordingly no contents in the sequence
telephone network (i.e . specific routes ) to establish at least     number field 618 , there are no call forwarding entries for this
part of a communication link through which the caller may            callee , and the processor 202 is directed to block 620 in FIG .
contact the callee . In this embodiment, each of the suppliers       8C . If there are entries in the call forwarding table 27 , block
is identified , in succession , according to rate . Other criteria   622 in FIG . 8A directs the processor 202 to search the
for determining the order in which suppliers are listed in the 55    dialing profile table to find a dialing profile record as shown
routing message may include preferred supplier priorities             in FIG . 9 , for the user identified by the destination number
which may be established based on service agreements, for             field 616 of the call forward record shown in FIG . 28 . The
example . Referring back to FIG . 8D , block 568 directs the          processor 202 of FIG . 7 is further directed to store the
processor 202 of FIG . 7 to send the routing message shown    username and domain for that user and a time to live value
in FIG . 25 to the call controller 14 in FIG . 1 .         60 in the routing message buffer as shown at 652 in FIG . 32 , to
Subscriber to Subscriber Calls within the Same Node           produce a routing message as illustrated . This process is
   Referring back to FIG . 8A , if at block 280, the callee repeated for each call forwarding record associated with the
identifier received in the RC request message has a prefix            callee identified by the callee id buffer 211 in FIG . 7 to add
that identifies the same node as that associated with the to the routing message buffer all call forwarding usernames
caller, block 600 directs the processor 202 to use the callee 65 and domains associated with the callee .
identifier in the callee id buffer 211 to locate and retrieve a         Referring back to FIG . 8A , if at block 612 there are no call
dialing profile for the callee . The dialing profile may be of        forwarding records, then at block 620 in FIG . 8C the
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 66 of 75


                                                    US 10 ,218,606 B2
                              27                                                                     28
processor 202 is directed to determine whether or not the             supplier , in this case Shaw . The process is repeated until one
user identified by the callee identifier has paid for voicemail       of the suppliers responds indicating that it is available to
service . This is doneby checking to see whether or not a flag        carry the call . Once a supplier responds indicating that it is
is set in a voicemail record of the type shown in FIG . 30 in         able to carry the call , the supplier sends back to the call
a voicemail table stored in the database 18 shown in FIG . 1 . 5 controller 14 an IP address for a gateway provided by the
  Referring to FIG . 30 , voicemail records in this embodi-           supplier through which the call or audio path of the call will
mentmay include a user name field 624 , a voicemail server            be carried . This IP address is sent in a message from the call
field 626 , a seconds to voicemail field 628 and an enable            controller 14 to the media relay 9 which responds with a
field 630 . The user name field 624 stores the user name of message indicating an IP address to which the caller tele
the callee . The voicemail server field 626 holds a code 10 phone should send its audio / video , traffic and an IP address
identifying a domain name of a voicemail server associated            to which the gateway should send its audio / video for the
with the user identified by the user name field 624 . The             call. The call controller conveys the IP address at which the
seconds to voicemail field 628 holds a code identifying the          media relay expects to receive audio /video from the caller
time to wait before engaging voicemail, and the enable field          telephone, to the caller telephone 12 in a message . The caller
630 holds a code representing whether or not voicemail is 15 telephone replies to the call controller with an IP address at
enabled for the user. Referring back to FIG . 8C , at block 620       which it would like to receive audio /video and the call
if the processor 202 of FIG . 7 finds a voicemail record as           controller conveys that IP address to the media relay . The
shown in FIG . 30 having user name field 624 contents                 call may then be conducted between the caller and callee
matching the callee identifier, the processor is directed to          through the media relay and gateway.
examine the contents of the enabled field 630 to determine 20           Referring back to FIG . 1 , if the call controller 14 receives
whether or not voicemail is enabled . If voicemail is enabled ,       a routing message of the type shown in FIG . 32 , and which
then block 640 in FIG . 8C directs the processor 202 to FIG .         has at least one call forwarding number and /or a voicemail
7 to store the contents of the voicemail server field 626 and        number, the call controller attempts to establish a call to the
the contents of the seconds to voicemail field 628 in the             callee telephone 15 by seeking from the callee telephone a
routing message buffer, as shown at 654 in FIG . 32 . Block 25 message indicating an IP address to which the media relay
642 then directs the processor 202 to get time to live values         should send audio /video . If no such message is received
for each path specified by the routing message according to           from the callee telephone , no call is established . Ifno call is
the cost of routing and the user ' s balance. These time to live      established within a pre - determined time, the call controller
values are then appended to corresponding paths already               14 attempts to establish a call with the next user identified
stored in the routing message buffer.                              30 in the call routingmessage in the same manner. This process
  Referring back to FIG . 8C , block 644 then directs the             is repeated until all call forwarding possibilities have been
processor 202 of FIG . 7 to store the IP address of the current       exhausted , in which case the call controller communicates
node in the routing message buffer as shown at 656 in FIG .           with the voicemail server 19 identified in the routing mes
32 . Block 646 then directs the processor 202 to send the             sage to obtain an IP address to which the media relay should
routing message shown in FIG . 32 to the call controller 14 35 send audio /video and the remainder of the process men
in FIG . 1 . Thus in the embodiment described the routing            tioned above for establishing IP addresses at themedia relay
controller will produce a routing message that will cause at         9 and the caller telephone is carried out to establish audio /
least one of the following: forward the call to another party,       video paths to allowing the caller to leave a voicemail
block the call and direct the caller to a voicemail server.          message with the voicemail server.
   Referring back to FIG . 1 , the routing message whether of 40       When an audio /video path through the media relay is
the type shown in FIG . 16 , 25 or 32, is received at the call        established , a call timer maintained by the call controller 14
controller 14 and the call controller interprets the receipt of       logs the start date and time of the call and logs the call ID
the routing message as a request to establish a call.                 and an identification of the route (i.e., audio / video path IP
   Referring to FIG . 4 , the program memory 104 of the call          address ) for later use in billing .
controller 14 includes a routing to gateway routine depicted 45 Time to Live
generally at 122.                                                       Referring to FIGS. 33A and 33B , a process for determin
   Where a routing message of the type shown in FIG . 32 is           ing a time to live value for any of blocks 642 in FIG . 8C , 350
received by the call controller 14 , the routing to gateway           in FIG . 8A or 564 in FIG . 8D above is described . The
routine 122 shown in FIG . 4 may direct the processor 102            process is executed by the processor 202 shown in FIG . 7 .
cause a message to be sent back through the internet 13 50 Generally , the process involves calculating a cost per unit
shown in FIG . 1 to the callee telephone 15 , knowing the IP          time, calculating a first time value as a sum of a free time
address of the callee telephone 15 from the user name.                attributed to a participant in the communication session and
   Alternatively , if the routingmessage is of the type shown         the quotient of a funds balance held by the participant to the
in FIG . 16 , which identifies a domain associated with               cost per unit time value and producing a second time value
another node in the system , the call controller may send a 55 in response to the first time value and a billing pattern
SIP invite message along the high speed backbone 17            associated with the participant, the billing pattern including
connected to the other node. The other node functions as              first and second billing intervals and the second time value
explained above , in response to receipt of a SIP invite             being the time to permit a communication session to be
message .                                                             conducted.
   If the routing message is of the type shown in FIG . 25 60           Referring to FIG . 33A , in this embodiment, the process
where there are a plurality of gateway suppliers available ,         begins with a first block 700 that directs the RC processor to
the call controller sends a SIP invite message to the first           determine whether or not the call type set at block 302 in
supplier, in this case Telus, using a dedicated line or an            FIG . 8A indicates the call is a network or cross - domain call .
internet connection to determine whether or not Telus is able         If the call is a network or cross - domain call, block 702 of
to handle the call . If the Telus gateway returns a message 65 FIG . 33A directs the RC processor to set the time to live
indicating it is not able to handle the call, the call controller equal to 99999 and the process is ended . Thus, the network
14 then proceeds to send a SIP invite message to the next             or cross -domain call type has a long time to live. If at block
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 67 of 75


                                                       US 10 ,218,606 B2
                               29
700 the call type is determined not to be a network or                   to 99999, giving the user a long period of time for the call .
cross -domain type , block 704 directs the RC processor to get            The process is then ended . If the conditions associated with
a subscriber bundle table record from the database 18 in                block 730 are not satisfied , block 734 of FIG . 33B directs the
FIG . 1 and store it locally in the subscriber bundle record            RC processor to retrieve a subscriber account record asso
buffer at the RC 14 .                                                 5 ciated with a participant in the call . This is done by copying
   Referring to FIG . 34 , a subscriber bundle table record is and storing in the subscriber account record buffer a sub
shown generally at 706 . The record includes a user name       scriber account record for the caller .
field 708 and a services field 710 . The user name field 708      Referring to FIG . 38 , an exemplary subscriber account
holds a code identifying the subscriber user name and the table record is shown generally at 736 . The record includes
services field 710 holds codes identifying service features 10 a user name field 738 , a funds balance field 740 and a free
assigned to the subscriber, such as free local calling, call   time field 742. The user name field 738 holds a subscriber
blocking and voicemail, for example.                                    user name, the funds balance field 740 holds a real number
   FIG . 35 shows an exemplary subscriber bundle record for             representing the dollar value of credit available to the
the Vancouver caller. In this record the user name field 708            subscriber and the free time field 742 holds an integer
is loaded with the user name 2001 1050 8667 and the 15 representing the number of free seconds that the user is
services field 710 is loaded with codes 10 , 14 and 16 entitled to .
corresponding to free local calling, call blocking and voice -  An exemplary subscriber account record for the Vancou
mail, respectively. Thus, user 2001 1050 8667 has free local ver caller is shown generally at 744 in FIG . 39 , wherein the
calling , call blocking and voicemail features .                user name field 738 holds the user name 2001 1050 8667 , the
   Referring back to FIG . 33A , after having loaded a sub - 20 funds balance field 740 holds the value $ 10 . 00 , and the free
scriber bundle record into the subscriber bundle record         time field 742 holds the value 100 . The funds balance field
buffer, block 712 directs the RC processor to search the                holding the value of $ 10 .00 indicates the user has $ 10 .00
database ( 18 ) determine whether or not there is a bundle              worth of credit and the free time field having the value of
override table record for the master list ID value that was              100 indicates that the user has a balance of 100 free seconds
determined at block 410 in FIG . 8B . An exemplary bundle 25 of call time.
override table record is shown at 714 in FIG . 36 . The bundle             Referring back to FIG . 33B , after copying and storing the
table record includes a master list ID field 716 , an override           subscriber account record shown in FIG . 39 from the data
type field 718 , an override value field 720 a first interval field     base to the subscriber account record buffer RC , block 746
722 and a second interval field 724 . The master list ID field           directs the processor to determine whether or not the sub
716 holds a master list ID code. The override type field 718 30 scriber account record funds balance field 740 or free time
holds an override type code indicating a fixed , percent or      field 742 are greater than zero . If they are not greater than
cent amount to indicate the amount by which a fee will be zero , block 748 directs the processor to set the time to live
increased . The override value field 720 holds a real number    equal to zero and the process is ended . The RC then sends
representing the value of the override type. The first interval a message back to the call controller to cause the call
field 722 holds a value indicating the minimum number of 35 controller to deny the call to the caller. If the conditions
seconds for a first level of charging and the second interval           associated with block 746 are satisfied , block 750 directs the
field 724 holds a number representing a second level of                 processor to calculate the call cost per unit time. A procedure
charging.                                                                for calculating the call cost per unit time is described below
  Referring to FIG . 37 , a bundle override record for the               in connection with FIG . 41 .
located master list ID code is shown generally at 726 and 40 Assuming the procedure for calculating the cost per
includes a master list ID field 716 holding the code 1019   second returns a number representing the call cost per
which was the code located in block 410 of FIG . 8B . The       second , block 752 directs the processor 202 in FIG . 7 to
override type field 718 includes a code indicating the          determine whether or not the cost per second is equal to zero .
override type is a percentage value and the override value      If so , block 754 directs the processor to set the time to live
field 720 holds the value 10 .0 indicating that the override 45 to 99999 to give the caller a very long length of call and the
will be 10 . 0 % of the charged value . The first interval field         process is ended .
722 holds a value representing 30 seconds and the second                   If at block 752 the call cost per second is not equal to zero ,
interval field 724 holds a value representing 6 seconds . The           block 756 directs the processor 202 in FIG . 7 to calculate a
30 second value in the first interval field 722 indicates that           first time to live value as a sum of a free time attributed to
charges for the route will be made at a first rate for 30 50 the participant in the communication session and the quo
seconds and thereafter the charges will be made at a different           tient of the funds balance held by the participant to the cost
rate in increments of 6 seconds , as indicated by the contents           per unit time value. To do this, the processor 202 of FIG . 7
of the second interval field 724 .                                       is directed to set a first time value or temporary time to live
  Referring back to FIG . 33A , if at block 712 the processor            value equal to the sum of the free time provided in the free
finds a bundle override record of the type shown in FIG . 37 , 55 time field 742 of the subscriber account record shown in
block 728 directs the processor to store the bundle override             FIG . 39 and the quotient of the contents of the funds balance
record in local memory . In the embodiment shown, the                    field 740 in the subscriber account record for the call shown
bundle override record shown in FIG . 37 is stored in the                in FIG . 39 and the cost per second determined at block 750
bundle override record buffer at the RC as shown in FIG . 7 .            of FIG . 33B . Thus , for example, if at block 750 the cost per
Still referring to FIG . 33A , block 730 then directs the RC 60 second is determined to be three cents per second and the
processor to determine whether or not the subscriber bundle funds balance field holds the value $ 10 . 00 , the quotient of
table record 706 in FIG . 35 has a services field including a    the funds balance and cost per second is 333 seconds and
code identifying that the user is entitled to free local calling this is added to the contents of the free time field 742, which
and also directs the processor to determine whether or not               is 100 , resulting in a time to live of 433 seconds.
the call type is not a cross domain cell, i.e . it is a local or 65 Block 758 then directs the RC processor to produce a
local/ national style . If both of these conditions are satisfied , second time value in response to the first time value and the
block 732 directs the processor to set the time to live equal           billing pattern associated with the participant as established
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 68 of 75


                                                      US 10 ,218 ,606 B2
                              31                                                                     32
by the bundle override record shown in FIG . 37 . This                 look for a record associated with a reseller and a route with
process is shown in greater detail at 760 in FIG . 40 and              the reseller by looking for a special rate record based on the
generally involves producing a remainder value representing            master list ID established at block 410 in FIG . 8C .
a portion of the second billing interval remaining after               Referring to FIG . 42, a system operator special rate table
dividing the second billing interval into a difference between 5 record is shown generally at 784 . The record includes a
the first time value and the first billing interval.                reseller field 786 , a master list ID field 788 , a mark - up type
   Referring to FIG .40, the process for producing the second field 790 , a mark -up value field 792, a first interval field 794
time value begins with a first block 762 that directs the
processor 202 in FIG . 7 to set a remainder value equal to the and       a second interval field 796 . The reseller field 786 holds
                                                                    a reseller ID code and the master list ID field 788 holds a
difference between the time to live value calculated at block 10 master list ID code . The mark - up type field 790 holds a
756 in FIG . 33B and the contents of the first interval field
722 of the record shown in FIG . 37 , multiplied by the mark - up type such as fixed percent or cents and the mark - up
modulus of the contents of the second interval field 724 of value          field 792 holds a real number representing the value
                                                                    corresponding to the mark -up type. The first interval field
FIG . 37 . Thus, in the example given , the difference between
the time to live field and the first interval field is 433 minus 15 794 holds a number representing a first level of charging and
30 , which is 403 and therefore the remainder produced by              the second interval field 796 holds a number representing a
the mod of 403 divided by 6 is 0 . 17 . Block 764 then directs         second level of charging .
the processor to determine whether or not this remainder                  An exemplary system operator special rate table for a
value is greater than zero and , if so , block 766 directs the         reseller known as “ Klondike” is shown at 798 in FIG . 43 . In
processor to subtract the remainder from the first time value 20 this record , the reseller field 786 holds a code indicating the
and set the difference as the second time value. To do this the retailer ID is Klondike, the master list ID field 788 holds the
processor is directed to set the time to live value equal to the code 1019 to associate the record with the master list ID
current time to live of 403 minus the remainder of 1 , i.e., 402 code 1019 . The mark - up type field 790 holds a code indi
seconds. The processor is then returned back to block 758 of           cating the mark -up type is cents and the mark -up value field
FIG . 33B .                                                         25 792 holds a mark -up value indicating 1/ 10 of one cent. The
  Referring back to FIG . 40 , if at block 764 the remainder           first interval field 794 holds the value 30 and the second
is not greater than zero , block 768 directs the processor 202         interval field 796 holds the value 6 , these two fields indi
of FIG . 7 to determine whether or not the time to live is less        cating that the operator allows 30 seconds for free and then
than the contents of the first interval field 722 in the record        billing is done in increments of 6 seconds after that.
shown in FIG . 37 . If so , then block 770 of FIG . 40 directs 30 Referring back to FIG . 41, if at block 782 a record such
the processor to set the time to live equal to zero . Thus , the as the one shown in FIG . 43 is located in the system operator
second time value is set to zero when the remainder is           special rates table, the processor is directed to block 800 in
greater than zero and the first time value is less than the free       FIG . 41 . If such a record is not found in the system operator
time associated with the participant in the call. If at block          special rates table , block 802 directs the processor to address
768 the conditions of that block are not satisfied , the 35 the database 18 to look in a system operator mark -up table
processor returns the first time to live value as the second           for a mark - up record associated with the reseller.
time to live value .                                                     Referring to FIG . 44 , an exemplary system operator
   Thus, referring to FIG . 33B , after having produced a              mark -up table record is shown generally at 804 . The record
second time to live value, block 772 directs the processor to     includes a reseller field 806 , a mark - up type field 808 , a
set the time to live value for use in blocks 342 , 350 or 564. 40 mark -up value field 810 , a first interval field 812 and a
Cost Per Second                                                        second interval field 814 . The reseller mark - up type, mark
  Referring back to FIG . 33B , at block 750 it was explained          up value , first interval and second interval fields are as
that a call cost per unit time is calculated . The following           described in connection with the fields by the same names in
explains how that call cost per unit time value is calculated          the system operator special rates table shown in FIG . 42.
   Referring to FIG . 41, a process for calculating a cost per 45        FIG . 45 provides an exemplary system operator mark - up
unit time is shown generally at 780. The process is executed table record for the reseller known as Klondike and therefore
by the processor 202 in FIG . 7 and generally involves the reseller field 806 holds the value “ Klondike” , the mark
locating a record in a database , the record comprising a        up type field 808 holds the value cents , the mark - up value
markup type indicator , a markup value and a billing pattern      field holds the value 0 .01, the first interval field 812 holds
and setting a reseller rate equal to the sum of the markup 50 the value 30 and the second interval field 814 holds the value
value and the buffer rate , locating at least one of an override 6 . This indicates that the reseller “ Klondike” charges by the
record specifying a route cost per unit time amount associ-      cent at a rate of one cent per minute. The first 30 seconds of
ated with a route associated with the communication ses -              the call are free and billing is charged at the rate of one cent
sion , a reseller record associated with a reseller of the             per minute in increments of 6 seconds.
communications session , the reseller record specifying a 55             FIG . 46 provides an exemplary system operator mark - up
reseller cost per unit time associated with the reseller for the       table record for cases where no specific system operator
communication session and a default operator markup                    mark -up table record exists for a particular reseller, i.e ., a
record specifying a default cost per unit time and setting as          default reseller mark - up record . This record is similar to the
the cost per unit time the sum of the reseller rate and at least       record shown in FIG . 45 and the reseller field 806 holds the
one of the route cost per unit time, the reseller cost per unit 60     value " all" , the mark -up type field 808 is loaded with a code
time and the default cost per unit time.                               indicating mark -up is based on a percentage , the mark -up
   The process begins with a first set of blocks 782, 802 and          value field 810 holds the percentage by which the cost is
820 which direct the processor 202 in FIG . 7 to locate at            marked up , and the first and second interval fields 812 and
least one of a record associated with a reseller and a route 814 identify first and second billing levels.
associated with the reseller, a record associated with the 65 Referring back to FIG . 41, if at block 802 a specific
reseller, and a default reseller mark -up record . Block 782 , in      mark -up record for the reseller identified at block 782 is not
particular, directs the processor to address the database 18 to        located , block 820 directs the processor to get the mark - up
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 69 of 75


                                                      US 10 ,218 ,606 B2
                                                                                                      34
record shown in FIG . 46, having the “ all” code in the reseller        includes a reseller field 850 , a mark -up type field 852, a
field 806 . The processor is then directed to block 800 .               mark -up value field 854 , a first interval field 856 and a
   Referring back to FIG . 41, at block 800, the processor 202          second interval field 858 . The reseller field 850 holds a code
of FIG . 7 is directed to set a reseller rate equal to the sum           identifying the reseller. The mark - up type field 852, the
of the mark -up value of the record located by blocks 782 , 5 mark -up value field 854 and the first and second interval
802 or 820 and the buffer rate specified by the contents of the fields 856 and 858 are of the same type as described in
buffer rate field 516 of the master list record shown in FIG .  connection with fields of the same name in FIG . 47 , for
20 . To do this , the RC processor sets a variable entitled              example . The contents of the fields of this record 860 may
" reseller cost per second " to a value equal to the sum of the be set according to system operator preferences , for
 contents of the mark -up value field (792 , 810 ) of the 10 example .
associated record , plus the contents of the buffer rate field         Referring to FIG . 50 , an exemplary reseller global mark
(516 ) from the master list record associated with the master up table record is shown generally at 860 . In this record , the
list ID . Then , block 822 directs the processor to set a system    reseller field 850 holds a code indicating the reseller is
operator cost per second variable equal to the contents of the “ Klondike ” , the mark - up type field 852 holds a code indi
buffer rate field (516 ) from the master list record . Block 824 15 cating the mark - up type is percent, the mark -up value field
then directs the processor to determine whether the call type       854 holds a value representing 10 % as the mark - up value,
flag indicates the call is local or national/local style and            the first interval field 856 holds the value 30 and the second
whether the caller has free local calling . If both these                interval field 858 holds the values 30 and 6 respectively to
conditions are met, then block 826 sets the user cost per               indicate the first 30 seconds are free and billing is to be done
second variable equal to zero and sets two increment vari - 20 in 6 second increments after that.
ables equal to one, for use in later processing. The cost per              Referring back to FIG . 41, should the processor get to
second has thus be calculated and the process shown in FIG .            block 832, the reseller global mark - up table record as shown
41 is ended .                                                           in FIG . 50 is retrieved from the database and stored locally
  If at block 824 the conditions of that block are notmet, the          at the RC . As seen in FIG . 41, it will be appreciated that if
processor 202 of FIG . 7 is directed to locate at least one of 25       the conditions are met in blocks 828 or 830 , or if the
a bundle override table record specifying a route cost per              processor executes block 832 , the processor is then directed
unit time associated with a route associated with the com -             to block 862 which causes it to set an override value equal
munication session , a reseller special destinations table              to the contents of the mark -up value field of the located
record associated with a reseller of the communications              record , to set the first increment variable equal to the
session , the reseller record specifying a reseller cost per unit 30 contents of the first interval field of the located record and
time associated with the reseller for the communication              to set the second increment variable equal to the contents of
session and a default reseller global markup record speci-              the second interval field of the located record . ( The incre
fying a default cost per unit time.                          ment variables were alternatively set to specific values at
   To do this block 828 directs the processor 202 of FIG . 7 block 826 in FIG . 41.)
to determine whether or not the bundle override record 726 35 It will be appreciated that the located record could be a
in FIG . 37 located at block 712 in FIG . 33A has a master list         bundle override record of the type shown in FIG . 37 or the
ID equal to the stored master list ID that was determined at            located record could be a reseller special destination record
block 410 in FIG . 8B . If not, block 830 directs the processor         of the type shown in FIG . 48 or the record could be a reseller
to find a reseller special destinations table record in a reseller      global mark - up table record of the type shown in FIG . 50 .
special destinations table in the database ( 18 ), having a 40 After the override and first and second increment variables
master list ID code equal to the master list ID code of the             have been set at block 862, the processor 202 if FIG . 7 is
master list ID that was determined at block 410 in FIG . 8B .           directed to set as the cost per unit time the sum of the reseller
An exemplary reseller special destinations table record is              rate and at least one of the route cost per unit time, the
shown in FIG . 47 at 832 . The reseller special destinations            reseller cost per unit time and the default cost per unit time,
table record includes a reseller field 834 , a master list ID 45        depending on which record was located . To do this , block
field 836 , a mark -up type field 838, a mark -up value field           864 directs the processor to set the cost per unit time equal
840, a first interval field 842 and a second interval field 844 .       to the sum of the reseller cost set at block 800 in FIG . 41,
This record has the same format as the system operator                  plus the contents of the override variable calculated in block
special rates table record shown in FIG . 42 , but is stored in         862 in FIG . 41. The cost per unit time has thus been
a different table to allow for different mark - up types and 50 calculated and it is this cost per unit time that is used in block
values and time intervals to be set according to resellers '    752 of FIG . 33B , for example .
preferences. Thus , for example , an exemplary reseller spe-    Terminating the Call
cial destinations table record for the reseller “ Klondike” is.   In the event that either the caller or the callee terminates
shown at 846 in FIG . 48. The reseller field 834 holds a value          a call, the telephone of the terminating party sends a SIP bye
indicating the reseller as the reseller “ Klondike ” and the 55 message to the controller 14 . An exemplary SIP byemessage
master list ID field holds the code 1019 . The mark - up type           is shown at 900 in FIG . 51 and includes a caller field 902 ,
 field 838 holds a code indicating the mark -up type is percent         a callee field 904 and a call ID field 906 . The caller field 902
and the mark - up value field 840 holds a number representing           holds a twelve digit user name, the callee field 904 holds a
the mark - up value as 5 % . The first and second interval fields       PSTN compatible number or user name, and the call ID field
identify different billing levels used as described earlier.         60 906 holds a unique call identifier field of the type shown in
  Referring back to FIG . 41, the record shown in FIG . 48              the call ID field 65 of the SIP invite message shown in FIG .
may be located at block 830 , for example . If at block 830             3.
such a record is not found , then block 832 directs the                    Thus, for example , referring to FIG . 52 , a SIP bye
processor to get a default operator global mark -up record              message for the Calgary callee is shown generally at 908 and
based on the reseller ID .                                           65 the caller field 902 holds a user name identifying the caller,
  Referring to FIG . 49, an exemplary default reseller global           in this case 2001 1050 8667 , the callee field 904 holds a user
mark -up table record is shown generally at 848. This record            name identifying the Calgary callee , in this case 2001 1050
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 70 of 75


                                                        US 10 ,218 ,606 B2
                                35                                                                   36
2222 , and the call ID field 906 holds the code FA10 @                set by the cost calculation routine shown in FIG . 41 ,
192 . 168 .0 .20 , which is the call ID for the call.                 specifically blocks 826 or 862 thereof. If this condition is
   The SIP bye message shown in FIG . 52 is received at the           met, then block 954 of FIG . 56A directs the RC processor to
call controller 14 and the call controller executes a process          set a chargeable time variable equal to the first increment
as shown generally at 910 in FIG . 53. The process includes 5 value set at block 826 or 862 of FIG . 41 . If at block 952 of
a first block 912 that directs the call controller processor 202 FIG . 56 A the condition is notmet, block 956 directs the RC
of FIG . 7 to copy the caller, callee and call ID field contents processor to set a remainder variable equal to the difference
from the SIP bye message received from the terminating                between the communication session time and the first incre
party to corresponding fields of an RC stop message buffer            ment value mod the second increment value produced at
(not shown ). Block 914 then directs the processor to copy 10 block 826 or 862 of FIG . 41. Then , the processor is directed
the call start time from the call timer and to obtain a call stop to block 958 of FIG . 56A which directs it to determine
time from the call timer. Block 916 then directs the call
controller to calculate a communication session time by whether   960
                                                                           or not the remainder is greater than zero . If so , block
                                                                       directs  the RC processor to set the chargeable time
determining the difference in time between the call start time
and the call ston time. This session time is then stored in a 15 variable equal to the difference between the communication
corresponding field of the RC call stop message buffer. session time and the remainder value . If at block 958 the
Block 917 then directs the processor to decrement the                 remainder is not greater than zero , block 962 directs the RC
contents of the current concurrent call field 277 of the processor to set the chargeable time variable equal to the
dialing profile for the caller as shown in FIG . 10 , to indicate contents of the communication session time from the RC
that there is one less concurrent call in progress . A copy of 20 stop message . The processor is then directed to block 964.
the amended dialing profile for the caller is then stored in the  In addition , after executing block 954 or block 960, the
database 18 of FIG . 1. Block 918 then directs the processor processor is directed to block 964.
to copy the route from the call log . An RC call stop message           Block 964 directs the processor 202 of FIG . 7 to deter
produced as described above is shown generally at 1000 in     mine whether or not the chargeable time variable is greater
FIG . 54 . An RC call stop message specifically associated 25 than or equal to the free time balance as determined from the
with the call made to the Calgary callee is shown generally           free time field 742 of the subscriber account record shown
at 1020 in FIG . 55 .                                                 in FIG . 39 . If this condition is satisfied , block 966 of FIG .
   Referring to FIG . 54 , the RC stop call message includes          56A directs the processor to set the free time field 742 in the
a caller field 1002 , callee field 1004 , a call ID field 1006 , an   record shown in FIG . 39 , to zero . If the chargeable time
account start time field 1008 , an account stop time field 30 variable is not greater than or equal to the free time balance ,
1010 , a communication session time 1012 and a route field    block 968 directs the RC processor to set a user cost variable
1014 . The caller field 1002 holds a username, the callee field       to zero and Block 970 then decrements the free time field
1004 holds a PSTN -compatible number or system number,                742 of the subscriber account record for the caller by the
the call ID field 1006 hold the unique call identifier received       chargeable time amount determined by block 954 , 960 or
from the SIP invite message shown in FIG . 3 , the account 35 962 .
start time field 1008 holds the date and start time of the call,    If at Block 964 the processor 202 of FIG . 7 was directed
the account stop time field 1010 holds the date and time the     to Block 966 which causes the free time field (742 of FIG .
call ended , the communication session time field 1012 holds 39 ) to be set to zero , referring to FIG . 56B , Block 972 directs
a value representing the difference between the start time       the processor to set a remaining chargeable time variable
and the stop time, in seconds, and the route field 1014 holds 40 equal to the difference between the chargeable time and the
the IP address for the communications link that was estab -           contents of the free time field (742 of FIG . 39 ). Block 974
lished .                                                              then directs the processor to set the user cost variable equal
  Referring to FIG . 55 , an exemplary RC stop call message           to the product of the remaining chargeable time and the cost
for the Calgary callee is shown generally at 1020 . In this           per second calculated at Block 750 in FIG . 33B . Block 976
example the caller field 1002 holds the user name 2001 1050 45 then directs the processor to decrement the funds balance
8667 identifying the Vancouver -based caller and the callee    field ( 740) of the subscriber account record shown in FIG .
field 1004 holds the user name 2001 1050 2222 identifying      39 by the contents of the user cost variable calculated at
the Calgary callee . The contents of the call ID field 1006 are       Block 974 .
FA10 @ 192 . 168 . 0 . 20 . The contents of the account start time       After completing Block 976 or after completing Block
field 1008 are 2006 - 12 - 30 12 : 12 : 12 and the contents of the 50 970 in FIG . 56A , block 978 of FIG . 56B directs the
account stop time field are 2006 - 12 - 30 12 : 12 : 14 . The con     processor 202 of FIG . 7 to calculate a reseller cost variable
tents of the communication session time field 1012 are 2 to           as the product of the reseller rate as indicated in the mark - up
indicate 2 seconds call duration and the contents of the route        value field 810 of the system operator mark - up table record
field are 72 .64. 39 .58 .                                            shown in FIG . 45 and the communication session time
   Referring back to FIG . 53 , after having produced an RC 55        determined at Block 916 in FIG . 53 . Then , Block 980 of
call stop message , block 920 directs the processor 202 in            FIG . 56B directs the processor to add the reseller cost to the
FIG . 7 to send the RC stop message compiled in the RC call           reseller balance field 986 of a reseller account record of the
stop message buffer to the RC 16 of FIG . 1. Block 922                type shown in FIG . 57 at 982 .
directs the call controller 14 to send a “bye” message back              The reseller account record includes a reseller ID field
to the party that did not terminate the call.               60        984 and the aforementioned reseller balance field 986 . The
   The RC 16 of FIG . 1 receives the call stop message and            reseller ID field 984 holds a reseller ID code, and the reseller
an RC call stop message process is invoked at the RC , the            balance field 986 holds an accumulated balance of charges .
process being shown at 950 in FIGS. 56A , 56B and 56C .                 Referring to FIG . 58 , a specific reseller accounts record
Referring to FIG . 56A , the RC stop message process 950        for the reseller " Klondike” is shown generally at 988 . In this
begins with a first block 952 that directs the processor 202 65 record the reseller ID field 984 holds a code representing the
in FIG . 7 to determine whether or not the communication              reseller “ Klondike” and the reseller balance field 986 holds
session time is less than or equal to the first increment value       a balance of $ 100 .02. Thus, the contents of the reseller
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 71 of 75


                                                     US 10 ,218 ,606 B2
                              37                                                                   38
balance field 986 in FIG . 58 are incremented by the reseller                participant device to the second participant device
cost calculated at block 978 of FIG . 56B .                                  based on at least one network address identified in the
   Still referring to FIG . 56B , after adding the reseller cost              routing message .
to the reseller balance field as indicated by Block 980, Block      2 . The method of claim 1 wherein processing the new
990 directs the processor to 202 of FIG . 7 calculate a system 5 second participant identifier comprises comparing at least a
operator cost as the product of the system operator cost per portion of the second participant identifier with an identifier
second , as set at block 822 in FIG . 41, and the communi associated with the first network element.
cation session time as determined at Block 916 in FIG . 53 .        3. The method of claim 1 further comprising processing a
Block 992 then directs the processor to add the system           user -specific attribute associated with the first participant
operator cost value calculated at Block 990 to a system 10 profile, using the at least one processor, to determine
operator accounts table record of the type shown at 994 in              whether the communication is allowed to proceed .
FIG . 59 . This record includes a system operator balance field
996 holding an accumulated charges balance . Referring to                  4 . The method of claim 1 further comprising :
FIG . 60 in the embodiment described , the system operator                 causing the at least one processor to access a database to
balance field 996 may hold the value $ 1 ,000 .02 for example , 15           locate communication forwarding information associ
and to this value the system operator cost calculated at Block               ated with the second participant; and
990 is added when the processor executes Block 992 of FIG .                processing the communication forwarding information,
56B .                                                                        using the at least one processor, to determine whether
  Ultimately , the final reseller balance 986 in FIG . 58 holds              the forwarding information identifies a communication
a number representing an amount owed to the reseller by the 20               device associated with a node that is associated with the
system operator and the system operator balance 996 of FIG .                  first network element.
59 holds a number representing an amount of profit for the                 5 . The method of claim 4 wherein the communication
system operator.                                                        forwarding information associated with the second partici
  While specific embodiments of the invention have been                 pant comprises a plurality of communication destination
described and illustrated , such embodiments should be con - 25 identifiers , and wherein the method further comprises caus
sidered illustrative of the invention only and not as limiting          i ng the communication system to attempt to forward the
the invention as construed in accordance with the accom -                 communication to a plurality of communication destinations
panying claims.                                                          corresponding to the plurality of communication destination
  What is claimed is:                                                     identifiers.
    1. A method for routing communications in a packet 30                  6 . Themethod of claim 1, further comprising :
switched communication system between a first participant                  in response to initiation of a further communication from
device associated with a first participant and a second                       a third participant device to the second participant
participant device associated with a second participant, the                  device , receiving a third participant identifier and the
first and second participant devices being associated with                    second participant identifier ;
first and second network elements of the communication 35                  causing the at least one processor to access a database to
system , respectively , the method comprising :                              locate communication blocking information associated
  receiving, by at least one processor, a second participant                 with the second participant; and
     identifier associated with the second participant device ,            blocking the further communication when the communi
     in response to initiation of a communication from the                   cation blocking information identifies the third partici
     first participant device to the second participant device , 40          pant identifier .
     the first participant device being associated with a first            7 . The method of claim 4 , wherein processing the second
     participant identifier ;                                      participant identifier further comprises :
  causing the at least one processor to access at least one           causing the at least one processor to access a database to
    memory storing a first participant profile identifying at             locate communication blocking information associated
    least one first participant attribute;                      45        with the second participant.
  processing the second participant identifier and the at least       8 . The method of claim 1 further comprising:
     one first participant attribute , using the at least one         (a ) updating a database to cause at least one user -specific
     processor, to produce a new second participant identi                first participant attribute to be modified ,
     fier based on at least one match between the second             (b ) wherein the second participant identifier identifies a
     participant identifier and the at least one first participant 50         device in communication with a public switched tele
     attribute ;                                                             phone network (PSTN ),
  processing the new second participant identifier ,using the              (c ) wherein the communication comprises a video or
     at least one processor, to determine whether the second                    audio call ,
     network element is the same as the first network                      ( d ) wherein the packet switched communication system ,
     element;                                                      55           including the first and second network elements, form
  when the second network element is determined to be the                    a private network operably configured to provide com
    same as the first network element, producing a routing                     munication services to subscribers thereof, and
    message identifying a first network address associated                 ( e ) wherein the at least one network element of the
    with the first network element, using the at least one                     communication system comprises a call controller
    processor, and                                         60                operable to establish the video or audio call to the
  when the second network element is determined not to be                     second participant device in response to the routing
    the same as the first network element , producing a                      message .
    routing message identifying a second network address                   9 . The method of claim 1 wherein processing the new
    associated with the second network element, using the    second participant identifier comprises determining whether
     at least one processor ;                             65 a location associated with the first participant device is the
  wherein the packet switched communication system           same as a location associated with the new second partici
     attempts to establish the communication from the first             pant identifier.
           Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 72 of 75


                                                     US 10 ,218,606 B2
                              39                                                                  40
  10 . The method of claim 9 wherein the new second                 nication system , respectively, first and second network
                                                                    el
participant identifier is associated with a second participant
                                                            u        elements being operably configured to provide communica
profile identifying a domain name or IP address of a com -           tion services to users associated with first and second
munication system node comprising the second network                 geographical areas, respectively, the method comprising:
element.                                                               receiving , by at least one processor, a second participant
   11. The method of claim 1 wherein processing the second               identifier associated with the second participant device ,
participant identifier comprises locating the new second                 in response to the first participant device initiating a
participant identifier in a database based on the second                 communication to the second participant device , the
participant identifier, and causing the packet switched com               first participant device being associated with a first
munication system to establish the communication to the 10               participant identifier;
second participant device based on the new second partici              causing the at least one processor to access at least one
pant identifier.                                                         memory storing a first participant profile identifying at
   12 . The method of claim 1 further comprising locating the            least one first participant attribute ;
second network address associated with the secondparticipant
                                                   network
element in a database based on the second participant 1515             producing a new second participant identifier based on
identifier, and causing the packet switched communication                 determining at least one match of the at least one first
system to establish the communication to the second par                  participant attribute and at least a portion of the second
ticipant device based on the second network address .                    participant identifier, using the at least one processor;
   13 . The method of claim 1 wherein processing the second            processing the new second participant identifier, using the
participant identifier comprises modifying the second par- 20            at least one processor, to determine whether the second
ticipant identifier based on the first participant profile .             network element is the same as the first network
   14 . The method of claim 1 , wherein the packet switched              element;
communication system is controlled by a system operator,               when the second network element is determined to be the
the method further comprising :                                           same as the first network element, producing a routing
  receiving a third participant identifier associated with a 25          message identifying a first network address associated
     third participant device , wherein the third participant            with the first network element, using the at least one
     device is not associated with either the first network              processor ; and
     element or the second network element; and                        when the second network element is determined not to be
  producing a routing message identifying a gateway to an                the same as the first network element, producing a
    external communication system that is not controlled 30              routing message identifying a second network address
    by the system operator, using the at least one processor,            associated with the second network element, using the
      to cause a further communication to be established to               at least one processor,
      the third participant device .
   15 . The method of claim 14 wherein at least a portion of           wherein at least one network node is provided in geo
the external communication system is a public switched 35                graphical proximity to at least one of the first and
telephone network (PSTN ) communication system , and                     second network elements to provide load sharing of the
wherein the third participant identifier comprises a public              communication services provided to users associated
switched telephone network (PSTN ) number .                              with at least one of the first and second geographical
  16 . The method of claim 14 wherein the packet switched                areas , the at least one network node providing the load
communication system is connected to a plurality of gate - 40            sharing to the at least one of the first and second
ways to the external communication system , the method                   network elements, to establish the communication to
further comprising:                                                      the second participant device in response to the routing
   using the at least one processor to select the gateway from           message.
     among the plurality of gateways.                                  20 . The method of claim 19 wherein the communication
  17 . The method of claim 1 further comprising:                  45 system comprises at least one database for storing user
  receiving communication forwarding information associ-     profiles including the first participant profile , each user
    ated with the second participant, the communication      profile identifying a respective address associated with a
     forwarding information comprising a plurality of com    network element at which the respective user of the com
    munication destination identifiers;                      munication system is registered to access communication
  processing one or more of the communication destination 50 services.
     identifiers , using the at least one processor, to attempt        21. An apparatus for routing communications in an Inter
     to establish the communication with the second par -            net Protocol ( IP ) based communication system between a
     ticipant device until the communication is established     first participant device associated with a first participant and
     or all communication destination identifiers have been    a second participant device associated with a second par
     exhausted .                                            55 ticipant, the communication system comprising a plurality
   18 . The method of claim 1 further comprising , if the            of network elements , the first participant device being asso
communication cannot be established to the second partici-           ciated with a first network element and the second partici
pant device , causing communication to be routed to a server         pant device being associated with a second network element
operable to store the communication and facilitate delivery          of the communication system , the apparatus comprising :
of the communication to the second participant device at a 60          a controller comprising at least one processor in commu
later time.                                                              nication with at least one memory storing processor
   19 . A method for routing communications in an Internet               readable instructions , the at least one processor being
Protocol (IP ) based communication system between a first                 operably configured by the processor readable instruc
participant device associated with a first participant and a              tions to :
second participant device associated with a second partici- 65         in response to initiation of a communication to the second
pant, the first and second participant devices being associ               participant device , receive a second participant identi
ated with first and second network elements of the commu                  fier;
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 73 of 75


                                                    US 10 ,218 ,606 B2
                                                                                                   42
  access at least one first participant profile in the at least          25 . The apparatus of claim 21, wherein the at least one
     one memory to locate at least one first participant               processor is further operably configured to :
     attribute associated with the first participant;                    (a ) process an attribute associated with the first participant
  process the second participant identifier and the at least                profile to determine whether the communication is
     one first participant attribute to determine at least one 5             allowed to proceed ; and
    match between the second participant identifier and the              (b ) if the communication is allowed to proceed , cause at
    at least one first participant attribute ;                               least one attribute associated with the first participant
  determine whether the second network element is the                        profile to be modified .
     same as the first network element based at least in part            26 . The apparatus of claim 21, wherein the at least one
     on the at least one match ;                                  10
                                                                       processor is further operably configured to cause a routing
  when the second network element is determined to be the              message identifying a gateway to a public network to be
     same as the first network element, produce a routing
    message identifying a first Internet Protocol ( IP ) net           produced , to cause at least one communication to be routed
    work address associated with the first network element;            through the gateway over the public network .
    and                                                           15     -27 .   The apparatus of claim 21 , wherein the at least one
  when the second network element is determined to be not              processor is further operably configured to determine a
     the sameas the first network element, produce a routing network element with which the second participant device is
     message identifying a second Internet Protocol ( IP ) associated based on a geographical area associated with the
     network address associated with the second network second participant identifier and to identify the network
     element; and                                           20 element with which the second participant device is asso
   causing the communication to be established to a desti- ciated in the routing message .
     nation communication device using one of the first          28 . The apparatus of claim 21 wherein the at least one
     network element and the second network element based      processor is further operably configured to :
     on the routing message .                                     (a ) in response to initiation of a further communication to
  22 . The apparatus of claim 21 , wherein the at least one 25        a third participant device , receive a third participant
processor is further operably configured to :                         identifier associated with the third participant device ;
  in response to initiation of a further communication to a          and
     third participant device , receive a third participant              (b ) cause a query to be sent to a plurality of gateways to
     identifier associated with the third participant device ;              determine whether at least one gateway from the plu
  access at least one database to locate at least one of: ( 1) 30            rality of gateways is available to carry the further
    blocking information associated with the third partici                   communication to the third participant device .
    pantdevice ; and ( ii ) forwarding information associated         29 . The apparatus of claim 21 wherein the at least one
     with the third participant device ;                         processor    is further operably configured to cause a message
  determine whether the further communication shouldnant   be P
    blocked from being established to the third participant as35 to10 be sent through at least one Internet-connected server to
    device based on the communication blocking informa ora      a n IP address of the second participant device .
    tion ; and                                                        30 . A non -transitory computer readable medium storing
  determine whether the communication should be for                    instructions for directing the at least one processor to
     warded to at least one other communication device execute the method of claim 1 .
     based on the forwarding information associated with 40 31. The method of claim 1 wherein the routing message
     the third participant device .                           causes a communication controller to establish the commu
   23. The apparatus of claim 21 wherein the at least one   n ication to the second participant device :
processor is further operably configured to cause the com -     (a ) using the first network address , if the second network
munication to be established to the destination communica                    element is determined to be the same as the first
tion device :                                             45                network element; and
  (a ) using the first IP network address, if the second                 (b ) using the second network address, if the second
     network element is determined to be the same as the                     network element is determined to be not the same as the
     first network element; and                                              first network element;
  (b ) using the second IP network address , if the second               (c ) wherein the first participant identifier comprises a first
      network element is determined to be not the same as the 50            public switched telephone network (PSTN ) number
      first network element.                                                and the new second participant identifier comprises a
   24 . The apparatus of claim 21 ,                                          second public switched telephone network (PSTN )
   (a ) wherein the communication system comprises a plu                    number.
     rality of nodes including at least a first communication             32 . The method of claim 1 wherein the communication
     node and a second communication node in communi- 55 system comprises a plurality of nodes including at least a
      cation with each other, the first and second communi-             first communication node and a second communication node
       cation nodes comprising the first and second network            in communication with each other, the first and second
       elements, respectively ;                                        communication nodes comprising the first and second net
   (b ) wherein the first and second communication nodes are           work elements, respectively, the first and second communi
     operably configured to provide communications ser - 60 cation nodes being operably configured to provide commu
     vices to communication devices associated with first   nications services to communication devices associated with
     and second geographical areas, respectively ; and                 first and second geographical areas, respectively , the method
  ( c ) wherein at least one communication node is provided            further comprising:
     in geographical proximity to at least one of the first and          determining a particular communication node with which
     second communication nodes to provide load sharing 65                  the second participant device is associated based on a
     of the communication services provided by the at least                 geographical area associated with the second partici
     one of the first and second communication nodes .                     pant identifier, and identifying the particular commu
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 74 of 75


                                                   US 10 ,218 ,606 B2
                            43
      nication node in the routing message, to cause the         42. The apparatus of claim 21 wherein the at least one
      communication to be established through the particular processor is further operably configured to :
      communication node.                                        ( a ) in response to initiation of a further communication
   33. The method of claim 1 wherein the communication                from a third participant device to the second participant
comprises a video or audio call, and wherein a call controller 5     device , receive a third participant identifier and the
causes the communication to be routed to the second par              second participant identifier;
ticipant device in response to the routing message.              (b ) process a user -specific attribute associated with a third
   34 . Themethod of claim 1 further comprising , in response         participant profile to determine whether the further
to initiation of a further communication from the first               communication is allowed to proceed ; and
participant device to a third participant device accessible      ( c ) block the further communication when it is determined
within the communication system , the third participant              that  the further communication is not allowed to pro
device being associated with a public switched telephone             ceed .
network (PSTN ) number:                                          43. The apparatus of claim 21, wherein the at least one
                                                                     processor is further operably configured to :
  receiving a third participant identifier associated with the 15      (a ) locate a new second participant identifier associated
    third participant device ;                                            with the second participant identifier; and
  processing an attribute associated with the first participant         ( b ) cause a communication controller to establish the
     profile, using the at least one processor, to determine                 communication to the second participant device based
     whether the further communication from the first par                 on the new second participant identifier ;
     ticipant device is allowed to proceed , and if the further 20      (c) wherein at least one of the second participant identifier
     communication is not allowed to proceed , causing a                   and the new second participant identifier comprises a
     communication controller to block the further commu                   public switched telephone network ( PSTN ) number.
     nication; and                                                      44 . The apparatus of claim 21, wherein the at least one
  identifying the public switched telephone network       processor is further operably configured to :
     (PSTN ) telephone number associated with the third 25 (a ) modify the second participant identifier based on the
     participant device based on receiving the third partici              first participant profile ; and
     pant identifier, to produce a further routing message              (b ) cause a communication controller to establish the
     and cause the communication controller to establish the       communication to the second participant device based
     communication to the third participant device .                      on the modified second participant identifier ;
  35 . A non - transitory computer readable medium storing 30 (c ) wherein the modified second participant identifier
instructions for directing the at least one processor to           comprises a public switched telephone network
execute the method of claim 6 .                                    (PSTN ) number.
   36 . A non - transitory computer readable medium storing     45 . The apparatus of claim 21 , wherein the communica
instructions for directing the at least one processor to     tion system is controlled by a system operator and wherein
execute the method of claim 8 .                                   35 the at least one processor is further operably configured to :
   37 . A non - transitory computer readable medium storing             ( a ) receive a third participant identifier associated with a
instructions for directing the at least one processor to                  third participant device, wherein the third participant
execute the method of claim 20 .                                          device is not associated with either the first network
   38 . A non - transitory computer readable medium storing               element or the second network element; and
instructions for directing the at least one processor to 40 (b ) produce a routing message identifying a gateway to an
execute the method of claim 31 .                                  external communication system that is not controlled
   39 . A non -transitory computer readable medium storing        by the system operator , to cause a communication
instructions for directing the at least one processor to           controller to establish a further communication through
execute the method of claim 34 .                                   the gateway to the third participant device .
   40 . The apparatus of claim 21 , wherein the at least one 45 46 . The apparatus of claim 21 , wherein the at least one
processor is further operably configured to locate commu- processor is further operably configured to :
nication forwarding information associated with the second              (a ) produce a new second participant identifier associated
participant, the communication forwarding information                       with the second participant device , in response to
comprising a plurality of communication destination iden                    receiving the second participant identifier; and
tifiers , and to cause a communication controller to attempt to 50      (b ) cause a communication controller to establish the
forward the communication to a plurality of communication                   communication to the second participant device based
destinations corresponding to the plurality of communica                 on the new second participant identifier .
tion destination identifiers .                                         47. The apparatus of claim 46 wherein the new second
  41 . The apparatus of claim 21 , wherein the at least one          participant identifier comprises a public switched telephone
processor is further operably configured to :                     55 network (PSTN ) number.
  (a ) in response to initiation of a further communication            48. The apparatus of claim 21 wherein the at least one
      from a third participant device to the second participant      processor is further operably configured to produce a routing
     device , receive a third participant identifier and the       message causing at least one communication initiated from
     second participant identifier;                                the first participant device to a particular destination device ,
  (b ) locate communication blocking information associ- 60 to be routed to a server operable to store the at least one
       ated with the second participant identifier in a database ; communication and to provide access to the stored at least
      and                                                          one communication to the particular destination device at a
  ( c ) block the further communication when the communi - later time.
     cation blocking information identifies the third partici-          49 . The apparatus of claim 21, wherein the communica
     pant identifier, wherein at least one of the second and 65 tion system comprises at least one database for storing user
     third participant identifiers comprises a public switched       profiles including the first participant profile, each user
     telephone network (PSTN ) number.                               profile identifying a respective IP address associated with a
         Case 6:20-cv-00269-ADA Document 1-1 Filed 04/03/20 Page 75 of 75


                                                    US 10 ,218 ,606 B2
                               45                                        46
network element at which the respective user of the com
munication system is registered to access communication
services, wherein the at least one processor is further oper
ably configured to locate , in the at least one database , an IP
network address of a particular network element associated 5
with a second participant profile , and to cause the commu
nication to be established to the second participant device
using the particular network element associated with the
second participant profile .
                       *   *   *    *   *                          10
